


EXECUTION VERSION

--------------------------------------------------------------------------------







$40,000,000
CREDIT AGREEMENT
Dated as of May 5, 2014,
Among
VERSO MAINE POWER HOLDINGS LLC, as Holdings,
VERSO ANDROSCOGGIN POWER LLC, as Borrower,
THE LENDERS PARTY HERETO,
BARCLAYS BANK PLC, as Administrative Agent,
BARCLAYS BANK PLC, as Collateral Agent,
and
BARCLAYS BANK PLC and CREDIT SUISSE SECURITIES (USA) LLC,
as Joint Lead Arrangers and Joint Book Runners



--------------------------------------------------------------------------------











--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
PAGE


Article 1 Definitions
1


 
 
 
 
Section 1.01
Defined Terms
 
1


Section 1.02
Terms Generally
 
28


Section 1.03
Effectuation of Transactions
 
28


 
 
 
 
Article 2 The Credits
 
 
28


 
 
 
 
Section 2.01
Revolving Facility Commitments
 
28


Section 2.02
Loans and Borrowings
 
29


Section 2.03
Requests for Borrowings
 
29


Section 2.04
[Reserved]
 
30


Section 2.05
[Reserved]
 
30


Section 2.06
Funding of Borrowings
 
30


Section 2.07
Interest Elections
 
31


Section 2.08
Termination and Reduction of Commitments
 
32


Section 2.09
Repayment of Loans; Evidence of Debt
 
33


Section 2.10
Repayment of Revolving Facility Loans
 
34


Section 2.11
Prepayment of Loans
 
34


Section 2.12
Fees
 
35


Section 2.13
Interest
 
35


Section 2.14
Alternate Rate of Interest
 
36


Section 2.15
Increased Costs
 
37


Section 2.16
Break Funding Payments
 
38


Section 2.17
Taxes
 
38


Section 2.18
Payments Generally; Pro Rata Treatment; Sharing of Set Offs
 
42


Section 2.19
Mitigation Obligations; Replacement of Lenders
 
44


Section 2.20
Illegality
 
45


Section 2.21
[Reserved]
 
45


Section 2.22
Defaulting Lenders
 
45


Section 2.23
Extended Revolving Facility Commitments
 
46


 
 
 
 
Article 3 Representations and Warranties
48


 
 
 
 
Section 3.01
Organization; Powers
 
48


Section 3.02
Authorization
 
49


Section 3.03
Enforceability
 
49


Section 3.04
Governmental Approvals
 
49


Section 3.05
Financial Statements
 
50


Section 3.06
No Material Adverse Effect
 
50


Section 3.07
Title to Properties; Possession Under Leases
 
50




i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)



Section 3.08
Subsidiaries
 
50


Section 3.09
Litigation; Compliance with Laws
 
51


Section 3.10
Federal Reserve Regulations
 
51


Section 3.11
Investment Company Act; Regulatory Status
 
51


Section 3.12
Use of Proceeds
 
52


Section 3.13
Taxes
 
52


Section 3.14
No Material Misstatements
 
52


Section 3.15
No Employees
 
52


Section 3.16
Environmental Matters
 
52


Section 3.17
Security Documents
 
53


Section 3.18
Location of Real Property and Leased Premises
 
54


Section 3.19
Solvency
 
54


Section 3.20
Power Purchasing Agreement; UOOMA
 
55


Section 3.21
Insurance
 
55


Section 3.22
No Default
 
55


Section 3.23
Intellectual Property; Licenses; Etc.
 
55


Section 3.24
USA PATRIOT Act/OFAC
 
55


Section 3.25
Foreign Corrupt Practices Act
 
56


 
 
 
 
Article 4 Conditions
56


 
 
 
 
Section 4.01
All Credit Events
 
56


Section 4.02
Closing Date.
 
56


Section 4.03
Effectiveness.
 
58


 
 
 
 
Article 5 Affirmative Covenants
61


 
 
 
 
Section 5.01
Existence; Businesses and Properties
 
61


Section 5.02
Insurance
 
61


Section 5.03
Taxes
 
62


Section 5.04
Financial Statements, Reports, Etc
 
62


Section 5.05
Litigation and Other Notices
 
63


Section 5.06
Compliance with Laws
 
63


Section 5.07
Maintaining Records; Access to Properties and Inspections
 
64


Section 5.08
Use of Proceeds
 
64


Section 5.09
Compliance with Environmental Laws
 
64


Section 5.10
Further Assurances; Additional Security
 
64


Section 5.11
Power Purchasing Agreement
 
66


Section 5.12
Separateness
 
66


 
 
 
 
Article 6 Negative Covenants
67


 
 
 
 
Section 6.01
Indebtedness
 
68




ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)



Section 6.02
Liens
 
69


Section 6.03
Sale and Lease Back Transactions
 
70


Section 6.04
Investments, Loans and Advances
 
71


Section 6.05
Mergers, Consolidations, Sales of Assets and Acquisitions
 
71


Section 6.06
Dividends and Distributions
 
72


Section 6.07
Transactions with Affiliates
 
73


Section 6.08
Business of the Borrower
 
74


Section 6.09
Limitation on Modifications and Bylaws.
 
74


Section 6.10
Swap Agreements
 
74


Section 6.11
No Other “Designated Senior Debt”
 
74


Section 6.12
Fiscal Year; Accounting
 
74


Section 6.13
Capital Expenditures
 
74


Section 6.14
Financial Covenant
 
74


Section 6.15
Debt Service Coverage Ratio Covenant
 
75


Section 6.16
Formation of Subsidiaries
 
75


Section 6.17
Power Purchasing Agreement and UOOMA
 
75


Section 6.18
ERISA
 
75


 
 
 
 
Article 7 Holdings Covenants
75


 
 
 
 
Section 7.01
Holdings Covenants
 
75


 
 
 
 
Article 8 Events of Default
75


 
 
 
 
Section 8.01
Events of Default
 
75


 
 
 
 
Article 9 The Agents
78


 
 
 
 
Section 9.01
Appointment
 
78


Section 9.02
Delegation of Duties
 
79


Section 9.03
Exculpatory Provisions
 
80


Section 9.04
Reliance by Administrative Agent
 
81


Section 9.05
Notice of Default
 
81


Section 9.06
Non-Reliance on Agents and Other Lenders
 
81


Section 9.07
Indemnification
 
82


Section 9.08
Agent in its Individual Capacity
 
82


Section 9.09
Successor Administrative Agent
 
83


 
 
 
 
Article 10 Miscellaneous
83


 
 
 
 
Section 10.01
Notices; Communications
 
83


Section 10.02
Survival of Agreement
 
85


Section 10.03
Binding Effect
 
85




iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)



Section 10.04
Successors and Assigns
 
85


Section 10.05
Expenses; Indemnity
 
90


Section 10.06
Right of Set-Off
 
92


Section 10.07
APPLICABLE LAW
 
92


Section 10.08
Waivers; Amendment
 
92


Section 10.09
Interest Rate Limitation
 
94


Section 10.10
Entire Agreement
 
95


Section 10.11
WAIVER OF JURY TRIAL
 
95


Section 10.12
Severability
 
95


Section 10.13
Counterparts
 
95


Section 10.14
Headings
 
95


Section 10.15
Jurisdiction; Consent to Service of Process
 
96


Section 10.16
Confidentiality
 
96


Section 10.17
Platform; Borrower Materials
 
97


Section 10.18
Release of Liens and Guarantees
 
98


Section 10.19
Currency
 
98


Section 10.20
USA PATRIOT Act Notice
 
98


Section 10.21
No Advisory or Fiduciary Responsibility
 
98








iv

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)



Exhibits and Schedules
Exhibit A
Form of Assignment and Acceptance

Exhibit B
Form of Borrowing Request

Exhibit C
Form of Interest Election Request

Exhibit D
Form of Mortgage

Exhibit E
Form of Note

Exhibit F
Form of Compliance Certificate

Exhibit G    Form of Non-Bank Tax Certificate
Exhibit H    Form of Collateral Assignment of Contracts
Exhibit I
Form of Androscoggin Power Contribution Agreement

Exhibit J
Form of Androscoggin Power Equity Assignment Agreement

Exhibit K
Form of Androscoggin Power Equity Contribution Agreement





Schedule 1.01A
Mortgaged Properties

Schedule 2.01
Commitments

Schedule 3.04
Governmental Approvals

Schedule 3.07(b)
Possession Under Leases

Schedule 3.08(a)
Subsidiaries

Schedule 3.18
Real Property

Schedule 3.21
Insurance

Schedule 6.01
Existing Indebtedness

Schedule 6.02(a)
Existing Liens

Schedule 6.07
Transactions with Affiliates

Schedule 10.01
Notice Information




v

--------------------------------------------------------------------------------






This CREDIT AGREEMENT dated as of May 5, 2014 (this “Agreement”), by and among
VERSO MAINE POWER HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), VERSO ANDROSCOGGIN POWER LLC, a Delaware limited liability company
(“Androscoggin Power” or the “Borrower”), the LENDERS party hereto from time to
time, and BARCLAYS BANK PLC (“Barclays”), as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders and as collateral agent
(in such capacity, the “Collateral Agent”) for the Secured Parties, and Barclays
and CREDIT SUISSE SECURITIES (USA) LLC, as joint lead arrangers and joint book
runners (each in such capacity, a “Joint Lead Arranger”).
WHEREAS, the capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.01;
WHEREAS, for its general working capital, other corporate needs and for the
payment of Permitted Parent Entity Distributions, the Borrower has requested the
Lenders to extend credit in the form of Revolving Facility Loans at any time and
from time to time prior to the Revolving Facility Maturity Date, in an aggregate
principal amount at any time outstanding not in excess of $40.0 million; and
WHEREAS, the Lenders are willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and the agreements of the
parties set forth herein, the parties hereto agree as follows:
ARTICLE 1

DEFINITIONS
Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%,
(b) the Prime Rate in effect on such day and (c) the Adjusted LIBO Rate for
Dollars for a one-month Interest Period starting on such day (or if such day is
not a Business Day, the immediately preceding Business Day) plus 1.00%. Any
change in such rate announced by the Administrative Agent shall take effect at
the opening of business on the day specified in the public announcement of such
change.
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
“ABR Loan” shall mean any ABR Revolving Loan.
“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article 2.




--------------------------------------------------------------------------------




“Account” shall have the meaning assigned to such term in the UCC, and shall
include any rights to payment for the sale or lease of goods or rendition of
services, whether or not they have been earned by performance.
“Account Control Agreement” shall mean an agreement in form and substance
reasonably satisfactory to the Agents establishing, among other things, the
Collateral Agent’s control over any deposit account or securities account.
“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).
“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to (a) the LIBO Rate in effect for such Interest
Period divided by (b) one minus the Statutory Reserves applicable to such
Eurocurrency Borrowing, if any.
“Adjustment Date” shall mean November 5, 2014.
“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement and shall include any duly appointed
successor in that capacity.
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(b).
“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.
“Agents” shall mean the Administrative Agent and the Collateral Agent.
“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, as the same shall be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.
“Androscoggin Facilities” shall mean the Riley-Jay-Livermore Project and the
Otis Hydroelectric Project, located on the Androscoggin River in west-central
Maine in the Village of Riley and the Towns of Canton, Jay, Livermore and
Livermore Falls at the junction of Franklin, Androscoggin, and Oxford Counties,
Maine.
“Androscoggin FERC Licenses” shall mean the hydropower licenses issued pursuant
to Part I of the Federal Power Act for FERC Project Nos. 2375 and 8277, as
amended from time to time, together with all regulations, orders, issuances,
filings and correspondence applicable to the Androscoggin Facilities and arising
under the Federal Power Act or regulations promulgated thereunder.

2

--------------------------------------------------------------------------------




“Androscoggin Power” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
“Androscoggin Power Contribution” shall mean (a) the contribution of the
Androscoggin Facilities from Verso Androscoggin to Androscoggin Power pursuant
to the terms of the Androscoggin Power Contribution Agreement, (b) the
distribution, by Verso Androscoggin, of the ownership interests in Androscoggin
Power issued to Verso Androscoggin pursuant to the Androscoggin Power
Contribution Agreement, to Verso Paper LLC pursuant to the terms of the
Androscoggin Power Equity Assignment Agreement and (c) the contribution, by
Verso Paper LLC, of the ownership interests in Androscoggin Power received from
Verso Androscoggin pursuant to the terms of the Androscoggin Power Equity
Assignment Agreement, to Holdings pursuant to the terms of the Androscoggin
Power Equity Contribution Agreement.


“Androscoggin Power Contribution Agreement” shall mean the Contribution
Agreement, substantially in the form attached hereto as Exhibit I, to be dated
as of Closing Date, between Verso Androscoggin and Androscoggin Power, as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, governing the contribution of the Androscoggin Facilities from
Verso Androscoggin to Androscoggin Power, in exchange for ownership interests in
Androscoggin Power.


“Androscoggin Power Equity Assignment Agreement” shall mean the Assignment
Agreement, substantially in the form attached hereto as Exhibit J, to be dated
as of Closing Date, between Verso Androscoggin and Verso Paper LLC, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, governing the distribution of ownership interests in Androscoggin Power
issued to Verso Androscoggin, to Verso Paper LLC.
“Androscoggin Power Equity Contribution Agreement” shall mean the Contribution
Agreement, substantially in the form attached hereto as Exhibit K, to be dated
as of Closing Date, between Verso Paper LLC and Holdings, governing the
contribution of the ownership interests of Androscoggin Power from Verso Paper
LLC to Holdings, in exchange for an increase in Verso Paper LLC’s capital
account in Holdings.
“Androscoggin Power Transaction Documents” shall mean, each of and collectively,
(a) the Androscoggin Power Contribution Agreement, (b) the Androscoggin Power
Equity Assignment Agreement, (c) the Androscoggin Power Equity Contribution
Agreement, (d) the Power Purchasing Agreement, (e) the UOOMA and (f) such other
agreements, instruments and documents as may be required to effect the
Androscoggin Power Transactions.
“Androscoggin Power Transactions” shall mean, each of and collectively, (a) the
Androscoggin Power Contribution and (b) the payment of all fees and expenses to
be paid and owing in connection with the foregoing.
“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Borrower from time to time concerning or relating
to bribery or corruption.
“Applicable Commitment Fee Rate” shall mean, for any day, 0.75% per annum.

3

--------------------------------------------------------------------------------




“Applicable Margin” shall mean, for any day, 3.00% per annum in the case of any
Eurocurrency Loan and 2.00% per annum in the case of any ABR Loan; provided that
on and after the Adjustment Date, the Applicable Margin shall mean, for any day,
4.00% per annum in the case of any Eurocurrency Loan and 3.00% per annum in the
case of any ABR Loan.
“Approved Fund” shall have the meaning assigned to such term in
Section 10.04(b)(ii).
“Asset Sale” shall mean any sale, transfer or other disposition (including any
sale and leaseback of assets and any mortgage or lease of Real Property) to any
person of any asset or assets of the Borrower.
“Assignee” shall have the meaning assigned to such term in Section 10.04(b)(i).
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 10.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent and be reasonably
satisfactory to the Borrower.
“Availability Period” shall mean the period after the Closing Date to but
excluding the earlier of the Revolving Facility Maturity Date and the date of
termination of the Revolving Facility Commitments.
“Available Cash” shall mean, for any period, the aggregate amount of all cash
proceeds from the sale or other disposition of energy, ancillary services,
capacity or other related products or services by the Borrower received in such
period, net of all taxes and fees, commissions, costs and other expenses, in
each case incurred in connection with such sale during such period.
“Available Unused Commitment” shall mean, with respect to a Lender at any time,
an amount equal to the amount by which (i) the Revolving Facility Commitment of
such Lender at such time exceeds (ii) the Revolving Facility Credit Exposure of
such Lender at such time.
“Barclays” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.
“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Borrower Materials” shall have the meaning assigned to such term in Section
10.17(a).
“Borrower Notice” shall have the meaning assigned to such term in clause (i) of
the definition of the term “Collateral and Guarantee Requirement.”

4

--------------------------------------------------------------------------------




“Borrowing” shall mean a group of Loans of a single Type and made on a single
date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.
“Borrowing Minimum” shall mean $500,000.00, except in the case of ABR Loans,
$250,000.00.
“Borrowing Multiple” shall mean $500,000.00, except in the case of ABR Loans,
$100,000.00.
“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B.
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in the London interbank
market.
“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person, provided, however, that Capital Expenditures for the Borrower shall
not include:
(a)    expenditures with proceeds of insurance settlements, condemnation awards
and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such expenditures are made to
replace or repair such lost, destroyed, damaged or condemned assets, equipment
or other property or otherwise to acquire, maintain, develop, construct,
improve, upgrade or repair assets or properties useful in the business of the
Borrower within 90 days of receipt of such proceeds;
(b)    interest capitalized during such period;
(c)    expenditures that are accounted for as capital expenditures of such
person and that actually are paid for by a third party (excluding Holdings or
the Borrower) and for which neither Holdings nor the Borrower has provided or is
required to provide or incur, directly or indirectly, any consideration or
obligation to such third party or any other person (whether before, during or
after such period);
(d)    the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made, and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired; or

5

--------------------------------------------------------------------------------




(e)    the purchase price of equipment purchased during such period to the
extent the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase, and (ii) the proceeds
of a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business.
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.
A “Change in Control” shall be deemed to occur if:
(a)    other than in connection with the Androscoggin Power Transactions, at any
time, Holdings shall fail to own, directly or indirectly, beneficially and of
record, 100% of the issued and outstanding Equity Interests of the Borrower;
(b)    at any time, Verso Holdings shall fail to own, directly or indirectly,
beneficially and of record, (i) a majority of the issued and outstanding voting
Equity Interests of Holdings or (ii) a majority of the aggregate ordinary voting
power for election of the members of the Board of Directors of Holdings; or
(c)    any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act as in effect on the Effective Date), other than any combination
of the Permitted Holders or any “group” including any Permitted Holders, shall
have acquired beneficial ownership of 35% or more on a fully diluted basis of
the voting interest in Verso Holdings’ Equity Interests and the Permitted
Holders shall own, directly or indirectly, less than such person or “group” on a
fully diluted basis of the voting interest in Verso Holdings’ Equity Interests.
“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Effective Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any Lending Office of such Lender or by such Lender’s
holding company, if any) with any written request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Effective Date; provided, however, that notwithstanding
anything herein to the contrary, (x) all requests, rules, guidelines or
directives under or issued in connection with the Dodd‑Frank Wall Street Reform
and Consumer Protection Act, all interpretations and applications thereof and
any compliance by a Lender with any request or directive relating thereto and
(y) all requests, rules, guidelines or directives promulgated under or in
connection with, all interpretations and applications of, and/or any compliance
by a Lender with any request or directive relating to International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States of America or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case under these clauses (x) and
(y) be deemed to be a “Change in Law” but only to the extent a Lender is
imposing applicable increased costs or costs in connection with capital

6

--------------------------------------------------------------------------------




adequacy requirements similar to those described in clauses (a) and (b) of
Section 2.15 generally on other borrowers of loans under United States of
America revolving loan credit facilities.
“Charges” shall have the meaning assigned to such term in Section 10.09.
“Closing Date” shall mean the first date that all the conditions precedent in
Section 4.02 are satisfied or waived in accordance with Section 4.02.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated and rulings issued thereunder.
“Collateral” shall mean all of the “Collateral” as defined in any Security
Document and shall also include the Mortgaged Properties and all other property
that is subject to any Lien in favor of the Administrative Agent, the Collateral
Agent or any Subagent for the benefit of the Secured Parties pursuant to any
Security Document.
“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent under the Loan Documents for itself and the Lenders, and any duly
appointed successor in that capacity.
“Collateral Agent Fees” shall have the meaning assigned to such term in Section
2.12(b).
“Collateral Agreement” shall mean the Guarantee and Collateral Agreement dated
as of the date of this Agreement, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time among Holdings, the
Borrower, the Collateral Agent and the other parties thereto.
“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case subject to Section 5.10(e)):
(a)    on the Effective Date, the Collateral Agent shall have received from each
of Holdings and the Borrower, a counterpart of the Collateral Agreement, duly
executed and delivered on behalf of such person;
(b)    on the Effective Date, (i) the Collateral Agent shall have received a
pledge of all the issued and outstanding Equity Interests of the Borrower and
(ii) the Collateral Agent shall have received all certificates or other
instruments (if any) representing such Equity Interests, together with stock
powers or other instruments of transfer with respect thereto endorsed in blank;
(c)    on the Effective Date and at all times thereafter (i) all Indebtedness
owned by Holdings and the Borrower shall be evidenced by a promissory note or an
instrument and shall have been pledged pursuant to the Collateral Agreement (or
other applicable Security Document as reasonably required by the Collateral
Agent), and (ii) the Collateral Agent shall have received all such promissory
notes or instruments, together with note powers or other instruments of transfer
with respect thereto endorsed in blank;

7

--------------------------------------------------------------------------------




(d)    except as otherwise contemplated by any Security Document, all documents
and instruments, including Uniform Commercial Code financing statements, Account
Control Agreements, Collateral Assignments of Contracts, and filings with the
United States Copyright Office and the United States Patent and Trademark
Office, and all other actions required by law or reasonably requested by the
Collateral Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents (in each case, including any
supplements thereto) and perfect such Liens to the extent required by, and with
the priority required by, the Security Documents, shall have been filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or the recording concurrently with, or immediately following, the
execution and delivery of each such Security Document, it being understood that
the requirements of this clause (d) with respect to the Collateral Agreement
shall be satisfied on the Effective Date;
(e)    on the Closing Date, the Borrower and each Loan Party shall deliver, or
cause to be delivered, to the Collateral Agent (i) counterparts of each Mortgage
(and any related Security Documents) to be entered into with respect to each
Mortgaged Property set forth on Schedule 1.01A duly executed and delivered by
the record owner of such Mortgaged Property and suitable for recording or filing
which Mortgages the Borrower shall cause to be recorded or filed in such manner
and such place as is required by law to establish, perfect, preserve and protect
the Liens in favor of the Collateral Agent granted pursuant to the Mortgages and
shall pay in full all taxes, fees and other charges payable in connection
therewith, (ii) opinions of local counsel, delivered to the Collateral Agent,
addressing customary matters (and containing customary exceptions reasonably
satisfactory to the Collateral Agent) in form and substance reasonably
satisfactory to the Collateral Agent, (iii) copies of the existing surveys with
respect to each Mortgaged Property, (iv) a fully paid policy of title insurance
(or “pro forma” or reasonably marked up commitment having the same effect of a
title insurance policy) (A) in a form reasonably satisfactory to the Collateral
Agent insuring the Lien of each Mortgage as a valid Lien on the Mortgaged
Property described therein, free of any other Liens except Permitted Liens,
together with such customary endorsements (including zoning endorsements where
reasonably appropriate and available) as the Collateral Agent may reasonably
request or agree to and any such coinsurance and reinsurance (with provisions
for direct access) as shall be reasonably required by the Collateral Agent, (B)
in an amount reasonably satisfactory to the Collateral Agent, and (C) issued by
First American Title Insurance Company or another nationally recognized title
insurance company reasonably satisfactory to the Collateral Agent, (v) upon the
Collateral Agent's reasonable request, to the extent the Financial Institutions
Reform, Recovery and Enforcement Act of 1989 (“FIRREA”) requires an appraisal,
an appraisal complying with the requirements of FIRREA, by a third-party
appraiser reasonably selected by the Collateral Agent, (vi) subordination,
nondisturbance and attornment agreements, if required, for any lease of all or a
portion of any Mortgaged Property, and (vii) other documents including, but not
limited to, any consents, agreements and confirmations of third parties, as the
Collateral Agent may reasonably request with respect to any such Mortgages or
Mortgaged Property;
(f)    on the Closing Date, the Borrower and each Loan Party shall deliver to
the Collateral Agent to the extent required to comply with the National Flood
Insurance Reform Act of 1994 and related legislation (including the regulations
of the Board of Governors of the Federal Reserve System): (1) a completed
standard flood hazard determination form, (2) if the improvement(s) to the
improved real property is located in a special flood hazard area, a

8

--------------------------------------------------------------------------------




notification to the Borrower (“Borrower Notice”) and, if applicable,
notification to the Borrower that flood insurance coverage under the National
Flood Insurance Program (“NFIP”) is not available because the community does not
participate in the NFIP, (3) documentation evidencing the Borrower’s receipt of
the Borrower Notice and (4) if the Borrower Notice is required to be given and
flood insurance is available in the community in which the property is located,
a copy of the flood insurance policy, the Borrower’s application for a flood
insurance policy plus proof of premium payment, a declaration page confirming
that flood insurance has been issued, or such other evidence of flood insurance
satisfactory to the Collateral Agent;
(g)    on the Closing Date, the Collateral Agent shall have received evidence of
the Insurance and liability insurance required by the terms of this Agreement
and, subject to Section 5.10(e), the Mortgages;
(h)    on the Closing Date and at all times thereafter, except as otherwise
contemplated by any Security Document, each Loan Party shall have obtained all
consents and approvals required to be obtained by it in connection with (i) the
execution and delivery of all Security Documents (or supplements thereto) to
which it is a party and the granting by it of the Liens thereunder and (ii) the
performance of its obligations thereunder; and
(i)    after the Closing Date, the Collateral Agent shall have received (i) such
other Security Documents as may be required to be delivered pursuant to
Section 5.10, and (ii) upon reasonable request by the Collateral Agent, evidence
of compliance with any other requirements of Section 5.10.
“Collateral Assignment of Contracts” shall mean an assignment of Material
Contracts of the Borrower (including any contract with Verso Androscoggin)
acknowledged by counterparties to such contracts.
“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).
“Communications” shall have the meaning assigned to such term in Section
10.01(b).
“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.15, 2.16, 2.17 or 10.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender unless the designation of such Conduit Lender is made
with the prior written consent of the Borrower (not to be unreasonably withheld
or delayed), which consent shall specify that it is being made pursuant to the
proviso in the definition of Conduit Lender and provided that the designating
Lender provides such information as the Borrower

9

--------------------------------------------------------------------------------




reasonably requests in order for the Borrower to determine whether to provide
its consent or (b) be deemed to have any Revolving Facility Commitment.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.
“Credit Event” shall have the meaning assigned to such term in Section 4.01.
“Debt Service Coverage Period” shall mean as at the last day of each full month
after the Closing Date, the calendar month ending on such date.
“Debt Service” shall mean, for any Debt Service Coverage Period, without
duplication, the aggregate amount of all accrued interest payable on the Loans
during such period.
“Debt Service Coverage Ratio” shall mean, for any Debt Service Coverage Period,
the ratio of (i) the Available Cash for such Debt Service Coverage Period to
(ii) Debt Service for such Debt Service Coverage Period.
“Debtor Relief Laws” shall mean the U.S. Bankruptcy Code, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States of America or other
applicable jurisdictions from time to time in effect.
“Default” shall mean any event or condition that upon notice, lapse of time or
both, would constitute an Event of Default.
“Defaulting Lender” shall mean any Lender that (a) has failed to fund any
portion of the Revolving Facility Loans required to be funded by it hereunder
within three Business Days of the date required to be funded by it hereunder,
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent shall be
specifically identified in such writing) has not been satisfied, (b) has
otherwise failed to pay over to the Agents or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute, (c) has notified the Borrower
and the Administrative Agent in writing that it does not intend to comply with
its funding obligations hereunder, or has made a public statement to that
effect, (d) has failed, within three Business Days after request by the
Administrative Agent or the Borrower, acting in good faith, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender upon receipt of such written confirmation by the
Administrative Agent and the Borrower), or (e) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or

10

--------------------------------------------------------------------------------




acquisition of any equity interest in such Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such person.
“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.
“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
redeemable or exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Loan
Obligations that are accrued and payable and the termination of the Revolving
Facility Commitments), (b) is redeemable at the option of the holder thereof
(other than solely for Qualified Equity Interests), in whole or in part,
(c) provides for the scheduled payments of dividends in cash, or (d) either
mandatorily or at the option of the holders thereof, is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Stock, in each case, prior to the date that is 91 days
after the Revolving Facility Maturity Date; provided, however, that only the
portion of the Equity Interests that so mature or are mandatorily redeemable,
are so convertible or exchangeable or are so redeemable at the option of the
holder thereof prior to such date shall be deemed to be Disqualified Stock;
provided further, however, that if such Equity Interests are issued to any
employee or to any plan for the benefit of employees of the Borrower or by any
such plan to such employees, such Equity Interests shall not constitute
Disqualified Stock solely because they may be required to be repurchased by the
Borrower in order to satisfy applicable statutory or regulatory obligations or
as a result of such employee’s termination, death or disability; provided
further, however, that any class of Equity Interests of such person that by its
terms provides that obligations thereunder will (or upon commercially reasonably
terms may) be satisfied by delivery of Equity Interests that are not
Disqualified Stock shall not be deemed to be Disqualified Stock.
“Dollars” or “$” shall mean lawful money of the United States of America.
“Effective Date” shall mean May 5, 2014.
“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.
“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, agreements, permits, decrees or
judgments, promulgated

11

--------------------------------------------------------------------------------




or entered into by any Governmental Authority, relating in any way to the
Environment, preservation or reclamation of natural resources, the generation,
management, presence, Release or threatened Release of, or exposure to, any
Hazardous Material or to occupational health and safety matters (to the extent
relating to the Environment or Hazardous Materials).
“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.
“Escrow Letter” shall mean the letter agreement dated as of May 5, 2014, among
First American Title Insurance Company, as escrow agent, Verso Maine Energy LLC,
Androscoggin Power and Verso Androscoggin.
“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.
“Eurocurrency Loan” shall mean any Eurocurrency Revolving Loan.
“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article 2.
“Event of Default” shall have the meaning assigned to such term in Section 8.01.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Equity Interests” shall mean all equity interests of Holdings or the
Borrower acquired by Holdings or a Parent Entity in exchange for cash reasonably
anticipated to be applied to the maintenance or operation of the Androscoggin
Facilities or the operation of the Borrower.
“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document, (i)
Taxes imposed on or measured by its overall net income or branch profits
(however denominated, and including (for the avoidance of doubt) any backup
withholding in respect thereof under Section 3406 of the Code or any similar
provision of state, local or foreign law), and franchise (and similar) Taxes
imposed on it (in lieu of net income Taxes), in each case by a jurisdiction
(including any political subdivision thereof) as a result of such recipient
being organized in, having its principal office in, or in the case of any

12

--------------------------------------------------------------------------------




Lender, having its applicable Lending Office in, such jurisdiction, or as a
result of any other present or former connection with such jurisdiction (other
than any such connection arising solely from this Agreement or any other Loan
Documents or any transactions contemplated thereunder), (ii) U.S. federal
withholding Tax imposed on any payment by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document that is required to be
imposed on amounts payable to a Lender (other than to the extent such Lender is
an assignee pursuant to a request by the Borrower under Section 2.19(b) or
2.19(c)) pursuant to laws in force at the time such Lender becomes a party
hereto (or designates a new Lending Office), except to the extent that such
Lender (or its assignor, if any) was entitled, immediately prior to the
designation of a new Lending Office (or assignment), to receive additional
amounts or indemnification payments from any Loan Party with respect to such
withholding Tax pursuant to Section 2.17, (iii) any withholding Tax imposed on
any payment by or on account of any obligation of any Loan Party hereunder or
under any other Loan Document that is attributable to the Administrative
Agent’s, any Lender’s or any other recipient’s failure to comply with Section
2.17(d) or (e), or (iv) any Tax imposed under FATCA.
“Existing Revolving Facility” shall have the meaning assigned to such term in
Section 2.23(a).
“Extended Revolving Facility” shall have the meaning assigned to such term in
Section 2.23(a).
“Extending Lender” shall have the meaning assigned to such term in Section
2.23(c).
“Extension Amendment” shall have the meaning assigned to such term in Section
2.23(e).
“Extension Election” shall have the meaning assigned to such term in
Section 2.23(c).
“Extension Request” shall have the meaning assigned to such term in
Section 2.23(a).
“Extension Series” shall have the meaning assigned to such term in
Section 2.23(b).
“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the
Closing Date there is one Facility, i.e. the Revolving Facility consisting of
the Revolving Facility Commitments and the extensions of credit thereunder, and
after the Closing Date may include any Revolving Facility consisting of any
Extension Series of Revolving Facility Commitments.
“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date hereof
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) or any Treasury regulations promulgated
thereunder or official administrative interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code.

13

--------------------------------------------------------------------------------




“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average (rounded upwards, if necessary, to the next 1/100 of 1%)
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) of the quotations for such day
for such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by it.
“Federal Power Act” shall mean the Federal Power Act, as amended, codified at 16
U.S.C. §§ 791 et seq. and the regulations adopted thereunder.
“Fee Letter” shall mean that certain Fee Letter dated May 5, 2014 by and among
the Borrower, Barclays, Credit Suisse AG, Cayman Islands Branch and Credit
Suisse Securities (USA) LLC, as amended, amended and restated, supplemented or
otherwise modified from time to time.
“Fees” shall mean the Commitment Fees, the Administrative Agent Fees and the
Collateral Agent Fees.
“FERC” shall mean the Federal Energy Regulatory Commission or any successor
thereto.
“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than the United States of America. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.
“Fund” shall mean Apollo Management VI, L.P. and other affiliated co-investment
partnerships.
“Fund Affiliate” shall mean (i) each Affiliate of the Fund that is neither a
“portfolio company” (which means a company actively engaged in providing goods
or services to unaffiliated customers), whether or not controlled, nor a company
controlled by a “portfolio company” and (ii) any individual who is a partner or
employee of the Fund.
“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America, applied on a consistent basis, subject
to the provisions of Section 1.02.
“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

14

--------------------------------------------------------------------------------




“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take or pay or otherwise) or to purchase (or to
advance or supply funds for the purchase of) any security for the payment of
such Indebtedness or other monetary obligations, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (iv) entered into for the purpose of assuring
in any other manner the holders of such Indebtedness or other obligation of the
payment thereof or to protect such holders against loss in respect thereof (in
whole or in part), or (v) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or other obligation,
or (b) any Lien on any assets of the guarantor securing any Indebtedness (or any
existing right, contingent or otherwise, of the holder of Indebtedness to be
secured by such a Lien) of any other person, whether or not such Indebtedness or
other obligation is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business or customary and reasonable
indemnity obligations in effect on the Effective Date or entered into in
connection with any acquisition or disposition of assets permitted by this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such person is required to perform
thereunder) as determined by such person in good faith.
“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”
“Guarantors” shall mean the Loan Parties other than the Borrower.
“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation or which can give
rise to liability under any Environmental Law.
“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Indebtedness” of any person shall mean, without duplication: (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or title retention agreements
relating to property or assets purchased by such person, (d) all obligations

15

--------------------------------------------------------------------------------




of such person issued or assumed as the deferred purchase price of property or
services (other than such obligations accrued in the ordinary course), to the
extent that the same would be required to be shown as a long term liability on a
balance sheet prepared in accordance with GAAP, (e) all Capital Lease
Obligations of such person, (f) all net payments that such person would have to
make in the event of an early termination, on the date Indebtedness of such
person is being determined, in respect of outstanding Swap Agreements, (g) the
principal component of all obligations, contingent or otherwise, of such person
as an account party in respect of letters of credit, (h) the principal component
of all obligations of such person in respect of bankers’ acceptances, (i) all
Guarantees by such person of Indebtedness (described in clauses (a) to (h)
above) and (j) the amount of all obligations of such person with respect to the
redemption, repayment or other repurchase of any Disqualified Stock (excluding
accrued dividends that have not increased the liquidation preference of such
Disqualified Stock); provided that Indebtedness shall not include: (A) trade and
other ordinary course payables, accrued expenses and intercompany liabilities
arising in the ordinary course of business, (B) prepaid or deferred revenue
arising in the ordinary course of business, (C) purchase price holdbacks arising
in the ordinary course of business in respect of a portion of the purchase
prices of an asset to satisfy unperformed obligations of the seller of such
asset, or (D) earn-out obligations until such obligations become a liability on
the balance sheet of such person in accordance with GAAP. The Indebtedness of
any person shall include the Indebtedness of any partnership in which such
person is a general partner, other than to the extent that the instrument or
agreement evidencing such Indebtedness expressly limits the liability of such
person in respect thereof.
“Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document other than (a) Excluded Taxes and (b)
Other Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 10.05(b).
“Ineligible Institution” shall mean the persons identified in writing to the
Lenders by the Borrower on or prior to the Effective Date.
“Information” shall have the meaning assigned to such term in Section 3.14.
“Insurance” shall mean real and personal property insurance, however
denominated.
“Intellectual Property Rights” shall have the meaning assigned to such term in
Section 3.23.
“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07 and substantially in the
form of Exhibit C.
“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type, and
(b) with respect to any ABR Loan, the last Business Day of each March, June,
September and December.

16

--------------------------------------------------------------------------------




“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 12 months, if at the time of the relevant Borrowing, all
Lenders consent to such interest periods), as the Borrower may elect, or the
date any Eurocurrency Borrowing is converted to an ABR Borrowing in accordance
with Section 2.07 or repaid or prepaid in accordance with Section 2.09, 2.10 or
2.11; provided, however, that if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
“Interest Reserve Account” shall mean the Account with account number 050707868,
in the name of the Borrower, under the sole control of the Administrative Agent
for the benefit of the Secured Parties, established at Barclays or another
institution reasonably acceptable to the Administrative Agent, which shall be
subject to an Account Control Agreement, solely for the purpose of payments of
Fees and interest and other amounts under this Agreement and the other Loan
Documents, and for payments of fees and charges relating to the Interest Reserve
Account.
“Interpolated Rate” shall mean, in relation to the LIBO Rate, the rate which
results from interpolating on a linear basis between:
(a)    the applicable LIBO Rate for the longest period (for which that LIBO Rate
is available) which is less than the Interest Period of that Loan; and
(b)    the applicable LIBO Rate for the shortest period (for which that LIBO
Rate is available) which exceeds the Interest Period of that Loan,
each as of approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period of that Loan.
“Investment” shall have the meaning assigned to such term in Section 6.04.
“Joint Lead Arrangers” shall mean Barclays Bank PLC and Credit Suisse Securities
(USA) LLC, in their capacities as joint lead arrangers and joint bookrunners.
“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 10.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 10.04.
“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.
“LIBO Rate” shall mean for any Interest Period as to any Eurocurrency Borrowing,
(i) the rate per annum determined by the Administrative Agent to be the offered
rate which

17

--------------------------------------------------------------------------------




appears on the page of the Reuters Screen which displays the London interbank
offered rate administered by ICE Benchmark Administration Limited (such page
currently being the LIBOR01 page or such other commercially available source
providing quotations of LIBOR as may be designated by the Administrative Agent
from time to time) for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time), two Business Days prior to the
commencement of such Interest Period, (ii) in the event the rate referenced in
the preceding clause (i) does not appear on such page or service or if such page
or service shall cease to be available, the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
which displays the LIBO Rate for Dollar deposits (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Business Days prior
to the commencement of such Interest Period or (iii) in the event the rates
referenced in the preceding clauses (i) and (ii) are not available, the rate per
annum determined by the Administrative Agent to be the average offered quotation
rate by major banks in the London interbank market to Barclays for Dollar
deposits (for delivery on the first day of the relevant period) of amounts in
same day funds comparable to the principal amount of the Eurocurrency Borrowing
for which the LIBO Rate is then being determined with maturities comparable to
such Interest Period as of approximately 11:00 a.m. (London time) two Business
Days prior to the commencement of such Interest Period; provided that if LIBO
Rates are quoted under either of the preceding clauses (i) or (ii), but there is
no such quotation for the Interest Period elected, the LIBO Rate shall be equal
to the Interpolated Rate; and provided, further, that if any such rate
determined pursuant to the preceding clauses (i), (ii) or (iii) is below zero,
the LIBO Rate will be deemed to be zero.
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided that in no event shall an operating
lease or an agreement to sell be deemed to constitute a Lien.
“Loan Documents” shall mean this Agreement, the Security Documents, any Note
issued under Section 2.09(e) in respect of any Revolving Facility Loan, and
solely for the purposes of Sections 4.02 and 8.01, the Fee Letter.
“Loan Obligations” shall mean (a) the due and punctual payment by the Borrower
of (i) the unpaid principal of and interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Borrower under this Agreement, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, and (ii) all other monetary obligations of the Borrower owed under or
pursuant to this Agreement and each other Loan Document, including obligations
to pay fees, expense reimbursement obligations and indemnification obligations,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), and (b) the due and punctual payment of all
obligations of each other Loan Party under or pursuant to each of the Loan
Documents.

18

--------------------------------------------------------------------------------




“Loan Parties” shall mean Holdings and the Borrower.
“Loans” shall mean the Revolving Facility Loans.
“Local Time” shall mean New York City time.
“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of the Borrower and Holdings, as the
case may be, on the Effective Date, together with (a) any new directors whose
election by such boards of directors or whose nomination for election by the
shareholders of the Borrower or Holdings, as the case may be, was approved by a
vote of a majority of the directors of the Borrower or Holdings, as the case may
be, then still in office who were either directors on the Effective Date or
whose election or nomination was previously so approved and (b) executive
officers and other management personnel of the Borrower and Holdings, as the
case may be, hired at a time when the directors on the Effective Date together
with the directors so approved constituted a majority of the directors of the
Borrower or Holdings, as the case may be.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, property, operations or condition of Holdings and the Borrower, taken
as a whole, (b) the validity or enforceability of any of the Loan Documents, or
the rights and remedies of the Administrative Agent and the Lenders thereunder,
(c) the validity or enforceability of the Power Purchasing Agreement or the
UOOMA, or the rights and remedies of the Borrower thereunder, or (d) the ability
of the Loan Parties (taken as a whole) to fully and timely perform any of their
obligations under any Loan Document, the Power Purchasing Agreement or the
UOOMA.
“Material Contract” shall mean any contract or other arrangement to which
Holdings or the Borrower is a party (other than the Loan Documents) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.
“Material Indebtedness” shall mean Indebtedness (other than Loans) of any one or
more of Holdings or the Borrower in an aggregate principal amount exceeding $1.0
million.
“Maximum Rate” shall have the meaning assigned to such term in Section 10.09.
“Merger” shall mean the merger of NewPage Holdings, Inc. with and into Verso
Merger Sub Inc. in accordance with the terms of the Merger Agreement.
“Merger Agreement” shall mean that certain Agreement and Plan of Merger dated as
of January 3, 2014 (as amended, restated, supplemented or otherwise modified
through the Effective Date) by and among Verso Merger Sub Inc., a Delaware
corporation, Verso Paper Corp., a Delaware corporation, and NewPage Holdings,
Inc., pursuant to which NewPage Holdings, Inc. will merge with and into Verso
Merger Sub Inc.
“Moody’s” shall mean Moody’s Investors Service, Inc.

19

--------------------------------------------------------------------------------




“Mortgaged Properties” shall mean the Real Properties owned in fee by the Loan
Parties that are set forth on Schedule 1.01A and each additional Real Property
encumbered by a Mortgage pursuant to the Collateral and Guarantee Requirement or
Section 5.10.
“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents delivered with respect to Mortgaged Properties, each substantially in
the form of Exhibit D (with such changes as are reasonably consented to by the
Administrative Agent to account for local law matters or otherwise), as amended,
amended and restated, supplemented or otherwise modified from time to time.
“Net Proceeds” shall mean:
(a)    100% of the cash proceeds actually received by the Borrower (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise and including casualty insurance settlements and condemnation awards,
but only as and when received) from any Asset Sale (other than those pursuant to
Section 6.05(a)), net of (i) attorneys’ fees, accountants’ fees, investment
banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes, other
customary expenses and brokerage, consultant and other customary fees actually
incurred in connection therewith, (ii) Taxes (including any Restricted Payments
described in Section 6.06(b)(iv)) paid or payable as a result thereof, and
(iii) the amount of any reasonable reserve established in accordance with GAAP
against any adjustment to the sale price or any liabilities (other than any
taxes deducted pursuant to clause (i) or (ii) above) (x) related to any of the
applicable assets and (y) retained by the Borrower including, without
limitation, liabilities related to environmental matters or against any
indemnification obligations (however, the amount of any subsequent reduction of
such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such Asset Sale occurring on
the date of such reduction);
(b)    100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower of any Indebtedness (other than Excluded Indebtedness), net of all
taxes and fees (including investment banking fees), commissions, costs and other
expenses, in each case incurred in connection with such issuance or sale;
(c)    100% of the cash proceeds actually received by Holdings or the Borrower
from the issuance or sale of Equity Interests of Holdings or the Borrower (in
each case other than Excluded Equity Interests), net of all taxes and fees
(including investment banking fees), commissions, costs and other expenses, in
each case incurred in connection with such issuance or sale;
(d)    100% of the cash proceeds actually received by Holdings or the Borrower
from proceeds of insurance settlements, condemnation awards and other
settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to replace or repair such lost, destroyed, damaged
or condemned assets, equipment or other

20

--------------------------------------------------------------------------------




property; provided that, if no Event of Default exists and Holdings or the
Borrower shall deliver a certificate of a Responsible Officer of Holdings or the
Borrower to the Administrative Agent promptly following receipt of any such
proceeds setting forth Holdings’ or the Borrower’s intention to use any portion
of such proceeds, to acquire, maintain, develop, construct, improve, upgrade or
repair assets useful in the business of the Borrower within 90 days of such
receipt, such portion of such proceeds shall not constitute Net Proceeds except
to the extent not, within 90 days of such receipt, so used; provided further,
that no proceeds realized in a single transaction or series of related
transactions shall constitute Net Proceeds unless such proceeds shall exceed
$100,000; and
(e)    100% of the cash proceeds from the sale or other disposition of energy,
ancillary services, capacity or other related products or services by the
Borrower, net of all taxes and fees, commissions, costs and other expenses, in
each case incurred in connection with such sale (including, but not limited to,
all cash proceeds received under the Power Purchasing Agreement) (the “Energy
Sale Proceeds”).
For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to Holdings or the Borrower or any Affiliate of
either of them shall be disregarded.
“New York Courts” shall have the meaning assigned to such term in Section 10.15.
“Non-Bank Tax Certificate” shall have the meaning assigned to such term in
Section 2.17(e)(i).
“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).
“Note” shall have the meaning assigned to such term in Section 2.09(e).
“OFAC” shall have the meaning assigned to such term in Section 3.24.
“Organization Documents” shall mean (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise, transfer, sales, property, intangible, mortgage
recording, or similar taxes, charges or levies arising from any payment made
hereunder or from the execution, delivery or

21

--------------------------------------------------------------------------------




enforcement of, or otherwise with respect to, the Loan Documents, and any and
all interest and penalties related thereto (but not Excluded Taxes).
“Overdraft Line” shall have the meaning assigned to such term in
Section 6.01(h).
“Parent Entity” shall mean any direct or indirect parent of Holdings.
“Participant” shall have the meaning assigned to such term in
Section 10.04(d)(i).
“Participant Register” shall have the meaning assigned to such term in
Section 10.04(d)(i).
“Perfection Certificate” shall mean the perfection certificate with respect to
the Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent and Borrower.
“Permitted Holder” shall mean each of (i) the Fund and the Fund Affiliates, and
(ii) the Management Group.
“Permitted Investments” shall mean:
(a)    direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;
(b)    time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits in excess of $250.0
million and whose long term debt, or whose parent holding company’s long term
debt, is rated A (or such similar equivalent rating or higher by at least one
nationally recognized statistical rating organization (as defined in Section
3(a)(62) of the Exchange Act));
(c)    repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;
(d)    commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of a Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P;
(e)    securities with maturities of two years or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A by Moody’s;

22

--------------------------------------------------------------------------------




(f)    shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through (e)
above;
(g)    money market funds that (i) comply with the criteria set forth in Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AA+ by S&P and Aa1
by Moody’s and (iii) have portfolio assets of at least $5,000.0 million; and
(h)    time deposit accounts, certificates of deposit and money market deposits
in an aggregate face amount not in excess of 0.5% of the total assets of the
Borrower as reflected in the Borrower’s most recently delivered balance sheet.
“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.
“Permitted Parent Entity Distributions” shall mean the payment of cash dividends
and other cash distributions to Holdings and any Parent Entity in an amount not
to exceed the sum of (x) the cumulative principal amount of all Revolving
Facility Loans made hereunder and (y) the cumulative amount of cash receipts
received by the Borrower pursuant to the Power Purchasing Agreement.
“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the Net Proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses), (b) the weighted average life to maturity of such Permitted
Refinancing Indebtedness is greater than or equal to the shorter of (i) the
weighted average life to maturity of the Indebtedness being Refinanced and
(ii) 90 days after the Revolving Facility Maturity Date, (c) if the Indebtedness
being Refinanced is subordinated in right of payment to the Loan Obligations,
such Permitted Refinancing Indebtedness shall be subordinated in right of
payment to such Loan Obligations on terms at least as favorable to the Lenders
as those contained in the documentation governing the Indebtedness being
Refinanced, (d) no Permitted Refinancing Indebtedness shall have different
obligors, or greater guarantees, than the Indebtedness being Refinanced, unless
such new obligors are Loan Parties and (e) such Permitted Refinancing
Indebtedness shall be unsecured.
“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company,
individual or family trusts or government, or any agency or political
subdivision thereof.
“Platform” shall have the meaning assigned to such term in Section 10.17(a).
“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.
“Power Purchasing Agreement” shall mean the Master Power Purchase and Sale
Agreement dated May 5, 2014, between the Borrower and Verso Maine Energy LLC for
the

23

--------------------------------------------------------------------------------




purchase and sale of energy, ancillary services, capacity and other related
products or services and the operation and maintenance of the Units (as defined
therein), as such agreement may be amended from time to time in accordance with
the terms hereof.
“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the person acting as the Administrative Agent as its prime rate
in effect at its principal office in New York City. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent or any Lender may
make commercial loans or other loans at rates of interest at, above or below the
Prime Rate. Any change in the Prime Rate shall take effect at the opening of
business on the day specified in the public announcement of such change.
“Projections” shall mean the projections of Holdings and the Borrower and any
forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of Holdings or the Borrower prior to the Effective Date.
“Public Lender” shall have the meaning assigned to such term in Section
10.17(a).
“Qualified Equity Interests” shall mean any Equity Interests other than
Disqualified Stock.
“QF” shall mean a “qualifying facility” as defined in the Public Utility
Regulatory Policies Act of 1978 and the FERC regulations at 18 C.F.R. Part 292.
“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, whether by lease,
license or otherwise, together with, in each case, all easements, hereditaments
and appurtenances relating thereto, and all improvements and appurtenant
fixtures and equipment incidental to the ownership, lease or operation thereof.
“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.
“Register” shall have the meaning assigned to such term in Section 10.04(b)(iv).
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

24

--------------------------------------------------------------------------------




“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.
“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.
“Required Lenders” shall mean, at any time, Lenders having (a) Loans
outstanding, and (b) Available Unused Commitments, that taken together,
represent more than 50% of the sum of (x) all Loans outstanding and (y) the
total Available Unused Commitments at such time. The Loans and Available Unused
Commitment of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time.
“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such person or any of its property or
assets or to which such person or any of its property or assets is subject.
“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.
“Restricted Payments” shall have the meaning assigned to such term in Section
6.06.
“Revolving Facility” shall mean the Revolving Facility Commitments and the
Revolving Facility Loans made hereunder.
“Revolving Facility Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Facility Loans pursuant to
Section 2.01, expressed as an amount representing the maximum aggregate
principal amount of such Lender’s Revolving Facility Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section 2.08
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender under Section 10.04. The initial amount of each Lender’s Revolving
Facility Commitment is set forth on Schedule 2.01, or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Revolving
Facility Commitment, as applicable. As of the Effective Date, the aggregate
amount of the Lenders’ Revolving Facility Commitments is $40.0 million.
“Revolving Facility Credit Exposure” shall mean, at any time, the aggregate
principal amount of the Revolving Facility Loans outstanding at such time. The
Revolving Facility Credit Exposure of any Lender at any time shall be the
product of (x) such Lender’s Revolving Facility Percentage and (y) the aggregate
Revolving Facility Credit Exposure of all Lenders, collectively, at such time.
“Revolving Facility Loan” shall mean a Loan made by a Lender pursuant to
Section 2.01.

25

--------------------------------------------------------------------------------




“Revolving Facility Maturity Date” shall mean the earliest of (a) the Scheduled
Maturity Date, (b) the date that is 30 days after the consummation of the Merger
or (c) the date that is 60 days after the termination of the Merger Agreement or
abandonment of the Merger; in each case, as such date may be extended from time
to time in accordance with Section 2.23.
“Revolving Facility Percentage” shall mean, with respect to any Lender, the
percentage of the total Revolving Facility Commitments of the Lenders
represented by such Lender’s Revolving Facility Commitment. If the Revolving
Facility Commitments have terminated or expired, the Revolving Facility
Percentages shall be determined based upon the Revolving Facility Commitments
most recently in effect, giving effect to any assignments pursuant to
Section 10.04.
“S&P” shall mean Standard & Poor’s Ratings Group, Inc.
“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the OFAC or the U.S. Department of State.
“Scheduled Maturity Date” shall mean the first anniversary of the Effective
Date, which Effective Date is May 5, 2014.
“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.
“Security Documents” shall mean the Mortgages, the Collateral Agreement and each
of the security agreements and other instruments and documents executed and
delivered pursuant to any of the foregoing or pursuant to Section 5.10.
“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans in such currency or by reference to which interest rates
applicable to Loans in such currency are determined.
“Subagent” shall have the meaning assigned to such term in Section 9.02.
“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.
“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic,

26

--------------------------------------------------------------------------------




financial or pricing indices or measures of economic, financial or pricing risk
or value, or credit spread transaction, repurchase transaction, reserve
repurchase transaction, securities lending transaction, weather index
transaction, spot contracts, fixed price physical delivery contracts, or any
similar transaction or any combination of these transactions, in each case of
the foregoing, whether or not exchange traded; provided that no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of Holdings or
the Borrower shall be a Swap Agreement.
“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority, whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.
“Transaction Documents” shall mean, each of and collectively, (a) the Loan
Documents and (b) the Androscoggin Power Transaction Documents.
“Transaction Expenses” shall mean any fees or expenses (including, without
limitation, any original issue discount) incurred or paid by the Fund, Holdings
or the Borrower (or any direct or indirect parent of the Borrower) in connection
with the Transactions, this Agreement and the other Loan Documents and the
transactions contemplated hereby and thereby.
“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Transaction Documents, including (a) the execution and delivery of the Loan
Documents and the creation of the Liens pursuant to the Security Documents, (b)
the Androscoggin Power Transactions and (c) the payment of all fees and expenses
to be paid on or prior to the Closing Date and owing in connection with the
foregoing.
“Triggering Event” shall mean the earliest to occur of (a) the first date on or
after the date that is 270 days after the Effective Date on which any Loans
shall be outstanding, (b) the date that is 30 days after the Merger Agreement is
terminated or the Merger is abandoned or (c) the occurrence of a Potential Event
of Default or Event of Default (each as defined in the Power Purchasing
Agreement) under the Power Purchasing Agreement.
“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.
“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.
“UOOMA” shall mean the Undivided Ownership, Operation and Maintenance Agreement
dated as of May 5, 2014 among Verso Maine Energy LLC, Androscoggin Power and
Verso Androscoggin, as such agreement may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

27

--------------------------------------------------------------------------------




“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.
“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“Verso Androscoggin” shall mean Verso Androscoggin LLC, a Delaware limited
liability company.
“Verso Holdings” shall mean Verso Paper Finance Holdings LLC, a Delaware limited
liability company.
Section 1.02    Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and
Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Except as otherwise expressly provided herein, any reference in this
Agreement to any Loan Document shall mean such document as amended, restated,
amended and restated, supplemented or otherwise modified from time to time.
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. In addition, notwithstanding any changes in GAAP after the Effective
Date, any operating lease of the Borrower shall not constitute Indebtedness or a
Capital Lease Obligation under this Agreement or any other Loan Document as a
result of such changes in GAAP. Unless otherwise expressly provided herein, any
references herein to any person shall be construed to include such person’s
successors and permitted assigns.
Section 1.03    Effectuation of Transactions. Each of the representations and
warranties of Holdings and the Borrower contained in this Agreement (and all
corresponding definitions) are made after giving effect to the Transactions,
unless the context otherwise requires.
                 ARTICLE 2                       THE CREDITS
Section 2.01    Revolving Facility Commitments. Subject to the terms and
conditions set forth herein, each Lender severally agrees to make Revolving
Facility Loans to the Borrower

28

--------------------------------------------------------------------------------




from time to time during the Availability Period in an aggregate principal
amount that will not result in (i) such Lender’s Revolving Facility Credit
Exposure exceeding such Lender’s Revolving Facility Commitment or (ii) the total
Revolving Facility Credit Exposure exceeding the total Revolving Facility
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving
Facility Loans.
Section 2.02    Loans and Borrowings.
(a)    Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Type made by the Lenders ratably in accordance with their respective
Revolving Facility Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Revolving Facility Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.
(b)    Subject to Section 2.14, each Borrowing shall be comprised entirely of
ABR Loans or Eurocurrency Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any ABR Loan or Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement and such Lender shall not be entitled to any amounts payable
under Section 2.15 or 2.17 solely in respect of increased costs resulting from
such exercise and existing at the time of such exercise.
(c)    At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum. At
the time that each ABR Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum; provided that an ABR Borrowing may be in an
aggregate amount that is equal to the entire unused available balance of the
Revolving Facility Commitments. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than five Eurocurrency Borrowings outstanding under the Revolving Facility.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Facility Maturity Date.
Section 2.03    Requests for Borrowings.
(a)    To request a Borrowing, the Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurocurrency Borrowing,
not later than 1:00 p.m., Local Time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than 10:00
a.m., Local Time, on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile or other electronic transmission to the

29

--------------------------------------------------------------------------------




Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written (including by facsimile or other electronic transmission) Borrowing
Request shall specify the following information in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(iv)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower’s account(s) to which funds are
to be disbursed.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section
2.03(a), the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
(b)    Disbursement. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each Loan requested pursuant to
this Section 2.03. The proceeds of each Loan requested under this Section 2.03
shall be disbursed by the Administrative Agent in Dollars in immediately
available funds by wire transfer to such bank account as may be agreed upon by
the Borrower and the Administrative Agent from time to time or elsewhere if
pursuant to a written direction from the Borrower. If at any time any Loan is
funded in excess of the amount requested by the Borrower, the Borrower agrees to
repay the excess to the Administrative Agent promptly upon the earlier to occur
of (i) the Borrower’s discovery of the error and (ii) notice thereof to the
Borrower from the Administrative Agent or any Lender.
Section 2.04    [Reserved].
Section 2.05    [Reserved].
Section 2.06    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 3:00
p.m., Local Time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower as specified
in the applicable Borrowing Request.

30

--------------------------------------------------------------------------------




(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 2.06 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of (A) the
Federal Funds Effective Rate and (B) a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation, or
(ii) in the case of the Borrower, the interest rate applicable to ABR Loans at
such time. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
(c)    The foregoing notwithstanding, the Administrative Agent, in its sole
discretion, may from its own funds make a Revolving Facility Loan on behalf of
the Lenders. In such event, the applicable Lenders on behalf of whom the
Administrative Agent made the Revolving Facility Loan shall reimburse the
Administrative Agent for all or any portion of such Revolving Facility Loan made
on its behalf upon written notice given to each applicable Lender not later than
2:00 p.m., Local Time, on the Business Day such reimbursement is requested. On
each such settlement date, the Administrative Agent will pay to each such Lender
the net amount owing to such Lender in connection with such settlement,
including amounts relating to Loans, fees, interest and other amounts payable
hereunder. The entire amount of interest attributable to such Revolving Facility
Loan for the period from and including the date on which such Revolving Facility
Loan was made on such Lender’s behalf to but excluding the date the
Administrative Agent is reimbursed in respect of such Revolving Facility Loan by
such Lender shall be paid to the Administrative Agent for its own account.
Section 2.07    Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.07. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.
(b)    To make an election pursuant to this Section 2.07, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower was
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic

31

--------------------------------------------------------------------------------




Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in the form of Exhibit C and signed by the Borrower.
(c)    Each telephonic and written Interest Election Request shall be
irrevocable and shall specify the following information in compliance with
Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.
Section 2.08    Termination and Reduction of Commitments.
(a)    Unless previously terminated, the Revolving Facility Commitments shall
terminate on the Revolving Facility Maturity Date.

32

--------------------------------------------------------------------------------




(b)    The Borrower may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments; provided that (i) each reduction of the
Revolving Facility Commitments shall be in an amount that is an integral
multiple of $500,000 and not less than $1.0 million (or, if less, the remaining
amount of the Revolving Facility Commitments) and (ii) the Borrower shall not
terminate or reduce the Revolving Facility Commitments if, after giving effect
to any concurrent prepayment of the Revolving Facility Loans in accordance with
Section 2.11, the Revolving Facility Credit Exposure would exceed the total
Revolving Facility Commitments.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments under paragraph (b) of
this Section 2.08 at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section 2.08 shall be irrevocable;
provided that a notice of termination of the Revolving Facility Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Revolving Facility Commitments shall be
permanent. Each reduction of the Revolving Facility Commitments shall be made
ratably among the Lenders in accordance with their respective Revolving Facility
Commitments.
Section 2.09    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Facility Loan to the Borrower on the Revolving Facility Maturity Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period (if any) applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder, and (iii) any amount received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section 2.09 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

33

--------------------------------------------------------------------------------




(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note substantially in the form of Exhibit E (a “Note”). In such event, the
Borrower shall prepare, execute and deliver to such Lender a Note payable to
such Lender and its registered assigns. Thereafter, the Loans evidenced by such
Note and interest thereon shall at all times (including after assignment
pursuant to Section 10.04) be represented by one or more Notes in such form
payable to the payee named therein and its registered assigns.
Section 2.10    Repayment of Revolving Facility Loans.
(a)    To the extent not previously paid, all outstanding Loans shall be due and
payable on the Revolving Facility Maturity Date.
(b)    Prepayment of the Loans from all Net Proceeds pursuant to Section 2.11(b)
shall be allocated among the Revolving Facility, with the application thereof to
permanently reduce the Revolving Facility Commitment to the extent required by
Section 2.11(b). Any such reduction of the Revolving Facility Commitment shall
be accompanied by a concurrent prepayment of the Revolving Facility Loans (to
the extent outstanding) equal to the amount of the permanent reduction of the
Revolving Facility Commitment described in the preceding sentence. Each
reduction of the Revolving Facility Commitments shall be made ratably among the
Lenders in accordance with their respective Revolving Facility Commitments. Each
prepayment of the Revolving Facility Loans shall be applied in accordance with
Section 2.10(c).
(c)    Prior to any repayment of any Revolving Facility Loans, the Borrower
shall select the Borrowing or Borrowings to be repaid and shall notify the
Administrative Agent by telephone (confirmed by facsimile or other electronic
transmission) of such selection not later than 1:00 p.m., Local Time, (i) in the
case of an ABR Borrowing, on the Business Day prior to the scheduled date of
such repayment, and (ii) in the case of a Eurocurrency Borrowing, three Business
Days before the scheduled date of such repayment. In the case of prepayments
under Sections 2.11(a) and 2.11(b), the Borrower may in its sole discretion
select the Borrowing or Borrowings to be prepaid. Each repayment of a Borrowing
shall be applied to the Revolving Facility Loans included in the repaid
Borrowing such that each Lender receives its ratable share of such repayment
(based upon the respective Revolving Facility Credit Exposures of the Lenders at
the time of such repayment). Repayments of Eurocurrency Borrowings shall be
accompanied by accrued interest on the amount repaid.
Section 2.11    Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time to
prepay any Loan in whole or in part, without premium or penalty (but subject to
Section 2.16), in an aggregate principal amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum or, if less, the
amount outstanding, subject to prior written notice in accordance with
Section 2.10(c), which notice shall be irrevocable except to the extent
conditioned on a refinancing of all or any portion of the Revolving Facility, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

34

--------------------------------------------------------------------------------




(b)    The Borrower shall apply all Net Proceeds promptly upon receipt thereof
to permanently reduce the Revolving Facility Commitment and prepay Revolving
Facility Loans in accordance with Section 2.10(b) and (c); provided that prior
to the occurrence of a Triggering Event, any Energy Sale Proceeds shall only
prepay outstanding Revolving Facility Loans, if any, in accordance with Section
2.10(b) and (c) but not permanently reduce the Revolving Facility Commitment;
provided further, however, that upon and after a Triggering Event, such Energy
Sale Proceeds shall permanently reduce the Revolving Facility Commitment and
prepay Revolving Facility Loans in accordance with Section 2.10(b) and (c).
(c)    In the event the total Revolving Facility Credit Exposure exceeds the
total Revolving Facility Commitments, then the Borrower shall promptly prepay
outstanding Revolving Facility Loans in an aggregate amount equal to such
excess.
Section 2.12    Fees.
(a)    The Borrower agrees to pay to each Lender (other than any Defaulting
Lender), through the Administrative Agent, on the date that is three Business
Days after the last Business Day of March, June, September and December in each
year, and three Business Days after the date on which the Revolving Facility
Commitments of all the Lenders shall be terminated as provided herein, a
commitment fee (a “Commitment Fee”) on the daily amount of the Available Unused
Commitment of such Lender during the preceding quarter (or other period
commencing with the Closing Date or ending with the date on which the last of
the Revolving Facility Commitments of such Lender shall be terminated) at a rate
equal to the Applicable Commitment Fee Rate. All Commitment Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days. The Commitment Fee due to each Lender shall commence to accrue on the
earlier of (x) the Closing Date and (y) May 30, 2014, and shall cease to accrue
on the date on which the last of the Revolving Facility Commitments of such
Lender shall be terminated as provided herein.
(b)    The Borrower agrees to pay the agency fees to (x) the Administrative
Agent, for the account of the Administrative Agent (the “Administrative Agent
Fees”) and (y) to the Collateral Agent, for the account of the Collateral Agent
(the “Collateral Agent Fees”), in each case set forth in the Fee Letter at the
times specified therein.
(c)    All Fees shall be paid on the dates due in Dollars, in immediately
available funds, to the Administrative Agent for distribution, if and as
appropriate, among the Lenders. Once paid, none of the Fees shall be refundable
under any circumstances.
Section 2.13    Interest.
(a)    The Loans comprising each ABR Borrowing shall bear interest at the ABR
plus the Applicable Margin.
(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin.

35

--------------------------------------------------------------------------------




(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any Fees or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section 2.13 or (ii) in the case of any other overdue amount, 2% plus
the rate applicable to ABR Loans as provided in paragraph (a) of this Section
2.13; provided that this paragraph (c) shall not apply to any Event of Default
that has been waived by the Lenders pursuant to Section 10.08.
(d)    Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan and (ii) upon termination of the Revolving
Facility Commitments; provided that (A) interest accrued pursuant to paragraph
(c) of this Section 2.13 shall be payable on demand, (B) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (C) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the ABR at times when the
ABR is based on the Prime Rate shall be computed on the basis of a year of 365
days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable ABR, Adjusted LIBO Rate or LIBO Rate shall be determined by
the Administrative Agent, and such determination shall be conclusive absent
manifest error.
Section 2.14    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in such
currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of

36

--------------------------------------------------------------------------------




the Interest Period applicable thereto an ABR Borrowing, and (ii) if any
Borrowing Request requests a Eurocurrency Borrowing, such Borrowing shall be
made as an ABR Borrowing.
Section 2.15    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate);
(ii)    subject the Administrative Agent, any Lender to any Taxes (other than
Indemnified Taxes and Excluded Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or to reduce the amount of any sum received or receivable by such
Lender or the Administrative Agent hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender or the Administrative
Agent, as applicable, such additional amount or amounts as will compensate such
Lender or the Administrative Agent, as applicable, for such additional costs
incurred or reduction suffered.
(b)    If any Lender determines that any Change in Law regarding capital
adequacy requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower shall pay to such
Lender, as applicable, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.
(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as applicable, as specified in
paragraph (a) or (b) of this Section 2.15 shall be delivered to the Borrower and
shall be conclusive absent manifest error; provided that any such certificate
claiming amounts described in clause (x) or (y) of the definition of Change in
Law shall, in addition, state the basis upon which such amount has been
calculated and certify that such Lender’s method of allocating such costs is
fair and reasonable and that such Lender’s demand for payment of such costs
hereunder, and such method of allocation is not inconsistent with its treatment
of other borrowers which, as a credit matter, are substantially similar to the
Borrower and which are subject to similar provisions. The Borrower shall pay
such Lender, as applicable, the amount shown as due on any such certificate
within 10 days after receipt thereof.

37

--------------------------------------------------------------------------------




(d)    Promptly after any Lender has determined that it will make a request for
increased compensation pursuant to this Section 2.15, such Lender shall notify
the Borrower thereof. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.15 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 2.15 for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender, as applicable, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor; provided, further, that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the 180-
day period referred to above shall be extended to include the period of
retroactive effect thereof.
(e)    The foregoing provisions of this Section 2.15 shall not apply in the case
of any Change in Law in respect of Taxes imposed on payments on the Loans, which
shall instead be governed by Section 2.17.
Section 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be the amount determined by such Lender (it being understood that
the deemed amount shall not exceed the actual amount) to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue a Eurocurrency Loan, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in dollars of a comparable amount and period from
other banks in the Eurocurrency market. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section 2.16 shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.
Section 2.17    Taxes.
(a)    Any and all payments made by or on behalf of a Loan Party under this
Agreement or any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any Taxes; provided, that
if a Loan Party, the Administrative Agent or any other applicable withholding
agent shall be required by applicable Requirement of Law to deduct or withhold
any Taxes from such payments, then (i) the applicable withholding

38

--------------------------------------------------------------------------------




agent shall make such deductions or withholdings as are reasonably determined by
the applicable withholding agent to be required by any applicable Requirement of
Law, (ii) the applicable withholding agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority within the time
allowed and in accordance with applicable Requirement of Law, and (iii) to the
extent withholding or deduction is required to be made on account of Indemnified
Taxes or Other Taxes, the sum payable by the Loan Party shall be increased as
necessary so that after all required deductions and withholdings have been made
(including deductions or withholdings applicable to additional sums payable
under this Section 2.17) the Administrative Agent or any Lender, as applicable,
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made. Whenever any Indemnified Taxes or Other
Taxes are payable by a Loan Party, as promptly as possible thereafter, such Loan
Party shall send to the Administrative Agent for its own account or for the
account of a Lender, as the case may be, a certified copy of an official receipt
(or other evidence acceptable to the Administrative Agent or such Lender, acting
reasonably) received by the Loan Party showing payment thereof. Without
duplication, after any payment of Taxes by any Loan Party or the Administrative
Agent to a Governmental Authority as provided in this Section 2.17, the Borrower
shall deliver to the Administrative Agent or the Administrative Agent shall
deliver to the Borrower, as the case may be, a copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
applicable Requirements of Law to report such payment or other evidence of such
payment reasonably satisfactory to the Borrower or the Administrative Agent, as
the case may be.
(b)    The Borrower shall timely pay any Other Taxes.
(c)    Each Loan Party shall indemnify and hold harmless the Administrative
Agent and each Lender within 15 Business Days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes imposed on the
Administrative Agent or such Lender, as the case may be (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.17), and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate setting forth in reasonable detail the basis and calculation of
the amount of such payment or liability delivered to the Borrower by a Lender or
the Administrative Agent (as applicable) on its own behalf or on behalf of a
Lender shall be conclusive absent manifest error.
(d)    Each Lender shall deliver to the Borrower and the Administrative Agent,
at such time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law and such other reasonably requested information as will permit
the Borrower or the Administrative Agent, as the case may be, to determine (A)
whether or not any payments made hereunder or under any other Loan Document are
subject to withholding of Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender's entitlement to any available
exemption from, or reduction of, any such withholding of applicable Taxes in
respect of any payments to be made to such Lender by any Loan Party pursuant to
any Loan Document or otherwise to establish such Lender's status for withholding
tax purposes in the applicable jurisdiction. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will

39

--------------------------------------------------------------------------------




enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
(e)    Without limiting the generality of Section 2.17(d), each Foreign Lender
with respect to any Loan made to the Borrower shall, to the extent it is legally
eligible to do so:
(i)    deliver to the Borrower and the Administrative Agent, prior to the date
on which the first payment to the Foreign Lender is due hereunder, two copies of
(A) in the case of a Foreign Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest,” United States Internal Revenue Service Form
W-8BEN (or any applicable successor form) (together with a certificate
(substantially in the form of Exhibit G, such certificate, the “Non-Bank Tax
Certificate”) certifying that such Foreign Lender is not a bank for purposes of
Section 881(c) of the Code, is not a “10-percent shareholder” (within the
meaning of Section 871(h)(3)(B) of the Code) of the Borrower and is not a
“controlled foreign corporation” related to the Borrower (within the meaning of
Section 864(d)(4) of the Code), (B) Internal Revenue Service Form W-8BEN or Form
W-8ECI (or any applicable successor form), in each case properly completed and
duly executed by such Foreign Lender claiming complete exemption from, or
reduced rate of, U.S. federal withholding tax on payments by the Borrower under
this Agreement, (C) Internal Revenue Service Form W-8IMY (or any applicable
successor form) and all necessary attachments (including the forms described in
clauses (A) and (B) above, provided that if the Foreign Lender is a partnership
and not a participating Lender, and one or more of the partners is claiming
portfolio interest treatment, the Non-Bank Tax Certificate may be provided by
such Foreign Lender on behalf of such partners) or (D) any other form prescribed
by applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and
(ii)    deliver to the Borrower and the Administrative Agent two further copies
of any such form or certification (or any applicable successor form) on or
before the date that any such form or certification expires or becomes obsolete
or invalid, after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Borrower and the Administrative
Agent, and from time to time thereafter if reasonably requested by the Borrower
or the Administrative Agent.
Any Foreign Lender that becomes legally ineligible to update any form or
certification previously delivered shall promptly notify the Borrower and the
Administrative Agent in writing of such Foreign Lender's inability to do so.
Each person that shall become a Participant pursuant to Section 10.04 or a
Lender pursuant to Section 10.04 shall, upon the effectiveness of the related
transfer, be required to provide all the forms and statements required pursuant
to this Section 2.17(e); provided that a Participant shall furnish all such
required forms and statements to the person from which the related participation
shall have been purchased.

40

--------------------------------------------------------------------------------




In addition, each Agent shall deliver to the Borrower (x)(I) prior to the date
on which the first payment by the Borrower is due hereunder or (II) prior to the
first date on or after the date on which such Agent becomes a successor
Administrative Agent pursuant to Section 9.09 on which payment by the Borrower
is due hereunder, as applicable, two copies of a properly completed and executed
Internal Revenue Service Form W-9 certifying its exemption from U.S. federal
backup withholding or such other properly completed and executed documentation
prescribed by applicable law certifying its entitlement to an available
exemption from applicable U.S. federal withholding taxes in respect of any
payments to be made to such Agent by any Loan Party pursuant to any Loan
Document including, as applicable, an Internal Revenue Service Form W-8IMY
certifying that the Agent is a U.S. branch and intends to be treated as a U.S.
person for purposes of withholding under Chapter 3 of the Code pursuant to
Section 1.1441-l(b)(2)(iv) of the Treasury Regulations, and (y) on or before the
date on which any such previously delivered documentation expires or becomes
obsolete or invalid, after the occurrence of any event requiring a change in the
most recent documentation previously delivered by it to the Borrower, and from
time to time if reasonably requested by the Borrower, two further copies of such
documentation.
(f)    If any Lender or the Administrative Agent, as applicable, determines, in
its sole discretion, that it has received a refund of an Indemnified Tax or
Other Tax for which a payment has been made by a Loan Party pursuant to this
Agreement or any other Loan Document, which refund in the good faith judgment of
such Lender or the Administrative Agent, as the case may be, is attributable to
such payment made by such Loan Party, then the Lender or the Administrative
Agent, as the case may be, shall reimburse the Loan Party for such amount (net
of all reasonable out-of-pocket expenses of such Lender or the Administrative
Agent, as the case may be, and without interest other than any interest received
thereon from the relevant Governmental Authority with respect to such refund) as
the Lender or Administrative Agent, as the case may be, determines in its sole
discretion to be the proportion of the refund as will leave it, after such
reimbursement, in no better or worse position (taking into account expenses or
any Taxes imposed on the refund) than it would have been in if the Indemnified
Tax or Other Tax giving rise to such refund had not been imposed in the first
instance; provided that the Loan Party, upon the request of the Lender or the
Administrative Agent agrees to repay the amount paid over to the Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Lender or the Administrative Agent in the event
the Lender or the Administrative Agent is required to repay such refund to such
Governmental Authority. In such event, such Lender or the Administrative Agent,
as the case may be, shall, at the Borrower's request, provide the Borrower with
a copy of any notice of assessment or other evidence of the requirement to repay
such refund received from the relevant Governmental Authority (provided that
such Lender or the Administrative Agent may delete any information therein that
it deems confidential). A Lender or the Administrative Agent shall claim any
refund that it determines is available to it, unless it concludes in its sole
discretion that it would be adversely affected by making such a claim. No Lender
nor the Administrative Agent shall be obliged to make available its tax returns
(or any other information relating to its Taxes that it deems confidential) to
any Loan Party in connection with this clause (f) or any other provision of this
Section 2.17.
(g)    If the Borrower determines that a reasonable basis exists for contesting
an Indemnified Tax or Other Tax for which a Loan Party has paid additional
amounts or indemnification payments, each affected Lender or Agent, as the case
may be, shall use

41

--------------------------------------------------------------------------------




reasonable efforts to cooperate with the Borrower as the Borrower may reasonably
request in challenging such Tax. The Borrower shall indemnify and hold each
Lender and Agent harmless against any out-of-pocket expenses incurred by such
person in connection with any request made by the Borrower pursuant to this
clause (g). Nothing in this clause (g) shall obligate any Lender or Agent to
take any action that such person, in its sole judgment, determines may result in
a material detriment to such person.
(h)    Each U.S. Lender shall deliver to the Borrower and the Administrative
Agent two Internal Revenue Service Forms W-9 (or substitute or successor form),
properly completed and duly executed, certifying that such U.S. Lender is exempt
from U.S. federal backup withholding (i) on or prior to the Closing Date (or on
or prior to the date it becomes a party to this Agreement), (ii) on or before
the date that such form expires or becomes obsolete or invalid, (iii) after the
occurrence of a change in the U.S. Lender's circumstances requiring a change in
the most recent form previously delivered by it to the Borrower and the
Administrative Agent, and (iv) from time to time thereafter if reasonably
requested by the Borrower or the Administrative Agent.
(i)    If a payment made to any Lender or any Agent under this Agreement or any
other Loan Document would be subject to U.S. federal withholding tax imposed by
FATCA if such Lender or such Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or such Agent shall deliver to
the Borrower and the Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine whether such Lender has or has not
complied with such Lender's obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment. Solely for purposes of this
clause (j), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(j)    The agreements in this Section 2.17 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable under any
Loan Document.
Section 2.18    Payments Generally; Pro Rata Treatment; Sharing of Set Offs.
(a)    Unless otherwise specified, the Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, or of amounts
payable under Section 2.15, 2.16, or 2.17, or otherwise) prior to 2:00 p.m.,
Local Time, on the date when due, in immediately available funds, without
condition or deduction for any defense, recoupment, set off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrower by the Administrative Agent, except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 10.05 shall be made directly to the

42

--------------------------------------------------------------------------------




persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments under the Loan Documents shall be made in Dollars. Any payment
required to be made by the Administrative Agent hereunder shall be deemed to
have been made by the time required if the Administrative Agent shall, at or
before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
interest and fees and other Loan Obligations in cash then due from the Borrower
hereunder, such funds shall be applied: first, ratably, to pay any fees,
indemnities, or expense reimbursements then due to the Administrative Agent and
the Collateral Agent from the Borrower under the Loan Documents; and second,
ratably, to pay any fees or expense reimbursements then due to the Lenders from
the Borrower under the Loan Documents; third, ratably, to pay interest due and
payable in respect of any Revolving Facility Loans; fourth, ratably, to pay
principal of Revolving Facility Loans then due from the Borrower hereunder; and
fifth, ratably, to the payment of any other Loan Obligations due to the Agents
or any Lender by the Borrower; and then, to the Borrower or as the Borrower
shall direct or as a court of competent jurisdiction may otherwise direct.
(c)    If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Facility Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Facility Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Revolving Facility Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Facility Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph (c) shall not be construed
to apply to any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant (other than to the Borrower as to which the
provisions of this paragraph (c) shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may

43

--------------------------------------------------------------------------------




assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(b) or (c), or 2.18(d), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.
Section 2.19    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future, and (ii) would not subject such Lender to any
material unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender in any material respect. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. Nothing
in this Section 2.19 shall be deemed to prejudice any rights that the Borrower
may have against any Lender that is a Defaulting Lender.

44

--------------------------------------------------------------------------------




(c)    If any Lender (such Lender, a “Non-Consenting Lender”) has failed to
consent to a proposed amendment, waiver, discharge or termination which pursuant
to the terms of Section 10.08 requires the consent of all of the Lenders
affected and with respect to which the Required Lenders shall have granted their
consent, then the Borrower shall have the right (unless such Non-Consenting
Lender grants such consent) at its sole expense (including with respect to the
processing and recordation fee referred to in Section 10.04(b)(ii)(B)) to
replace such Non-Consenting Lender by deeming (by notice to such Non-Consenting
Lender) such Non-Consenting Lender to have assigned its Loan, and its Revolving
Facility Commitments hereunder, to one or more assignees that have consented to
such assignment and that are reasonably acceptable to the Administrative Agent;
provided that: (a) all Loan Obligations of the Borrower owing to such
Non-Consenting Lender (including accrued Fees and any amounts due under
Section 2.15, 2.16 or 2.17) being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment and (b) the replacement
Lender shall purchase the foregoing by paying to such Non-Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
thereon. No action by or consent of the Non-Consenting Lender shall be necessary
in connection with such assignment, which shall be immediately and automatically
effective upon payment of such purchase price. In connection with any such
assignment the Borrower, Administrative Agent, such Non-Consenting Lender and
the replacement Lender shall otherwise comply with Section 10.04. Each Lender
hereby grants to the Administrative Agent an irrevocable power of attorney
(which power is coupled with an interest) to execute and deliver, on behalf of
such Lender as assignor, any Assignment and Acceptance necessary to effectuate
any assignment of such Lender’s interest hereunder in the circumstances
contemplated by this Section 2.19(c) and the Administrative Agent agrees to
effect such assignment; provided that, if such Non-Consenting Lender does not
comply with Section 10.04 within three Business Days after the Borrower’s
request, compliance with Section 10.04 shall not be required to effect such
assignment.
Section 2.20    Illegality. If any Lender reasonably determines that any change
in law has made it unlawful, or that any Governmental Authority has asserted
after the Effective Date that it is unlawful, for any Lender or its applicable
Lending Office to make or maintain any Eurocurrency Loans, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, any
obligations of such Lender to make or continue Eurocurrency Loans or to convert
ABR Borrowings to Eurocurrency Borrowings shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower shall upon demand from such Lender (with a copy to the Administrative
Agent), either convert all Eurocurrency Borrowings of such Lender to ABR
Borrowings, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Borrowings to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.
Section 2.21    [Reserved].
Section 2.22    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

45

--------------------------------------------------------------------------------




(a)    such Defaulting Lender shall not be entitled to receive any Commitment
Fee for any period during which such Lender is a Defaulting Lender (and the
Borrower shall not be required to pay any such Commitment Fee that otherwise
would have been required to have been paid to such Defaulting Lender); and
(b)    any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to
Section 2.18(c)) shall, in lieu of being distributed to such Defaulting Lender,
be retained by the Administrative Agent in a segregated account and, subject to
any applicable requirements of law, be applied at such time or times as may be
determined by the Administrative Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder,
(ii) second, as the Borrower may request, to the funding of any Revolving
Facility Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent, (iii) third, held in such account as cash collateral and
released, pro rata, in order to satisfy such Defaulting Lender’s potential
future funding obligations with respect to Revolving Facility Loans under this
Agreement, (iv) fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, (v) fifth, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement, and (vi) sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if such payment is a prepayment
of the principal amount of any Revolving Facility Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share and that were made
at a time when the conditions set forth in Section 4.01 were satisfied, such
payment shall be applied solely to prepay the Revolving Facility Loans of all
non-Defaulting Lenders pro rata prior to being applied to the prepayment of any
Revolving Facility Loans of any Defaulting Lender.
(c)    In the event that the Administrative Agent and the Borrower each agrees
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then on such date such Lender shall purchase
at par such of the Revolving Facility Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Revolving Facility Loans to be in accordance with its Revolving Facility
Percentage, as applicable.
Section 2.23    Extended Revolving Facility Commitments.
(a)    The Borrower may at any time and from time to time request that all or
any portion of the Revolving Facility Commitments under any Facility (an
“Existing Revolving Facility”) be converted to extend the scheduled maturity
date(s) and/or termination date(s) of any payment of principal with respect to
all or a portion of the loans or commitments in respect of such Existing
Revolving Facility (any such Revolving Facility which has been so converted, an
“Extended Revolving Facility”) and to provide for other terms consistent with
this Section 2.23. In order to establish any Extended Revolving Facility, the
Borrower shall provide a notice to the Administrative Agent (who shall provide a
copy of such notice to each of the Lenders under the

46

--------------------------------------------------------------------------------




applicable Existing Revolving Facility) (an “Extension Request”) setting forth
the proposed terms of the Extended Revolving Facility to be established which
shall be substantially identical to the Existing Revolving Facility which is
being converted except that:
(i)    all or any of the scheduled payments of principal (including the maturity
date) and/or termination dates of the Extended Revolving Facility may be delayed
to later dates than the scheduled payments of principal (including the maturity
date) and/or termination dates of such Existing Revolving Facility to the extent
provided in the applicable Extension Amendment;
(ii)    the interest margins and commitment fees with respect to the Extended
Revolving Facility may be different than the interest margins and commitment
fees for the Existing Revolving Facility and upfront fees may be paid to the
Extending Lenders, in each case, to the extent provided in the applicable
Extension Amendment;
(iii)    the Extension Amendment may provide for other covenants and terms that
apply solely to any period after the latest final maturity or termination date
of the Revolving Facility Commitments in effect on the effective date of the
Extension Amendment immediately prior to the establishment of such Extended
Revolving Facility; and
(iv)    the effectiveness of any Extended Revolving Facility shall be subject
to, and conditioned upon, the prior repayment in full in cash of all Loan
Obligations under any portion of each Existing Revolving Facility that are not
subject to the relevant Extended Revolving Facility.
(b)    Any Extended Revolving Facility converted pursuant to any Extension
Request shall be designated a series (an “Extension Series”) of Extended
Revolving Facility Commitments for all purposes of this Agreement.
(c)    The Borrower shall provide the applicable Extension Request at least five
(5) Business Days prior to the date on which Lenders under the Existing
Revolving Facility are requested to respond. No Lender shall have any obligation
to agree to have any of its Loans and commitments of any Existing Revolving
Facility converted into an Extended Revolving Facility pursuant to any Extension
Request. Any Lender (an “Extending Lender”) wishing to have all or any portion
of its Loans and commitments under the Existing Revolving Facility subject to
such Extension Request converted into Extended Revolving Facility shall notify
the Administrative Agent (an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Loans and commitments
under the Existing Revolving Facility which it has elected to request be
converted into Extended Revolving Facility. In the event that the aggregate
amount of commitments under an Existing Revolving Facility subject to Extension
Elections exceeds the amount of commitments under an Extended Revolving Facility
requested pursuant to the Extension Request, commitments subject to Extension
Elections shall be converted to commitments under an Extended Revolving Facility
on a pro rata basis based on the amount of commitments included in each such
Extension Election.

47

--------------------------------------------------------------------------------




(d)    Notwithstanding anything to the contrary set forth in this Agreement or
any other Loan Document, (i) no Extended Revolving Facility Commitment is
required to be in any minimum amount or any minimum increment, (ii) any
Extending Lender may extend all or any portion of its Revolving Facility
Commitment pursuant to one or more Extension Requests (subject to applicable
proration in the case of over participation) (including the extension of any
Extended Revolving Facility); and (iii) any Extended Revolving Facility and all
obligations in respect thereof shall be Loan Obligations under this Agreement
and the other Loan Documents that are secured by the Collateral on a pari passu
basis with all other Loan Obligations under this Agreement and the other Loan
Documents.
(e)    Extended Revolving Facilities shall be established pursuant to an
amendment (an “Extension Amendment”) to this Agreement among the Borrower, the
Administrative Agent and each Extending Lender providing an Extended Revolving
Facility thereunder which shall be consistent with the provisions set forth in
paragraph (a) above (but which shall not require the consent of any other
Lender). Each of the parties hereto hereby agrees that, upon the effectiveness
of any Extension Amendment in accordance with its terms, (i) this Agreement
shall be deemed amended as set forth therein, notwithstanding anything to the
contrary set forth in Section 10.08(b), (ii) such Extension Amendment shall be
binding on the Lenders, the Loan Parties and the other parties hereto and (iii)
all Loan Obligations that are not subject to the relevant Extended Revolving
Facility shall be paid in full in cash. All Extended Revolving Facilities and
all obligations in respect thereof shall be Loan Obligations under this
Agreement and the other Loan Documents that are secured by the Collateral on a
pari passu basis with all other Loan Obligations under this Agreement and in
connection with any Extension Amendment, notwithstanding anything to the
contrary set forth in Section 10.08, the Loan Parties and the Collateral Agent
shall enter into such amendments to the Security Documents as may be reasonably
requested by the Cash Flow Collateral Agent (which shall not require any consent
from any Lender) in order to ensure that the Extended Revolving Facility
Commitments are provided with the benefit of the applicable Security Documents
on a pari passu basis with the other Loan Obligations.


ARTICLE 3    
REPRESENTATIONS AND WARRANTIES
On the Closing Date and on the date of each Credit Event as provided in
Section 4.01 (and on the Effective Date as and to the extent provided in Section
4.03), the Borrower represents and warrants to each of the Lenders that:
Section 3.01    Organization; Powers. Each of Holdings and the Borrower (a) is a
partnership, limited liability company or corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted, (c) is qualified to do
business in each jurisdiction where such qualification is required, except where
the failure so to qualify would not reasonably be expected to have a Material
Adverse Effect, and (d) has the power and authority to execute, deliver and
perform its obligations under each of

48

--------------------------------------------------------------------------------




the Loan Documents and each other agreement or instrument contemplated thereby
to which it is or will be a party and, in the case of the Borrower, to borrow
and otherwise obtain credit hereunder.
Section 3.02    Authorization. The execution, delivery and performance by
Holdings and the Borrower of each of the Loan Documents to which it is a party,
and the borrowings hereunder and the transactions forming a part of the
Transactions (a) have been duly authorized by all corporate, stockholder,
partnership or limited liability company action required to be obtained by
Holdings and the Borrower and (b) will not (i) violate (A) any provision of law,
statute, rule or regulation, or of the certificate or, memorandum or articles of
incorporation or other constitutive documents (including any partnership,
limited liability company or operating agreements) or bylaws of Holdings or the
Borrower, so long as, in the event of any foreclosure on any security interest
in the Androscoggin Facilities, the Administrative Agent or a Lender receives
any necessary regulatory approvals prior to foreclosing on any security interest
in the Androscoggin Facilities, (B) any applicable order of any court or any
rule, regulation or order of any Governmental Authority or (C) any provision of
any indenture, certificate of designation for preferred stock, agreement or
other instrument to which Holdings or the Borrower is a party or by which any of
them or any of their property is or may be bound, (ii) be in conflict with,
result in a breach of or constitute (alone or with notice or lapse of time or
both) a default under, give rise to a right of or result in any cancellation or
acceleration of any right or obligation (including any payment) or to a loss of
a material benefit under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clause (i) or (ii) of this
Section 3.02(b), would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by Holdings or the Borrower, other than the Liens created
by the Loan Documents and Permitted Liens.
Section 3.03    Enforceability. This Agreement has been duly executed and
delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), and
(iii) implied covenants of good faith and fair dealing.
Section 3.04    Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, the perfection or
maintenance of the Liens created under the Security Documents or the exercise by
any Agent or any Lender of its rights under the Loan Documents or the remedies
in respect of the Collateral, except for: (a) the filing of Uniform Commercial
Code financing statements, (b) filings with the United States Patent and
Trademark Office and the United States Copyright Office, (c) recordation of the
Mortgages, (d) such actions, consents, approvals, registrations and filings as
have been made or obtained and are in full force and effect and are set forth on
Schedule 3.04 and (e) such actions, consents, approvals, registrations and
filings the failure of which to be obtained or made would not reasonably be
expected to have a Material Adverse Effect.

49

--------------------------------------------------------------------------------




Section 3.05    Financial Statements. The balance sheet of the Borrower on an
actual basis as of the Effective Date and the Closing Date and as adjusted to
give effect to the Transactions, copies of which have heretofore been furnished
to each Lender, presents fairly in all material respects the financial position
of the Borrower as of such date. The financial statements delivered pursuant to
Section 5.04(a), (b) and (c), in each case, have been prepared in accordance
with GAAP, present fairly in all material respects the financial position of the
Borrower as at the date of such financial statements and the results of
operations and cash flows of Borrower for the period then ended (subject to
normal year-end audit adjustments, normal quarterly adjustments and the absence
of footnotes, as applicable).
Section 3.06    No Material Adverse Effect. There has been no event or
circumstance that, individually or in the aggregate with other events or
circumstances, has had or would reasonably be expected to have a Material
Adverse Effect.
Section 3.07    Title to Properties; Possession Under Leases.
(a)    Each of Holdings and the Borrower has good record and insurable fee
simple title to, or valid leasehold interests in, or easements or other limited
property interests in, all its Real Properties (including all Mortgaged
Properties) and has valid title to its personal property and assets, in each
case, except for Permitted Liens and except for defects in title that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes
and except where the failure to have such title would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. All such
properties and assets are free and clear of Liens, other than Permitted Liens.
(b)    The Borrower has not defaulted under any lease to which it is a party,
except for such defaults as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. All of the
Borrower’s leases are in full force and effect, except leases in respect of
which the failure to be in full force and effect would not reasonably be
expected to have a Material Adverse Effect. Except as set forth on
Schedule 3.07(b), each of Holdings and the Borrower enjoys peaceful and
undisturbed possession under all such leases, other than leases in respect of
which the failure to enjoy peaceful and undisturbed possession would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
(c)    The Borrower has not received any notice of any pending condemnation
proceeding, nor, to its knowledge, is there any condemnation proceeding
contemplated, in each case, affecting any material portion of the Mortgaged
Properties or any sale or disposition thereof, in lieu of condemnation, that
remains unresolved.
(d)    Neither Holdings nor the Borrower is obligated under any right of first
refusal, option or other contractual right to sell, assign or otherwise dispose
of any Mortgaged Property or any interest therein.
Section 3.08    Subsidiaries. (a) Schedule 3.08(a) (as modified from time to
time by the Borrower) sets forth the name and jurisdiction of incorporation,
formation or organization of each subsidiary of Holdings and, as to each such
subsidiary, the percentage of each class of

50

--------------------------------------------------------------------------------




Equity Interests owned by Holdings or by any such subsidiary. The Borrower has
no subsidiaries.
(a)    There are no outstanding subscriptions, options, warrants, calls, rights
or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Equity Interests of Holdings or the Borrower.
Section 3.09    Litigation; Compliance with Laws.
(b)    There are no actions, suits or proceedings at law or in equity, or by or
on behalf of any Governmental Authority or in arbitration now pending, or, to
the knowledge of Holdings or the Borrower, threatened in writing against or
affecting Holdings or the Borrower or any business, property or rights of any
such person which would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
(c)    None of Holdings or the Borrower or their respective properties or assets
is in violation of (nor will the continued operation of their material
properties and assets as currently conducted violate) any law, rule or
regulation (including any zoning, building, ordinance, code or approval or any
building permit, but excluding any Environmental Laws, which are subject to
Section 3.16) or any restriction of record or agreement affecting any Mortgaged
Property, or is in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
Section 3.10    Federal Reserve Regulations.
(a)    Neither Holdings nor the Borrower is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.
(b)    No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the regulations of the Board,
including Regulation U or Regulation X.
Section 3.11    Investment Company Act; Regulatory Status.
(a)    Neither Holdings nor the Borrower is an “investment company” as defined
in, or subject to regulation under, the Investment Company Act of 1940, as
amended.
(b)    Each of the Androscoggin Facilities has been properly licensed by FERC
and is in compliance with all applicable federal and state licenses,
requirements, and obligations relating to the operation of the Androscoggin
Facilities. Each of the Androscoggin Facilities is a QF, and neither Holdings
nor the Borrower is subject to regulation as a “public utility” or a “licensee”
under the Federal Power Act. The Borrower will be a “public utility” and a
“licensee” under the

51

--------------------------------------------------------------------------------




Federal Power Act upon FERC acceptance of its market-based rate tariff and
approval of the transfer of the Androscoggin Facilities’ FERC licenses. The
regulatory status of Holdings, the Borrower and each of the Androscoggin
Facilities is not the subject of any pending or, to the Borrower’s knowledge,
threatened judicial or administrative proceedings to revoke or modify such
status. To the Borrower’s knowledge, there are no facts that are reasonably
likely to cause any of the Androscoggin Facilities to lose its status as a QF.
Section 3.12    Use of Proceeds. The Borrower will use the proceeds of the
Revolving Facility Loans solely for general working capital and other general
corporate purposes, to pay Permitted Parent Entity Distributions and to pay the
Transaction Expenses.
Section 3.13    Taxes.
(a)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, each of Holdings and the Borrower
has filed or caused to be filed all federal, state, local and non‑U.S. Tax
returns required to have been filed by it, and each such Tax return is true and
correct;
(b)    Each of Holdings and the Borrower has timely paid or caused to be timely
paid, all Taxes or assessments payable by it (except Taxes or assessments that
are being contested in good faith by appropriate proceedings in accordance with
Section 5.03 and for which Holdings or the Borrower (as the case may be) has set
aside on its books adequate reserves in accordance with GAAP), which Taxes, if
not paid or adequately provided for, would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and
(c)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, there are no claims being asserted
in writing with respect to any Taxes.
Section 3.14    No Material Misstatements. All written information (other than
the Projections, estimates and information of a general economic nature or
general industry nature) (the “Information”) concerning Holdings, the Borrower,
the Transactions and any other transactions contemplated hereby prepared by or
on behalf of the foregoing or their representatives and made available to any
Lenders or the Administrative Agent in connection with the Transactions or the
other transactions contemplated hereby, when taken as a whole, was true and
correct in all material respects, as of the date such Information was furnished
to the Lenders and did not, taken as a whole, contain any untrue statement of a
material fact as of any such date or omit to state a material fact necessary in
order to make the statements contained therein, taken as a whole, not materially
misleading in light of the circumstances under which such statements were made.
Section 3.15    No Employees. Neither Holdings nor the Borrower has or has ever
had any employees. Neither Holdings nor the Borrower sponsors, maintains,
contributes to or otherwise has, or reasonably expects to incur, any liability,
direct or indirect, contingent or otherwise, with respect to any employee
benefit plan that is subject to ERISA.
Section 3.16    Environmental Matters. Except as to matters that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (i) no written

52

--------------------------------------------------------------------------------




notice, request for information, order, complaint or penalty has been received
by the Borrower, and there are no judicial, administrative or other actions,
suits or proceedings pending or, to the Borrower’s knowledge, threatened which
allege a violation of or liability under any Environmental Laws, in each case
relating to the Borrower, (ii) the Borrower has all environmental permits,
licenses and other approvals necessary for its operations to comply with all
applicable Environmental Laws and is, and for the last three years has been, in
compliance with the terms of such permits, licenses and other approvals and with
all other applicable Environmental Laws, (iii) no Hazardous Material is located
or has been Released at, on or under any property currently or, to the
Borrower’s knowledge, formerly owned, operated or leased by the Borrower in
amounts or concentrations that would reasonably be expected to give rise to any
cost, liability or obligation of the Borrower under any Environmental Laws, and
no Hazardous Material has been generated, owned, treated, stored, handled or
controlled by the Borrower and transported to or Released at any location in
amounts or concentrations that would reasonably be expected to give rise to any
cost, liability or obligation of the Borrower under any Environmental Laws, and
(iv) there are no agreements in which the Borrower has expressly assumed or
undertaken responsibility for any known or reasonably likely liability or
obligation of any other person arising under or relating to Environmental Laws,
which in any such case has not been made available to the Administrative Agent
prior to the Effective Date.
Section 3.17    Security Documents.
(a)    The Collateral Agreement is effective to create in favor of the
Collateral Agent (for the benefit of the Secured Parties described therein) a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Pledged Collateral described in
the Collateral Agreement, when certificates or promissory notes, as applicable,
representing such Pledged Collateral are delivered to the Collateral Agent, and
in the case of the other Collateral described in the Collateral Agreement (other
than the Intellectual Property (as defined in the Collateral Agreement) and
except as provided in clause (c) below with respect to Mortgaged Property), when
financing statements and other filings specified in the Perfection Certificate
are filed in the offices specified in the Perfection Certificate, the Collateral
Agent (for the benefit of the Secured Parties) shall have a perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral and, subject to Section 9-315 of the New York Uniform Commercial
Code, the proceeds thereof, as security for the Loan Obligations to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements, in each case prior and superior in right to any other person (except
for Permitted Liens).
(b)    When the Collateral Agreement or a summary thereof is properly filed in
the United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral in which a security interest cannot be
perfected by such filings, upon the proper filing of the financing statements
referred to in paragraph (a) above, the Collateral Agent (for the benefit of the
Secured Parties) shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties thereunder in United States
federally registered, issued or pending Intellectual Property Rights, in each
case (i) prior and superior in right to the Lien of any other person, except for
Permitted Liens and (ii) if and to the extent a security interest in such
Intellectual Property Rights can be perfected by such filings. The parties
acknowledge that subsequent recordings in the United States Patent and Trademark
Office and

53

--------------------------------------------------------------------------------




the United States Copyright Office may be necessary to perfect a Lien on
registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by the Loan Parties after the Closing Date.
(c)    The Mortgages executed and delivered pursuant to the Collateral and
Guarantee Requirement or Section 5.10 shall be effective to create in favor of
the Collateral Agent (for the benefit of the Secured Parties) a legal, valid and
enforceable Lien on all of the Loan Parties’ right, title and interest in and to
the Mortgaged Property thereunder and the proceeds thereof, and when such
Mortgages are filed or recorded in the proper real estate filing or recording
offices, the Collateral Agent (for the benefit of the Secured Parties) shall
have a fully perfected Lien on, and security interest in, all right, title, and
interest of the Loan Parties in such Mortgaged Property and, to the extent
applicable, subject to Section 9-315 of the Uniform Commercial Code, the
proceeds thereof, in each case prior and superior in right to any other person
(except for Permitted Liens).
Section 3.18    Location of Real Property and Leased Premises.
(a)    Schedule 3.18 (as modified from time to time by the Borrower) correctly
identifies all Real Property owned by Holdings or the Borrower. Holdings and the
Borrower own in fee all the Real Property set forth as being owned by them on
such Schedule 3.18.
(b)    Schedule 3.18 (as modified from time to time by the Borrower) lists
correctly, all Real Property leased by Holdings and the Borrower and the
addresses thereof. Holdings and the Borrower have in all material respects valid
leases in all the Real Property set forth as being leased by them on such
Schedule 3.18.
Section 3.19    Solvency.
(a)    On the Closing Date (immediately after giving effect to the Transactions
on the Closing Date) and after the Closing Date, (i) the fair value of the
assets of Holdings and the Borrower on a consolidated basis, at a fair
valuation, will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of Holdings and the Borrower; (ii) the present fair
saleable value of the property of Holdings and the Borrower on a consolidated
basis will be greater than the amount that will be required to pay the probable
liability of Holdings and the Borrower on a consolidated basis, respectively, on
their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii)  Holdings and the Borrower on a consolidated basis will be able to pay
their debts and liabilities, direct, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (iv) Holdings and
the Borrower on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.
(b)    Neither Holdings nor the Borrower intends to, and neither Holdings nor
the Borrower believes that it or any of its subsidiaries will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing and amounts of cash to be received by it or

54

--------------------------------------------------------------------------------




any such subsidiary and the timing and amounts of cash to be payable on or in
respect of its Indebtedness, or the Indebtedness of any such subsidiary.
Section 3.20    Power Purchasing Agreement; UOOMA. Each of the Power Purchasing
Agreement and the UOOMA is in full force and effect.
Section 3.21    Insurance. Each of the Loan Parties and their respective
Properties are insured with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by similarly situated companies engaged in the same or similar businesses
operating in the same or similar locations. Schedule 3.21 sets forth a true,
complete and correct description of all material insurance maintained by or on
behalf of Holdings and the Borrower as of the Closing Date. As of such date,
such insurance is in full force and effect.
Section 3.22    No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.
Section 3.23    Intellectual Property; Licenses; Etc. Except as to matters that
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect: (a) Holdings and the Borrower owns, or possesses the
right to use, all of the patents, trademarks, service marks, trade names,
copyrights, mask works, domain names, applications and registrations for any of
the foregoing technology, trade secrets, proprietary information, software,
know-how, processes and other intellectual property rights (collectively,
“Intellectual Property Rights”) that are reasonably necessary for the operation
of their respective businesses, without conflict with the rights of any other
person; (b) to the knowledge of Holdings and the Borrower are not interfering
with, infringing upon, misappropriating or otherwise violating Intellectual
Property Rights of any person; and (c) no claim or litigation regarding any of
the foregoing is pending or, to the knowledge of the Borrower, threatened.
Section 3.24    USA PATRIOT Act/OFAC.
(a)    To the extent applicable, the Borrower is in compliance in all material
respects with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended), and any other enabling legislation or
executive order relating thereto, and (ii) the USA PATRIOT Act.
(b)    Neither Holdings nor the Borrower nor, to the knowledge of the Borrower,
any director or officer of the Borrower is subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Borrower will not directly or indirectly use the
proceeds of the Loans or otherwise make available such proceeds to any person or
country for the purpose of funding any operations in, financing any investments
or activities in, or making any payments to any person or country subject to any
U.S. sanctions administered by OFAC.
(c)    No part of the proceeds of any Loan will be used, directly or, to the
knowledge of the Borrower, indirectly, for any payments to any governmental
official or employee, political

55

--------------------------------------------------------------------------------




party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the U.S. Foreign
Corrupt Practices Act of 1977.
Section 3.25    Foreign Corrupt Practices Act. Neither Holdings nor the
Borrower, nor, to the knowledge of Holdings or the Borrower, any of their
directors, officers, agents or employees has (i) used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expense
relating to political activity, (ii) made any direct or indirect unlawful
payment to any government official or employee from corporate funds, (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977 or the Bribery Act 2010 of the United Kingdom or similar
law of the European Union or any European Union Member State or similar law of a
jurisdiction in which Holdings or the Borrower conduct their business and to
which they are lawfully subject or (iv) made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment.
ARTICLE 4                     CONDITIONS
Section 4.01    All Credit Events. The obligations of the Lenders to make Loans
hereunder (each, a “Credit Event”) are subject to the satisfaction (or waiver in
accordance with Section 10.08) of the following conditions on the date of each
Borrowing:
(a)    The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 (or a Borrowing Request shall have been deemed given in
accordance with the last paragraph of Section 2.03(a)).
(b)    The representations and warranties set forth in the Loan Documents shall
be true and correct in all material respects as of such date, as applicable,
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects as of such earlier date).
(c)    At the time of, and immediately after, such Borrowing, no Event of
Default or Default shall have occurred and be continuing or would result
therefrom.
(d)    The Power Purchasing Agreement and the UOOMA shall remain in full force
and effect.
Each such Borrowing shall be deemed to constitute a representation and warranty
by the Borrower on the date of such Borrowing, issuance, amendment, extension or
renewal as applicable, as to the matters specified in paragraphs (b), (c) and
(d) of this Section 4.01.
Section 4.02    Closing Date. The obligations of the Lenders to make Loans after
the Closing Date are subject to the satisfaction (or waiver in accordance with
Section 10.08) of the following conditions on or prior to the Closing Date:
(a)    The Administrative Agent shall have received, on behalf of itself and the
Lenders, (i) a written opinion of (A) Paul, Weiss, Rifkind, Wharton & Garrison
LLP, special counsel for

56

--------------------------------------------------------------------------------




the Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent and (B) Pierce Atwood LLP, special Maine counsel for the
Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent, in each case (x) dated the Closing Date and (y) addressed
to the Administrative Agent and the Lenders, (ii) a written opinion of Paul,
Weiss, Rifkind, Wharton & Garrison LLP, special counsel for the Loan Parties,
dated the Closing Date, addressed to the Administrative Agent and the Lenders,
with respect to non-consolidation and true sale matters, in form and substance
reasonably satisfactory to the Administrative Agent, (iii) a written opinion of
Stinson Leonard Street LLP, special counsel for the Loan Parties, dated the
Closing Date, addressed to the Administrative Agent and the Lenders, with
respect to regulatory matters, in form and substance reasonably satisfactory to
the Administrative Agent, and (iv) a written opinion of Preti, Flaherty,
Beliveau & Pachios, Chartered, LLP, special counsel for the Loan Parties, dated
the Closing Date, addressed to the Administrative Agent and the Lenders, with
respect to regulatory matters, in form and substance reasonably satisfactory to
the Administrative Agent.
(b)    The elements of the Collateral and Guarantee Requirement required to be
satisfied on the Closing Date shall have been satisfied, and the Administrative
Agent shall have received the results of a search of the Uniform Commercial
Code, tax, judgment, United States Patent and Trademark Office and United States
Copyright Office filings made with respect to the Loan Parties in the relevant
jurisdictions of organization and such other lien searches as may be reasonably
requested by the Administrative Agent and copies of the financing statements (or
similar documents) disclosed by such search and evidence reasonably satisfactory
to the Administrative Agent that the Liens indicated by such financing
statements (or similar documents) are Permitted Liens or have been released, or
shall be released on the Closing Date.
(c)    The Agents shall have received all fees payable thereto or to any Lender
on or prior to the Closing Date, but in no event later than May 30, 2014, and,
to the extent invoiced, all other amounts due and payable pursuant to the Loan
Documents on or prior to the Closing Date, but in no event later than May 30,
2014, including, to the extent invoiced, reimbursement or payment of all
reasonable out-of-pocket expenses (including reasonable and documented fees,
out-of-pocket charges and disbursements of Cahill Gordon & Reindel LLP and
Drummond Woodsum) required to be reimbursed or paid by the Loan Parties
hereunder or under any Loan Document.
(d)    The Administrative Agent shall have received insurance certificates
satisfying the requirements of Section 5.02.
(e)    The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act.
(f)    FERC shall have approved the transfer of the Androscoggin FERC Licenses
from Verso Androscoggin to Androscoggin Power and the Administrative Agent shall
have received evidence satisfactory to it of the same.

57

--------------------------------------------------------------------------------




(g)    The Administrative Agent shall have received a certificate from the chief
financial officer of Holdings certifying that the Loan Parties, on a
consolidated basis, after giving effect to the Transactions to occur on or prior
to the Closing Date, are solvent.
(h)    The Administrative Agent shall have received the financial statements
referred to in the first sentence of Section 3.05.
(i)    The Merger Agreement shall be in effect and remain effective.
(j)    The Borrower shall have deposited or caused to have been deposited not
less than $1.5 million in cash into the Interest Reserve Account.
(k)    The Androscoggin Power Contribution shall have been consummated in
accordance with all applicable laws and in accordance with the terms and
conditions of the Androscoggin Power Transaction Documents in all respects
without any waiver, amendment, supplement or other modification that is adverse
to the Lenders or to the Borrower.
(l)    The Power Purchasing Agreement and UOOMA remains in full force and
effect.
(m)    The representations and warranties set forth in the Loan Documents shall
be true and correct in all material respects as of such date, as applicable,
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects as of such earlier date).
(n)    No Event of Default or Default shall have occurred and be continuing or
would result therefrom.
(o)    The Borrower shall have delivered to the Administrative Agent a
certificate signed by a Responsible Officer of the Borrower, dated as of the
Closing Date, certifying that all of the conditions in Section 4.02(i), 4.02(k),
4.02(l), 4.02(m) and 4.02(n) have been satisfied on such date.
(p)    The UOOMA shall have been released from escrow and shall be fully
executed and delivered.
Section 4.03    Effectiveness. The effectiveness of this Agreement is subject to
satisfaction (or waiver in accordance with Section 10.08) of the following
conditions on the Effective Date:
(a)    The Administrative Agent shall have received from each of Holdings, the
Borrower and the Lenders (i) a counterpart of this Agreement signed on behalf of
such party and, to the extent a Note is requested by any Lender, a signature
page to such Note, or (ii) written evidence reasonably satisfactory to the
Administrative Agent (which may include delivery of a signed signature page of
this Agreement by facsimile or other means of electronic transmission (e.g.,
“pdf”)) that such party has signed a counterpart of this Agreement and, to the
extent a Note is requested by any Lender, a signature page to such Note.

58

--------------------------------------------------------------------------------




(b)    The Administrative Agent shall have received, on behalf of itself and the
Lenders, a written opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP,
special counsel for the Loan Parties, (x) dated the Effective Date,
(y) addressed to the Administrative Agent and the Lenders, and (z) in form and
substance reasonably satisfactory to the Administrative Agent and covering such
matters relating to the Loan Documents as the Administrative Agent shall
reasonably request.
(c)    The Administrative Agent shall have received in the case of each Loan
Party each of the items referred to in clauses (i), (ii), (iii) and (iv) below:
(i)    a copy of the certificate or memorandum and articles of incorporation,
certificate of limited partnership or certificate of formation, including all
amendments thereto, of each Loan Party, (A) in the case of a corporation,
certified as of a recent date by the Secretary of State (or other similar
official) (where such certification is available in the relevant person’s
jurisdiction of incorporation) of the jurisdiction of its organization, and a
certificate as to the good standing (or similar concept, to the extent such
concept or a similar concept exists under the laws of such jurisdiction) of each
such Loan Party as of a recent date from such Secretary of State (or other
similar official), or (B) in the case of a partnership or limited liability
company, certified by the Secretary or Assistant Secretary or similar officer of
each such Loan Party;
(ii)    a certificate of the Secretary or Assistant Secretary or similar officer
of each Loan Party dated the Effective Date and certifying:
(A)    that attached thereto is a true and complete copy of the bylaws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the Effective Date and
at all times since a date prior to the date of the resolutions described in
clause (B) below,
(B)    that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member or equivalent body)
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect on the Effective Date,
(C)    that the certificate or memorandum and articles of incorporation,
certificate of limited partnership or certificate of formation or other
equivalent governing document of such Loan Party has not been amended since the
date of the last amendment thereto disclosed pursuant to clause (i) above,
(D)    as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party and

59

--------------------------------------------------------------------------------




(E)    as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party;
(iii)    a certificate of a director or another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (ii) above; and
(iv)    such other documents as the Administrative Agent and the Lenders on the
Effective Date may reasonably request (including without limitation, tax
identification numbers and addresses).
(d)    The elements of the Collateral and Guarantee Requirement required to be
satisfied on the Effective Date shall have been satisfied, and the
Administrative Agent shall have received the results of a search of the Uniform
Commercial Code, tax, judgment, United States Patent and Trademark Office and
United States Copyright Office filings made with respect to the Loan Parties in
the relevant jurisdictions of organization and such other lien searches as may
be reasonably requested by the Administrative Agent and copies of the financing
statements (or similar documents) disclosed by such search and evidence
reasonably satisfactory to the Administrative Agent that the Liens indicated by
such financing statements (or similar documents) are Permitted Liens or have
been released, or shall be released on the Effective Date.
(e)    The Borrower shall have duly authorized, executed and delivered the Fee
Letter.
(f)    The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act.
(g)    The Administrative Agent shall have received an executed Perfection
Certificate dated as of the Effective Date, and signed by a Responsible Officer
of the Borrower, together with all attachments contemplated thereby.
(h)    The Merger Agreement shall be in effect and remain effective.
(i)    The Borrower shall have entered into the Power Purchasing Agreement and
the UOOMA and the Administrative Agent shall have received evidence satisfactory
to it that the Power Purchasing Agreement remains in full force and effect;
provided that, the UOOMA shall be subject to the terms of the Escrow Letter.
(j)    The Borrower, Verso Androscoggin and Verso Maine Energy LLC shall each
have executed the UOOMA and the UOOMA shall have been delivered to First
American Title Insurance Company, as escrow agent, to be held in escrow pursuant
to the Escrow Letter.
(k)    The representations and warranties set forth in Sections 3.01, 3.02,
3.03, 3.04, 3.05, 3.10(a), 3.11(a), 3.17(a), 3.17(b), 3.20 (solely with respect
to the Power Purchasing Agreement), 3.24 and 3.25 shall be true and correct in
all material respects.

60

--------------------------------------------------------------------------------




ARTICLE 5    
AFFIRMATIVE COVENANTS
The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Revolving Facility Commitments have been terminated and
the principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document shall have been paid in full in cash,
unless the Required Lenders shall otherwise consent in writing, the Borrower
will:
Section 5.01    Existence; Businesses and Properties.
(a)    Do, or cause to be done, all things necessary to preserve, renew and keep
in full force and effect its legal existence.
(b)    Except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect thereto necessary to
the normal conduct of its business and (ii) at all times maintain and preserve
all property necessary to the normal conduct of its business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith, if any, may be properly conducted at all
times (in each case except as expressly permitted by this Agreement).
Section 5.02    Insurance.
(a)    Maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by similarly situated companies engaged in the same or similar businesses
operating in the same or similar locations and cause the Collateral Agent to be
listed as a co-loss payee on Insurance policies and as an additional insured on
liability policies.
(b)    On and after the Closing Date, with respect to any Mortgaged Properties,
if at any time the area in which the Premises (as defined in the Mortgages) are
located is designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
obtain flood insurance in such reasonable total amount as the Administrative
Agent may from time to time reasonably require, and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as it may be amended from time to time.
(c)    In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:
(i)    none of the Administrative Agent, the Lenders, and their respective
agents or employees shall be liable for any loss or damage insured by the
insurance policies required to be maintained under this Section 5.02, it being
understood that (A) the Loan

61

--------------------------------------------------------------------------------




Parties shall look solely to their insurance companies or any other parties
other than the aforesaid parties for the recovery of such loss or damage and
(B) such insurance companies shall have no rights of subrogation against the
Administrative Agent, the Lenders or their agents or employees. If, however, the
insurance policies, as a matter of the internal policy of such insurer, do not
provide waiver of subrogation rights against such parties, as required above,
then Holdings (on behalf of itself and behalf of its subsidiaries) hereby
agrees, to the extent permitted by law, to waive (and Holdings further agrees to
cause each of its subsidiaries to waive), its right of recovery, if any, against
the Administrative Agent, the Collateral Agent, the Lenders and their agents and
employees; and
(ii)    the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent, the Collateral
Agent or the Lenders that such insurance is adequate for the purposes of the
business of Holdings or the Borrower or the protection of their properties.
Section 5.03    Taxes. Pay and discharge promptly when due all material Taxes,
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims which, if unpaid, might give rise to a Lien (other than a Permitted Lien)
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such Tax or claim so
long as the validity or amount thereof shall be contested in good faith by
appropriate proceedings, and Holdings or the Borrower, as applicable, shall have
set aside on its books reserves in accordance with GAAP with respect thereto.
Section 5.04    Financial Statements, Reports, Etc. Furnish to the
Administrative Agent (and the Administrative Agent will promptly furnish such
information to the Lenders):
(a)    Within 90 days of the end of each fiscal year, for each fiscal year, a
balance sheet and related statements of operations, cash flows and owners’
equity showing the financial position of the Borrower, as of the close of such
fiscal year and the results of its operations during such year, which balance
sheet and related statements of operations, cash flows and owners’ equity shall
be certified by a Financial Officer of the Borrower, on behalf of the Borrower,
as fairly presenting, in all material respects, the financial position and
results of operations and cash flows of the Borrower in accordance with GAAP
(subject to normal year end audit adjustments and the absence of footnotes);
(b)    Within 45 days of the end of each fiscal quarter, for each of the fiscal
quarters of each fiscal year (beginning with the fiscal quarter ended June 30,
2014), a balance sheet and related statements of operations and cash flows
showing the financial position of the Borrower as of the close of such fiscal
quarter and the results of its operations during such fiscal quarter and the
then elapsed portion of the fiscal year, all of which shall be in reasonable
detail and which balance sheet and related statements of operations and cash
flows shall be certified by a Financial Officer of the Borrower, on behalf of
the Borrower, as fairly presenting, in all material respects, the financial
position and results of operations and cash flows of the Borrower in

62

--------------------------------------------------------------------------------




accordance with GAAP (subject to normal year end audit adjustments and the
absence of footnotes);
(c)    Within 30 days of the end of each calendar month (beginning May 31,
2014), for each calendar month, a balance sheet and related statements of
operations and cash flows showing the financial position of the Borrower as of
the close of such calendar month and the results of its operations during such
calendar month and the then elapsed portion of the fiscal year, all of which
shall be in reasonable detail and which balance sheet and related statements of
operations and cash flows shall be certified by a Financial Officer of the
Borrower, on behalf of the Borrower, as fairly presenting, in all material
respects, the financial position and results of operations and cash flows of the
Borrower in accordance with GAAP (subject to normal year end audit adjustments,
normal quarterly adjustments and the absence of footnotes);
(d)    Within 30 days, for each calendar month (beginning May 31, 2014), a
certificate of a Financial Officer of the Borrower substantially in the form of
Exhibit F (a) certifying that no Event of Default or Default has occurred or, if
such an Event of Default or Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto, (b) certifying the cash balance maintained in the Interest
Reserve Account, and (c) setting forth computations in reasonable detail
demonstrating compliance with Section 6.15, and demonstrating the calculation of
Debt Service and Available Cash as of the end of such applicable period; and
(e)    Promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings or the
Borrower, or compliance with the terms of any Loan Document, the Power
Purchasing Agreement or the UOOMA as in each case the Administrative Agent may
reasonably request (in each case, for itself or on behalf of any Lender).
Section 5.05    Litigation and Other Notices. Furnish to the Administrative
Agent (which will promptly thereafter furnish to the Lenders) written notice of
the following promptly after any Responsible Officer of Holdings or the Borrower
obtains actual knowledge thereof:
(a)    any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;
(b)    the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against Holdings or the Borrower as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect; and
(c)    any other development specific to Holdings or the Borrower that has had,
or would reasonably be expected to have, a Material Adverse Effect.
Section 5.06    Compliance with Laws. Comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided that
this Section 5.06 shall not apply to Environmental Laws, which

63

--------------------------------------------------------------------------------




are the subject of Section 5.09, or to laws related to Taxes, which are the
subject of Section 5.03. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower and its
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.
Section 5.07    Maintaining Records; Access to Properties and Inspections.
Maintain books and all financial records in accordance with GAAP and, upon five
Business Days’ notice, permit any authorized representatives of the
Administrative Agent to visit and inspect (including for environmental matters)
the financial records and the properties of Holdings or the Borrower and to make
extracts from and copies of such financial records, and permit any persons
designated by the Administrative Agent upon reasonable prior notice to Holdings
or the Borrower to discuss the affairs, finances and condition of Holdings or
the Borrower with the officers thereof and independent accountants therefor
(subject to reasonable requirements of confidentiality, including requirements
imposed by law or contract and so long as the Borrower has the opportunity to
participate in any discussions with such certified public accountants), in each
case, at the expense of the Borrower, at reasonable times during normal business
hours and without undue disruption to the businesses of the Borrower as often as
may be reasonably requested by the Administrative Agent.
Section 5.08    Use of Proceeds. Use the proceeds of the Revolving Facility
Loans solely for general working capital and other general corporate purposes,
to pay Permitted Parent Entity Distributions and to pay the Transaction
Expenses.
Section 5.09    Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying their respective
properties to comply, with all Environmental Laws applicable to their respective
operations and properties; and obtain and renew all material authorizations and
permits required pursuant to Environmental Law for their respective operations
and properties, in each case in accordance with Environmental Laws, except, in
each case with respect to this Section 5.09, to the extent the failure to do so
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
Section 5.10    Further Assurances; Additional Security.
(a)    Execute any and all further documents, financing statements, agreements
and instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents), that may be required under any applicable law, or that the
Collateral Agent may reasonably request, to satisfy the Collateral and Guarantee
Requirement and to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Loan Parties and provide to the
Collateral Agent, from time to time upon reasonable request, evidence reasonably
satisfactory to the Collateral Agent as to the perfection and priority of the
Liens created or intended to be created by the Security Documents.
(b)    If any asset (including any owned Real Property (other than owned Real
Property covered by paragraph (c) below) or improvements thereto or any interest
therein) that has an individual fair market value in an amount greater than $1.0
million is acquired by the Borrower or any other Loan Party after the Closing
Date (in each case other than (x) assets constituting Collateral under a
Security Document that become subject to the Lien of such Security

64

--------------------------------------------------------------------------------




Document upon acquisition thereof, and (y) assets that are not required to
become subject to Liens in favor of the Collateral Agent pursuant to
Section 5.10(e) or the Security Documents), (i) notify the Collateral Agent
thereof, (ii) if such asset is comprised of Real Property, deliver to Collateral
Agent an updated Schedule 1.01A reflecting the addition of such asset, and
(iii) cause such asset to be subjected to a Lien securing the Loan Obligations
and take such actions as shall be necessary or reasonably requested by the
Collateral Agent to grant and perfect such Liens, including actions described in
paragraph (a) of this Section 5.10, all at the expense of the Borrower, subject
to paragraph (e) below.
(c)    Grant to the Collateral Agent security interests and mortgages in such
owned Real Property of the Borrower as are not covered by the original
Mortgages, to the extent acquired after the Effective Date and having a fair
market value (as determined by the Borrower in good faith) at the time of
acquisition in excess of $1.0 million pursuant to documentation substantially in
the form of the Mortgages delivered to the Collateral Agent on or prior to the
Closing Date or in such other form as is reasonably satisfactory to the
Collateral Agent (each, an “Additional Mortgage”) and constituting valid and
enforceable Liens subject to no other Liens except Permitted Liens, at the time
of perfection thereof, record or file the Additional Mortgage or instruments
related thereto in such manner and in such places as is required by law to
establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Additional Mortgages and pay in
full, all Taxes, fees and other charges payable in connection therewith and
deliver to the Collateral Agent an updated Schedule 1.01A reflecting such
additional Mortgaged Properties, in each case subject to paragraph (e) below.
Unless otherwise waived by the Collateral Agent in its sole discretion, with
respect to each such Additional Mortgage, the Borrower shall deliver to the
Collateral Agent contemporaneously therewith the other requirements set forth in
paragraphs (e), (f) and (g) of the Collateral and Guarantee Requirement.
(d)    (i) Furnish to the Collateral Agent prompt written notice of any change
(A) in any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure, (C) in any Loan Party’s organizational
identification number or (D) in any Loan Party’s jurisdiction of organization;
provided that the Borrower shall not effect or permit any such change unless all
filings have been made, or will have been made within any statutory period,
under the Uniform Commercial Code or otherwise that are required in order for
the Collateral Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral for the
benefit of the Secured Parties and (ii) promptly notify the Collateral Agent if
any material portion of the Collateral is damaged or destroyed.
(e)    The Collateral and Guarantee Requirement, and the other provisions of
this Section 5.10, need not be satisfied with respect to (i) any vehicle,
(ii) any assets acquired after the Closing Date, to the extent that, and for so
long as, taking such actions would violate applicable law or an enforceable
contractual obligation binding on such assets that existed at the time of the
acquisition thereof and was not created or made binding on such assets in
contemplation or in connection with the acquisition of such assets (except in
the case of assets acquired with Indebtedness of the type permitted pursuant to
Section 6.01(f)  that is secured by a Permitted Lien) or (iii) those assets as
to which the Administrative Agent shall reasonably determine that the costs of
obtaining or perfecting such a security interest are excessive in

65

--------------------------------------------------------------------------------




relation to the value of the security to be afforded thereby; provided that,
upon the reasonable request of the Collateral Agent, Holdings and the Borrower
shall use commercially reasonable efforts to have waived or eliminated any
contractual obligation of the types described in clause (ii) above.
Notwithstanding anything to the contrary in this Agreement, the Security
Documents, or any other Loan Document, (i) the Administrative Agent may grant
extensions of time for the requirements of creating or perfecting security
interests in or the obtaining of title insurance, legal opinions, appraisals,
flood insurance and surveys with respect to particular assets (including
extensions beyond the Closing Date for the perfection of security interests in
the assets of the Loan Parties on such date) where it reasonably determines, in
consultation with the Borrower, that perfection or obtaining of such items
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required by this Agreement or the other Loan
Documents, (ii) Liens required to be granted from time to time pursuant to this
Agreement and the Security Documents shall be subject to exceptions and
limitations set forth in the Security Documents and (iii) the Administrative
Agent and the Borrower may make such modifications to the Mortgages, and execute
and/or consent to such easements, covenants, rights of way or similar
instruments (and Administrative Agent may agree to subordinate the Lien of any
Mortgage to any such easement, covenant, right of way or similar instrument of
record or may agree to recognize any tenant pursuant to an agreement in a form
and substance reasonably acceptable to the Administrative Agent), as are
reasonable or necessary and otherwise permitted by this Agreement and the other
Loan Documents.
Section 5.11    Power Purchasing Agreement. Upon a Potential Event of Default or
Event of Default (each as defined in the Power Purchasing Agreement) under the
Power Purchasing Agreement or the substitution, replacement or termination of
the Power Purchasing Agreement, take all necessary action in order to sell
energy, ancillary services, capacity or other related products or services at a
fair market price to third party purchasers but, in any event, to begin to take
action within five (5) Business Days of such date of Potential Event of Default
or Event of Default (each as defined in the Power Purchasing Agreement) or the
termination of the Power Purchasing Agreement.
Section 5.12    Separateness. Comply with and maintain the following:
(a)    the Borrower will maintain all of its deposit accounts or accounts,
separate from those of Holdings and any of the Borrower’s or Holdings’
Affiliates with commercial banking institutions and will not commingle any of
its funds or other assets with those of Holdings, any other subsidiary of
Holdings or any other Affiliate of Holdings or the Borrower;
(b)    the Borrower will issue separate financial statements from any other
Person, and the Borrower will maintain separate company records and books of
account and will file its own income tax returns separate from any other Person,
except to the extent it is treated as a “disregarded entity” for tax purposes or
is not otherwise required to file tax returns under applicable law;
(c)    the Borrower will act solely in its own name and through its duly
authorized (in the manner as required by its Organization Documents) officers,
directors,

66

--------------------------------------------------------------------------------




managers, representatives or agents in the conduct of its businesses and will
otherwise hold itself out as an entity separate from any other Person (including
in all oral and written communications, including all invoices, purchase orders,
and contracts);
(d)    the Borrower will (i) conduct in all material respects its business
solely in its own name, in a manner not misleading to other Persons as to its
identity separate from any from any other Person, (ii) hold itself out and
identify itself as a separate and distinct entity under its own name and not as
a division or part of any other Person, and (iii) maintain an arm’s length
relationship with its Affiliates;
(e)    the Borrower shall at all times maintain at least two independent
directors or, in the case of a limited liability company, independent managers,
at least one of whom is an employee of a national-recognized corporate services
company that provides independent directors in the ordinary course of its
business and each of whom, for the five year period prior to his or her
appointment as an independent director or manager, has not been, and during the
continuation of his or her service as an independent director or manager is not:
(i) an employee, director, member (other than a springing member), stockholder,
partner or officer of the Borrower, Holdings or any of its Affiliates, (ii) a
customer or supplier of the Borrower, Holdings or any of its Affiliates (other
than an independent director or manager provided by a nationally-recognized
corporate services company that provides independent directors or managers in
the ordinary course of its business) or (iii) any member of the immediate family
of a person described in (i) or (ii);
(f)    the Borrower will comply in all material respects with the terms of its
Organization Documents, including the provisions therein relating to the
separateness of such Person from all other Persons and any limitation of
activities provided therein;
(g)    the Borrower (i) will hold assets in its own name, (ii) will pay its own
liabilities out of its own funds and assets, (iii) will not acquire obligations
or securities of its partners, members or shareholders, and (iv) will consider
the interests of its creditors in connection with all corporate or limited
liability company actions; and
(h)    the Borrower will not assume or guarantee or become obligated for the
debts of any other Person or hold out its credit or its assets as being
available to satisfy the obligations of any other Person except for the Loan
Obligations.
ARTICLE 6    
NEGATIVE COVENANTS
The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Revolving Facility Commitments have been terminated and
the principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document have been paid in full, unless the
Required Lenders shall otherwise consent in writing, the Borrower will not:

67

--------------------------------------------------------------------------------




Section 6.01    Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:
(a)    Indebtedness existing on the Effective Date and set forth on Schedule
6.01 and any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness (other than intercompany indebtedness Refinanced with Indebtedness
owed to a person not affiliated with the Borrower);
(b)    Indebtedness created hereunder and under the other Loan Documents;
(c)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services, in
each case incurred in the ordinary course of business; provided that (x) such
Indebtedness (other than credit or purchase cards) is extinguished within ten
Business Days of notification to the Borrower of its incurrence, and (y) such
Indebtedness in respect of credit or purchase cards is extinguished within 60
days from its incurrence;
(d)    Indebtedness arising from agreements of the Borrower providing for
indemnification, adjustment of purchase or acquisition price or similar
obligations, in each case, incurred or assumed in connection with the
disposition of any assets not prohibited by this Agreement, other than
Guarantees of Indebtedness incurred by any person acquiring all or any portion
of such assets for the purpose of financing such acquisition;
(e)    Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business;
(f)    Indebtedness consisting of (i) the financing of insurance premiums, or
(ii) take or pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;
(g)    unsecured Indebtedness in respect of obligations of the Borrower to pay
the deferred purchase price of goods or services or progress payments in
connection with such goods and services; provided that such obligations are
incurred in connection with open accounts extended by suppliers on customary
trade terms (which require that all such payments be made within 60 days after
the incurrence of the related obligations) in the ordinary course of business
and not in connection with the borrowing of money or any Swap Agreements;
(h)    Indebtedness of the Borrower incurred under lines of credit or overdraft
facilities (including, but not limited to, intraday, ACH and purchasing card/T&E
services) extended by one or more financial institutions reasonably acceptable
to the Administrative Agent or one or more of the Lenders and (in each case)
established for the Borrower’s ordinary course of business (such Indebtedness,
the “Overdraft Line”); and
(i)    all premium (if any, including tender premiums), defeasance costs,
interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in paragraphs
(a) through (j) above.

68

--------------------------------------------------------------------------------




Section 6.02    Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
the Borrower) at the time owned by it, or on any income or revenues or rights in
respect of any thereof, except the following (collectively, “Permitted Liens”):
(a)    Liens on property or assets of the Borrower existing on the Effective
Date (or created following the Effective Date pursuant to agreements in
existence on the Effective Date requiring the creation of such Liens) and, in
each case, set forth on Schedule 6.02(a) and any modifications, replacements,
renewals or extensions thereof; provided that such Liens shall secure only those
obligations that they secure on the Effective Date (and any Permitted
Refinancing Indebtedness in respect of such obligations permitted by
Section 6.01(a)) and shall not subsequently apply to any other property or
assets of the Borrower other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien, and (B) proceeds and
products thereof;
(b)    any Lien created under the Loan Documents (including Liens under the
Overdraft Line) or permitted in respect of any Mortgaged Property by the terms
of the applicable Mortgage;
(c)    Liens for Taxes, assessments or other governmental charges or levies not
yet delinquent or that are being contested in compliance with Section 5.03;
(d)    Liens imposed by law (other than Liens for Taxes), including landlord’s,
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, construction
or other like Liens arising in the ordinary course of business and securing
obligations that are not overdue by more than 30 days or that are being
contested in good faith by appropriate proceedings and in respect of which, if
applicable, the Borrower shall have set aside on its books reserves in
accordance with GAAP;
(e)    pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower;
(f)    deposits and other Liens to secure the performance of bids, trade
contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations), statutory obligations, surety and appeal bonds, performance and
return of money bonds, bids, leases, government contracts, trade contracts,
agreements with utilities, and other obligations of a like nature (including
letters of credit in lieu of any such bonds or to support the issuance thereof)
incurred in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;
(g)    zoning restrictions, survey exceptions, easements, trackage rights,
leases (other than Capital Lease Obligations), licenses, special assessments,
rights-of-way covenants, conditions, restrictions and declarations on or with
respect to the use of Real Property, servicing agreements, development
agreements, site plan agreements and other similar encumbrances incurred in the
ordinary course of business and title defects or irregularities that, in the
case of

69

--------------------------------------------------------------------------------




each of the foregoing, are of a minor nature and that, in the aggregate, do not
interfere in any material respect with the ordinary conduct of the business of
the Borrower;
(h)    Liens securing judgments that do not constitute an Event of Default under
Section 8.01(j); provided that such Liens, to the extent that they secure
aggregate amounts of more than $5.0 million, shall be discharged within 60 days
of the creation thereof;
(i)    Liens disclosed on the final title insurance policies delivered on or
subsequent to the Closing Date pursuant to Section 5.10 and approved by the
Collateral Agent (acting reasonably) and any replacement, extension or renewal
of any such Lien; provided that such replacement, extension or renewal Lien
shall not cover any property other than the property that was subject to such
Lien prior to such replacement, extension or renewal; provided, further, that
the Indebtedness and other obligations secured by such replacement, extension or
renewal Lien are permitted by this Agreement;
(j)    any interest or title of a lessor or sublessor under any leases or
subleases entered into by the Borrower in the ordinary course of business;
(k)    Liens that are contractual rights of set off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of the Borrower, or (iii) relating
to purchase orders and other agreements entered into with customers of the
Borrower in the ordinary course of business;
(l)    Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set off or similar rights;
(m)    Liens securing obligations in respect of trade related letters of credit,
bank guarantees or similar obligations permitted under Section 6.01(e) and
covering the property (or the documents of title in respect of such property)
financed by such letters of credit, bank guarantees or similar obligations and
the proceeds and products thereof;
(n)    Liens solely on any cash earnest money deposits made by the Borrower in
connection with any letter of intent or purchase agreement in respect of any
Investment permitted hereunder;
(o)    Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases or consignments entered into in connection
with any transaction otherwise permitted under this Agreement; or
(p)    Liens securing insurance premium financing arrangements; provided that
such Liens are limited to the applicable unearned insurance premiums.
Section 6.03    Sale and Lease Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or

70

--------------------------------------------------------------------------------




lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.
Section 6.04    Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of Indebtedness or other securities of, make or
permit to exist any loans or advances to or Guarantees of the obligations of, or
make or permit to exist any investment or any other interest in (each, an
“Investment”), any other person, except:
(a)    the Transactions;
(b)    Permitted Investments of amounts on deposit in the Interest Reserve
Account and Investments that were Permitted Investments when made;
(c)    Investments arising out of the receipt by the Borrower of non-cash
consideration for the sale of assets permitted under Section 6.05;
(d)    accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;
(e)    Investments resulting from pledges and deposits under Sections 6.02(e),
(f), (h) and (n);
(f)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower as a result of a foreclosure by the
Borrower with respect to any secured Investments or other transfer of title with
respect to any secured Investment in default;
(g)    Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;
(h)    Investments by the Borrower, if the Borrower would otherwise be permitted
to make a Restricted Payment in such amount; and
(i)    Investments consisting of purchases and acquisitions of supplies,
materials and equipment or purchases of contract rights or licenses or leases of
intellectual property, in each case in the ordinary course of business.
Notwithstanding any other provision of this Section 6.04, in no event shall the
Borrower form or acquire any subsidiary.
Section 6.05    Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate with any other person, or permit any other person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions)

71

--------------------------------------------------------------------------------




all or any part of its assets (whether now owned or hereafter acquired), or
issue, sell, transfer or otherwise dispose of any Equity Interests of the
Borrower, or purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or any substantial part of the assets of any other
person or any division, unit or business of any person, except that this
Section 6.05 shall not prohibit:
(a)    (i) the acquisition or lease (pursuant to an operating lease) of any
asset in the ordinary course of business by the Borrower, (ii) the sale of
surplus, obsolete, damaged or worn out equipment or other property in the
ordinary course of business by the Borrower, or (iii) the sale of Permitted
Investments in the ordinary course of business;
(b)    sales of energy, ancillary services, capacity or other related products
or services in the ordinary course of business; provided that such sales shall
be pursuant to the Power Purchasing Agreement (except that to the extent that
there is any excess capacity after giving effect to the Power Purchasing
Agreement arrangements or if the Power Purchasing Agreement has been terminated
or is in default, the Borrower may sell such excess capacity to third parties
pursuant to Section 5.11);
(c)    Investments permitted by Section 6.04, Permitted Liens, dividends
permitted by Section 6.06 and Capital Expenditures permitted by Section 6.13;
and
(d)    acquisitions and purchases made with the proceeds of any insurance
proceeds or award resulting from any taking under power of eminent domain or by
condemnation or similar proceeding pursuant to the first proviso of paragraph
(d) of the definition of “Net Proceeds.”
Notwithstanding anything to the contrary contained in Section 6.05, (i) no sale,
transfer or other disposition of assets shall be permitted by this Section 6.05
unless such disposition is for fair market value, (ii) no sale, transfer or
other disposition of assets shall be permitted by paragraph (a) or (b) of this
Section 6.05 unless such disposition is for 100% cash consideration (other than
the offsets contemplated by the Power Purchasing Agreement), and (iii) no sale,
transfer or other disposition of assets shall be permitted by this Section 6.05
of the Androscoggin Facilities; provided that the Loan Parties shall not be
precluded from entering into agreements for the sale, transfer or other
disposition of the Androscoggin Facilities so long as the proceeds from any such
sale, transfer or other disposition shall be used to repay the Loan Obligations
in full in cash and permanently reduce the Revolving Facility Commitment in full
at the time of the closing of any such sale, transfer or other disposition. To
the extent that any Collateral is disposed of in a transaction expressly
permitted by this Section 6.05, such Collateral shall be sold free and clear of
the Liens created by the Loan Documents, and the Administrative Agent shall
take, and shall be authorized by each Lender to take, any actions reasonably
requested by the Borrower in order to evidence the foregoing.
Section 6.06    Dividends and Distributions. Declare or pay any dividend or make
any other distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, with respect to any of its Equity
Interests (other than dividends and distributions on Equity Interests payable
solely by the issuance of additional Equity Interests (other than Disqualified
Stock) of the person paying such dividends or distributions) or directly or
indirectly redeem, purchase, retire or otherwise acquire for value any of its
Equity Interests

72

--------------------------------------------------------------------------------




or set aside any amount for any such purpose (other than through the issuance of
additional Equity Interests (other than Disqualified Stock) of the person
redeeming, purchasing, retiring or acquiring such shares) (all of the foregoing,
“Restricted Payments”); provided, however, that:
(a)    the Borrower may make Restricted Payments to Holdings in respect of
(i) overhead, legal, accounting and other professional fees and expenses of
Holdings or any Parent Entity, (ii) franchise taxes and other fees, taxes and
expenses in connection with the maintenance of its existence and its (or any
Parent Entity’s indirect) ownership of the Borrower, (iii) payments permitted by
Section 6.07(b) (other than Section 6.07(b)(ii)), and (iv) (x) with respect to
each tax year or portion thereof that the Borrower qualifies as a Flow Through
Entity, the Borrower may make Restricted Payments to the holders of Equity
Interests of the Borrower (or to any direct or indirect parent of the Borrower
or holders of Equity Interests in such parent); and (y) with respect to any tax
year or portion thereof that the Borrower does not qualify as a Flow Through
Entity, the Borrower may make Restricted Payments to any direct or indirect
parent company of the Borrower that files a consolidated U.S. federal, state or
local income tax return that includes the Borrower, in each case in an amount
not to exceed the amount that the Borrower would have been required to pay in
respect of federal, state or local income taxes (as the case may be) payable on
such returns in respect of such year if the Borrower paid such taxes directly as
a stand-alone taxpayer (and deeming the Borrower to be a taxpaying corporation
and parent of a group if it is a Flow Through Entity); provided that in the case
of clauses (i), (ii) and (iii), the amount of such Restricted Payments shall not
exceed the portion of any amounts referred to in such clauses (i), (ii) and
(iii) that are allocable to the Borrower; and
(b)    the Borrower may make any Permitted Parent Entity Distribution as long as
(i) no Default or Event of Default has occurred and is continuing or would
result therefrom and (ii) no Triggering Event has occurred.
Section 6.07    Transactions with Affiliates.
(a)    Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates or any direct or indirect holder of 10% or more of any class
of Equity Interests of Holdings or the Borrower in a transaction, unless such
transaction is (i) otherwise permitted (or required) under this Agreement, or
(ii) upon terms no less favorable to the Borrower than would be obtained in a
comparable arm’s length transaction with a person that is not an Affiliate. For
purposes of this Section 6.07, any transaction with any Affiliate or any such
10% holder shall be deemed to have satisfied the standard set forth in clause
(ii) of the immediately preceding sentence if such transaction is approved by a
majority of the Disinterested Directors of Holdings or the Borrower.
(b)    The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement:
(i)    transactions pursuant to the Transaction Documents, the Transactions and
permitted transactions, agreements and arrangements in existence on the
Effective Date and set forth on Schedule 6.07 or any amendment thereto to the
extent such amendment is not adverse to the Borrower or the Lenders in any
material respect;

73

--------------------------------------------------------------------------------




(ii)    Restricted Payments permitted under Section 6.06, including payments to
Holdings;
(iii)    transactions permitted by, and complying with, the provisions of
Section 6.05;
(iv)    transactions with any Parent Entity for the maintenance and operation of
the Androscoggin Facilities pursuant to the Power Purchasing Agreement and the
UOOMA (subject to the terms of the Escrow Letter) (in each case as in effect on
the Effective Date or as amended to the extent such amendment is not adverse to
the Borrower or the Lenders in any material respect); provided that, such Parent
Entity will reimburse such Loan Party for the fair market value of any such
transaction that is for the benefit of such Parent Entity; and
(v)    the issuance, sale, transfer of Equity Interests of the Borrower to
Holdings and capital contributions by Holdings to the Borrower.
Section 6.08    Business of the Borrower. Notwithstanding any other provisions
hereof, engage at any time in any business or business activity other than any
business or business activity conducted by any of them on the Closing Date and
any business or business activities incidental or related thereto, or any
business or activity that is reasonably similar thereto or a reasonable
extension, development or expansion thereof or ancillary thereto.
Section 6.09    Limitation on Modifications and Bylaws. Amend or modify in any
manner materially adverse to the Lenders, or grant any waiver or release under
or terminate in any manner (if such granting or termination shall be materially
adverse to the Lenders), the articles or certificate of incorporation, by laws,
limited liability company operating agreement, partnership agreement or other
organizational documents of the Borrower.
Section 6.10    Swap Agreements. Enter into any Swap Agreement.
Section 6.11    No Other “Designated Senior Debt”. Designate, or permit the
designation of, any Indebtedness as “Designated Senior Debt” or any other
similar term for the purpose of the definition of the same.
Section 6.12    Fiscal Year; Accounting. Permit its fiscal year to end on any
date other than December 31.
Section 6.13    Capital Expenditures. Make Capital Expenditures in an aggregate
amount in excess of $2.0 million.
Section 6.14    Financial Covenant. On and after the Closing Date, permit the
amount of cash in the Interest Reserve Account to be less than $1.5 million;
provided that, in the event that the Administrative Agent withdraws cash from
the Interest Reserve Account pursuant to the next sentence, the Borrower shall
cause the amount of cash in the Interest Reserve Account to be greater than or
equal to $1.5 million within five (5) Business Days from the date of any such
withdrawal. If any interest or Fees hereunder are not paid on the date on which
such interest and Fees are due and owing, the Administrative Agent is hereby
authorized to withdraw funds

74

--------------------------------------------------------------------------------




to make payments of such interest and Fees then due and owing on the Business
Day immediately following the date that any such interest and Fees are due and
owing.
Section 6.15    Debt Service Coverage Ratio Covenant. Permit the Debt Service
Coverage Ratio for the most recently ended Debt Service Coverage Period to be
less than 2.0 to 1.0.
Section 6.16    Formation of Subsidiaries. Form or acquire any subsidiary.
Section 6.17    Power Purchasing Agreement and UOOMA. Amend or modify the Power
Purchasing Agreement or the UOOMA in any manner adverse to the Borrower and the
Lenders, or grant any waiver or release under (if such amendment, modification
or granting shall be materially adverse to the Borrower or the Lenders) or
substitute, replace or terminate in any manner, the Power Purchasing Agreement
or the UOOMA.
Section 6.18    ERISA. Have any employees or sponsor, maintain, contribute to or
otherwise incur any liability, direct or indirect, contingent or otherwise, with
respect to any employee benefit plan that is subject to ERISA.
ARTICLE 7    
HOLDINGS COVENANTS
Section 7.01    Holdings Covenants. Holdings covenants and agrees with each
Lender that, so long as this Agreement shall remain in effect (other than in
respect of contingent indemnification and expense reimbursement obligations for
which no claim has been made), and until the Revolving Facility Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in
full, unless the Required Lenders shall otherwise consent in writing,
(A) Holdings will not create, incur, assume or permit to exist (a) any Lien on
any of the Equity Interests issued by the Borrower other than the Liens created
under the Loan Documents, and (b) any Indebtedness other than the Indebtedness
created under the Loan Documents, and (B) Holdings shall not conduct, transact
or otherwise engage in any business or operations other than (a) Holdings shall
do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, (b) other than in connection with the
Androscoggin Power Transactions, Holdings shall at all times own directly 100%
of the Equity Interests of the Borrower and shall not sell, transfer or
otherwise dispose of the Equity Interests in the Borrower, (c) Holdings shall
own 100% of the Equity Interests of its subsidiaries on the Effective Date and
(d) Holdings shall comply with Sections 5.01(a), 5.02(c), 5.05, 5.06, 5.07 and
5.10 as if each reference therein to the Borrower were a reference to Holdings.
ARTICLE 8    
EVENTS OF DEFAULT
Section 8.01    Events of Default. In case of the happening of any of the
following events (each, an “Event of Default”):
(a)    any representation or warranty made or deemed made by Holdings, the
Borrower or any other Loan Party herein or in any other Loan Document or any
certificate or document

75

--------------------------------------------------------------------------------




delivered pursuant hereto or thereto shall prove to have been false or
misleading in any material respect when so made or deemed made;
(b)    default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or by acceleration thereof or otherwise;
(c)    default shall be made in the payment of any interest on any Loan or in
the payment of any Fee or any other amount (other than an amount referred to in
clause (b) above) due under any Loan Document, when and as the same shall become
due and payable, and such default shall continue unremedied for a period of five
Business Days;
(d)    default shall be made in the due observance or performance by Holdings or
the Borrower of any covenant, condition or agreement contained in Section
5.01(a), 5.05(a), 5.08, 5.11, 5.12 or in Article 6 or Article 7;
(e)    default shall be made in the due observance or performance by Holdings or
the Borrower of any covenant, condition or agreement contained in any Loan
Document (other than those specified in paragraphs (b), (c) and (d) above), and
such default shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent to the Borrower;
(f)    (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity, or (B) enables or
permits (with all applicable grace and cure periods having expired) the holder
or holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; or (ii) Holdings or the Borrower shall fail to pay the principal of
any Material Indebtedness at the stated final maturity thereof; provided that
this clause (f) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness;
(g)    there shall have occurred a Change in Control;
(f)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings or the Borrower, or of a substantial part of the property or
assets of Holdings or the Borrower, under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings or the Borrower or for a substantial part of the property or assets of
Holdings or the Borrower, or (iii) the winding up or liquidation of Holdings or
the Borrower; and such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;
(i)    Holdings or the Borrower shall (i) voluntarily commence any proceeding or
file any petition seeking relief under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or

76

--------------------------------------------------------------------------------




similar law, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or the filing of any petition described
in paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings or the Borrower or for a substantial part of the property or assets of
Holdings or the Borrower, (iv) file an answer admitting the material allegations
of a petition filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors, or (vi) become unable or admit in
writing its inability or fail generally to pay its debts as they become due;
(j)    the failure by Holdings or the Borrower to pay or cause to be paid one or
more final judgments aggregating in excess of $5.0 million (to the extent not
covered by insurance), which judgments are not discharged or effectively waived
or stayed for a period of 45 consecutive days, or any action shall be legally
taken by a judgment creditor to levy upon assets or properties of Holdings or
the Borrower to enforce any such judgment;
(k)    the occurrence of a Potential Event of Default or Event of Default (each
as defined in the Power Purchasing Agreement) under the Power Purchasing
Agreement;
(l)    (i) any material provision of any Loan Document shall for any reason be
asserted in writing by Holdings or the Borrower not to be a legal, valid and
binding obligation of any party thereto, (ii) any security interest purported to
be created by any Security Document and to extend to assets that are not
immaterial to Holdings and the Borrower on a consolidated basis shall cease to
be, or shall be asserted in writing by the Borrower or any other Loan Party not
to be, a valid and perfected security interest (perfected as or having the
priority required by this Agreement or the relevant Security Document and
subject to such limitations and restrictions as are set forth herein and
therein) in the securities, assets or properties covered thereby, except to the
extent that any such loss of perfection or priority results from the failure of
the Collateral Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Collateral Agreement or to file
Uniform Commercial Code continuation statements, and except to the extent that
such loss is covered by a lender’s title insurance policy and the Collateral
Agent shall be reasonably satisfied with the credit of such insurer, or
(iii) the Guarantees pursuant to the Security Documents by Holdings or the
Borrower of any of the Loan Obligations shall cease to be in full force and
effect (other than in accordance with the terms thereof), or shall be asserted
in writing by Holdings or the Borrower not to be in effect or not to be legal,
valid and binding obligations; or
(m)    In every such event (other than an event with respect to the Borrower
described in clause (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Revolving Facility Commitments and (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding; and in any
event with respect to the

77

--------------------------------------------------------------------------------




Borrower described in paragraph (h) or (i) above, the Revolving Facility
Commitments shall automatically terminate, the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder and under any other
Loan Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding.
ARTICLE 9    
THE AGENTS
Section 9.01    Appointment
(a)    Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Loan
Documents, including, without limitation, as the Collateral Agent for such
Lender and the other applicable Secured Parties under the applicable Security
Documents, and each such Lender irrevocably authorizes the Administrative Agent,
in such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the United States of America, each of
the Lenders hereby grants to the Administrative Agent any required powers of
attorney to execute any Security Document governed by the laws of such
jurisdiction on such Lender’s behalf. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
(b)    In furtherance of the foregoing, each Lender, hereby appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Loan Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent (and any Subagents appointed by the
Administrative Agent pursuant to Section 9.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights or remedies thereunder at the
direction of the Administrative Agent) shall be entitled to the benefits of this
Article 9 (including, without limitation, Section 9.07) as though the
Administrative Agent (and any such Subagents) were an “Agent” under the Loan
Documents, as if set forth in full herein with respect thereto.
(c)    Each Lender irrevocably authorizes the Administrative Agent, at its
option and in its discretion, to release any Lien on any property granted to or
held by the Administrative Agent under any Loan Document (A) upon termination of
the Revolving Facility Commitments and payment in full in cash of all Loan
Obligations (other than in respect of contingent

78

--------------------------------------------------------------------------------




indemnification expense reimbursement obligations for which no claim has been
made), (B) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document to a person that is not a
Loan Party, or (C) if approved, authorized or ratified in writing in accordance
with Section 10.08. Upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Loan Documents.
(d)    In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, (i) the Administrative Agent
(irrespective of whether the principal of any Loan Obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Loan Obligations that are owing
and unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent and any
Subagents allowed in such judicial proceeding, and (B) to collect and receive
any monies or other property payable or deliverable on any such claims and to
distribute the same, and (ii) any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under the Loan Documents. Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Loan
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
Section 9.02    Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement and the other Loan Documents (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care. The Administrative Agent may also from time
to time, when the Administrative Agent deems it to be necessary or desirable,
appoint one or more trustees, co-trustees, collateral co-agents, collateral
subagents or attorneys-in-fact (each, a “Subagent”) with respect to all or any
part of the Collateral; provided that no such Subagent shall be authorized to
take any action with respect to any Collateral unless and except to the extent
expressly authorized in writing by the Administrative Agent. Should any
instrument in writing from the Borrower or any other Loan Party be required by
any Subagent so appointed by the Administrative Agent to more fully or certainly
vest in and confirm to such Subagent such rights, powers, privileges and duties,
the Borrower shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the

79

--------------------------------------------------------------------------------




Administrative Agent. If any Subagent, or successor thereto, shall die, become
incapable of acting, resign or be removed, all rights, powers, privileges and
duties of such Subagent, to the extent permitted by law, shall automatically
vest in and be exercised by the Administrative Agent until the appointment of a
new Subagent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent, attorney-in-fact or Subagent that it
selects in accordance with the foregoing provisions of this Section 9.02 in the
absence of the Administrative Agent’s gross negligence or willful misconduct.
Section 9.03    Exculpatory Provisions. Neither any Agent or its Affiliates nor
any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such person’s own gross
negligence or willful misconduct), or (b) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder. The Agents shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, (i) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, and (ii) the Administrative Agent shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
person serving as the Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to the Administrative Agent in writing by the Borrower
or a Lender. The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (A) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (B) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (C) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(D) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Security Documents, (E) the value or the sufficiency of any
Collateral, (F) the satisfaction of any condition set forth in Article 4 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent, or (G) monitoring or enforcing
prohibitions on assignments of Loans to Ineligible Institutions.

80

--------------------------------------------------------------------------------




Section 9.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution), or conversation believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to any Credit Event, that by its terms must be fulfilled to
the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to such Credit
Event. The Administrative Agent may consult with legal counsel (including
counsel to Holdings or the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all or other Lenders) as it deems appropriate or it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all or other Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.
Section 9.05    Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received written notice from a Lender,
Holdings or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all or other Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
Section 9.06    Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it, and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and

81

--------------------------------------------------------------------------------




without reliance upon any Agent or any other Lender, and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon any
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.
Section 9.07    Indemnification. The Lenders agree to indemnify each Agent, in
each case in its capacity as such (to the extent not reimbursed by Holdings or
the Borrower and without limiting the obligation of Holdings or the Borrower to
do so), in the amount of its pro rata share (based on its aggregate Revolving
Facility Exposure and, in the case of the indemnification of each Agent, and
unused Revolving Facility Commitments hereunder) (determined at the time such
indemnity is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans) be imposed on, incurred by or asserted against
such Agent in any way relating to or arising out of the Revolving Facility
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct. The failure of any Lender to reimburse any Agent promptly
upon demand for its ratable share of any amount required to be paid by the
Lenders to such Agent as provided herein shall not relieve any other Lender of
its obligation hereunder to reimburse such Agent for its ratable share of such
amount, but no Lender shall be responsible for the failure of any other Lender
to reimburse such Agent for such other Lender’s ratable share of such amount.
The agreements in this Section 9.07 shall survive the payment of the Loans and
all other amounts payable under any Loan Document.
Section 9.08    Agent in its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from, and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan

82

--------------------------------------------------------------------------------




Documents as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacity.
Section 9.09    Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8.01(b), (c),
(h) or (i) shall have occurred and be continuing) be subject to approval by the
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9.09 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.
ARTICLE 10    
MISCELLANEOUS
Section 10.01    Notices; Communications.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section 10.01(b)),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or electronic means as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to any Loan Party or the Administrative Agent or the Collateral Agent,
to the address, facsimile number, electronic mail address or telephone number
specified for such person on Schedule 10.01; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
(b)    The Borrower hereby agrees, unless directed otherwise by the
Administrative Agent or unless the electronic mail address referred to below has
not been provided by the Administrative Agent to the Borrower, that the Borrower
will provide to the Administrative Agent all information, documents and other
materials that it is obligated to furnish to the

83

--------------------------------------------------------------------------------




Administrative Agent or to the Lenders pursuant to the Loan Documents, including
all notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) is or relates to a Borrowing Request, a notice pursuant
to Section 2.07, (ii) relates to the payment of any principal or other amount
due under this Agreement prior to the scheduled date therefor, (iii) provides
notice of any Default or Event of Default under this Agreement or any other Loan
Document, or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any Borrowing or other extension
of credit hereunder (all such non-excluded communications being referred to
herein collectively as “Communications”), by transmitting the Communications in
an electronic/soft medium that is properly identified in a format acceptable to
the Administrative Agent to an electronic mail address as directed by the
Administrative Agent. In addition, the Borrower agrees to continue to provide
the Communications to the Administrative Agent or to the Lenders, as the case
may be, in the manner specified in the Loan Documents. The Administrative Agent
agrees that the receipt of the Communications by the Administrative Agent at its
e-mail address set forth above shall constitute effective delivery of the
Communications to the Administrative Agent for purposes of the Loan Documents.
Each Lender agrees that receipt of notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the Platform
shall constitute effective delivery of the Communications to such Lender for
purposes of the Loan Documents. Each Lender agrees to notify the Administrative
Agent in writing (including by electronic communication) from time to time of
such Lender’s e-mail address to which the foregoing notice may be sent by
electronic transmission and that the foregoing notice may be sent to such e-mail
address.
(c)    Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received. Notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.01(b) shall be effective as provided in such
Section 10.01(b).
(d)    Any party hereto may change its address or telecopy number or e-mail
address for notices and other communications hereunder by notice to the other
parties hereto.
(e)    Documents required to be delivered pursuant to Section 5.04 may be
delivered electronically (including as set forth in Section 10.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.01, or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, and
(B) the Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to

84

--------------------------------------------------------------------------------




provide paper copies of the certificates required by Section 5.04(d) to the
Administrative Agent. Except for such certificates required by Section 5.04(d),
the Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
Section 10.02    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and shall
survive the making by the Lenders of the Loans, and the execution and delivery
of the Loan Documents, regardless of any investigation made by such persons or
on their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid and so long as the Revolving Facility Commitments have not been
terminated. Without prejudice to the survival of any other agreements contained
herein, indemnification and reimbursement obligations contained herein
(including pursuant to Sections 2.15, 2.17 and 10.05) shall survive the payment
in full of the principal and interest hereunder and the termination of the
Revolving Facility Commitments or this Agreement.
Section 10.03    Binding Effect. This Agreement shall become effective when the
requirements of Section 4.03 shall have been satisfied, and thereafter shall be
binding upon and inure to the benefit of Holdings, the Borrower, the
Administrative Agent, the Collateral Agent and each Lender and their respective
permitted successors and assigns.
Section 10.04    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 10.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in clause (c) of this Section 10.04), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement or the other Loan Documents.
(b)    (i)    Subject to the conditions set forth in subclause (b)(ii) below,
any Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Facility Commitments and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed (it being understood that any failure by the Borrower to consent to
an assignment to an Ineligible Institution shall be reasonable)) of:

85

--------------------------------------------------------------------------------




(A)    the Borrower (which consent will be deemed to have been given if the
Borrower has not responded within ten Business Days after delivery of any
request for consent); provided that no consent of the Borrower shall be required
for an assignment to a Lender, an affiliate of a Lender, an Approved Fund (as
defined below) or, if a Default or Event of Default has occurred and is
continuing, any other person (including any Ineligible Institution); and
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to any other person if a Default or
Event of Default has occurred or is continuing.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Facility Commitments or Loans, the amount of the
Revolving Facility Commitments or Loans of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $1.0 million unless the Borrower and the Administrative Agent
otherwise consent (such consent not to be unreasonably withheld or delayed);
provided that (1) no such consent of the Borrower shall be required if a Default
or Event of Default has occurred and is continuing, and (2) such amounts shall
be aggregated in respect of each Lender and its Affiliates or Approved Funds
(with simultaneous assignments to or by two or more Related Funds shall be
treated as one assignment), if any;
(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent or, if previously agreed with the
Administrative Agent, manually execute and deliver to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent); provided that only one such
fee shall be due in respect of a simultaneous assignment to more than one
Affiliate of a Lender or Approved Fund;
(C)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.17; and
(D)    the Assignee shall not be (1) the Borrower or any of the Borrower’s
Affiliates, (2) a Defaulting Lender or (3) a natural person.
For the purposes of this Section 10.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender,

86

--------------------------------------------------------------------------------




(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 10.05). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 10.04.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Facility Commitments
of, and principal amount of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders may treat each person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section
10.04, any applicable tax forms and any written consent to such assignment
required by paragraph (b) of this Section 10.04, the Administrative Agent shall
promptly accept such Assignment and Acceptance and record the information
contained therein in the Register. No assignment, whether or not evidenced by a
promissory note, shall be effective for purposes of this Agreement unless it has
been recorded in the Register as provided in this paragraph (b).
(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Revolving Facility Commitment, and the outstanding balances of its Revolving
Facility Loans, in each case without giving effect to assignments thereof which
have not become effective, are as set forth in such Assignment and Acceptance;
(ii) except as set forth in

87

--------------------------------------------------------------------------------




clause (i) above, such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement, or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto, or the financial condition of Holdings or the Borrower or the
performance or observance by Holdings or the Borrower of any of its obligations
under this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto; (iii) the Assignee represents and warrants
that it is legally authorized to enter into such Assignment and Acceptance;
(iv) the Assignee confirms that it has received a copy of this Agreement,
together with copies of the most recent financial statements referred to in
Section 3.05 (or delivered pursuant to Section 5.04), and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (v) the Assignee will
independently and without reliance upon the Administrative Agent, the Collateral
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (vi) the
Assignee appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement and the
other Loan Documents as are delegated to the Administrative Agent by the terms
of this Agreement, together with such powers as are reasonably incidental
thereto; and (vii) the Assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Agreement are
required to be performed by it as a Lender. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Acceptance shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
(d)    (i)    Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than, so long as no Default or Event of Default has occurred and is
continuing, any Ineligible Institution (to the extent that the list of
Ineligible Institutions has been made available to all Lenders) (a
“Participant”)) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Revolving Facility
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (C) the Borrower, the Administrative Agent, the Collateral
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement and the other Loan
Documents; provided that (x) such agreement may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of

88

--------------------------------------------------------------------------------




each Lender directly affected thereby pursuant to Section 10.04(a)(i) or the
first proviso to Section 10.08(b), and (2) directly affects such Participant,
and (y) no other agreement with respect to amendment, modification or waiver may
exist between such Lender and such Participant. Subject to paragraph (c)(ii) of
this Section 10.04, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section 10.04. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.06 as though it were a Lender;
provided that such Participant shall be subject to Section 2.18(c) as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register in
the United States of America on which it enters the name and address of each
Participant and the principal amounts and stated interest of each Participant’s
interest in the Revolving Facility Loans, Revolving Facility Commitments or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Revolving Facility Commitments, Loans or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that the Loans are in registered form under Treas. Reg. § 5f.103-1(c). The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as owner of such participation for all purposes of this
Agreement.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 to the extent such
Participant fails to comply with Sections 2.17(d) and (e) as though it were a
Lender.
(e)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank and in the case of any Lender that is an Approved Fund, any pledge
or assignment to any holders of obligations owed, or securities issued, by such
Lender, including to any trustee for, or any other representative of, such
holders, and this Section 10.04 shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.
(f)    The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.
(g)    Notwithstanding the foregoing, any Conduit Lender may assign any or all
of the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent. Each of Holdings, the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join

89

--------------------------------------------------------------------------------




any other person in instituting against a Conduit Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
state bankruptcy or similar law, for one year and one day after the payment in
full of the latest maturing commercial paper note issued by such Conduit Lender;
provided, however, that each Lender designating any Conduit Lender hereby agrees
to indemnify, save and hold harmless each other party hereto and each Loan Party
for any loss, cost, damage or expense arising out of its inability to institute
such a proceeding against such Conduit Lender during such period of forbearance.
(h)    Notwithstanding the foregoing, the Borrower shall have no consent rights
to assignments (whether to Ineligible Institutions or otherwise) during the
continuation of any Default or Event of Default, and participations may be sold
to an Ineligible Institution at any time during the continuation of any Default
or Event of Default.
Section 10.05    Expenses; Indemnity.
(a)    The Borrower agrees to pay (i) all reasonable and documented
out-of-pocket expenses (including Other Taxes) incurred by the Administrative
Agent, the Collateral Agent in connection with the preparation of this Agreement
and the other Loan Documents, or by the Administrative Agent in connection with
the syndication of the Revolving Facility Commitments or the administration of
this Agreement (including expenses incurred in connection with due diligence),
and initial and ongoing Collateral examination to the extent incurred with the
reasonable prior approval of the Borrower and the reasonable fees, disbursements
and charges for no more than one counsel in each jurisdiction where Collateral
is located) or in connection with the administration of this Agreement and any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the Transactions hereby contemplated shall be consummated and
whether or not any such amendment, modification or waiver is effective),
including the reasonable and documented fees, out-of-pocket charges and
disbursements of Cahill Gordon & Reindel LLP, counsel for the Administrative
Agent and the Joint Lead Arrangers, and Drummond Woodsum, Maine counsel for the
Administrative Agent and the Joint Lead Arrangers, and, if necessary, the
reasonable and documented fees, out-of-pocket charges and disbursements of one
local counsel per jurisdiction, and (ii) all reasonable and documented
out-of-pocket expenses (including Other Taxes) incurred by the Administrative
Agent, the Collateral Agent or any Lender in connection with the enforcement or
protection of their rights in connection with this Agreement and the other Loan
Documents, in connection with the Loans made hereunder, including the fees,
charges and disbursements of counsel for the Administrative Agent (including any
special and local counsel).
(b)    The Borrower agrees to indemnify the Agents, each Lender, each of their
respective Affiliates and each of their respective directors, trustees,
officers, employees, agents, trustees and advisors (each such person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable and documented fees, out-of-pocket charges and disbursements of one
counsel (except the allocated costs of in-house counsel) for all such
Indemnitees (plus one local counsel in each applicable jurisdiction and, in the
event of an actual or perceived conflict of interest, additional counsel
appointed with the consent of the Borrower such consent not to be unreasonably
withheld or delayed), incurred by or asserted against any Indemnitee arising out
of, in any way connected with, or as a result of (i) the execution or delivery
of this Agreement or any

90

--------------------------------------------------------------------------------




other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto and thereto of their respective
obligations thereunder or the consummation of the Transactions and the other
transactions contemplated hereby, (ii) the use of the proceeds of the Loans, or
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto and regardless of
whether such matter is initiated by a third party or by Holdings, the Borrower
or any of their subsidiaries or Affiliates; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from the bad faith, gross negligence or willful misconduct of such Indemnitee
(for purposes of this proviso only, each Agent or any Lender shall be treated as
several and separate Indemnitees, but each of them together with their
respective Related Parties, shall be treated as a single Indemnitee). Subject to
and without limiting the generality of the foregoing sentence, the Borrower
agrees to indemnify each Indemnitee against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including reasonable and documented counsel or consultant fees, out-of-pocket
charges and disbursements (limited to not more than one counsel, plus, if
necessary, one local counsel per jurisdiction) (except the allocated costs of
in-house counsel), incurred by or asserted against any Indemnitee arising out
of, in any way connected with, or as a result of (A) any Environmental Laws and
related in any way to Holdings or the Borrower, or (B) any actual or alleged
presence, Release or threatened Release of Hazardous Materials at, under, on,
from or to any property related in any way to Holdings or the Borrower; provided
that such indemnity shall not, as to any Indemnitee, be available (i) to the
extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of such Indemnitee or any of its Related Parties, (ii) to the extent
arising from a material breach of any such Indemnitee’s obligations under the
Loan Documents as determined by a final, non-appealable judgment of a court of
competent jurisdiction, or (iii) to the extent arising out of any claim,
litigation, investigation or proceeding that does not involve an act or omission
of the Loan Parties or any of their affiliates and that is brought by an
Indemnitee against any other Indemnitee (other than claims against an Indemnitee
in its capacity or in fulfilling its role as Administrative Agent or Collateral
Agent or any similar role under the Loan Documents). None of the Indemnitees (or
any of their respective affiliates) shall be responsible or liable to the Fund,
Holdings, the Borrower or any of their respective subsidiaries, Affiliates or
stockholders or any other person or entity for any special, indirect,
consequential or punitive damages, which may be alleged as a result of any
Revolving Facility or the Transactions. The provisions of this Section 10.05
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loan Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent
or any Lender. All amounts due under this Section 10.05 shall be payable on
written demand therefor accompanied by reasonable documentation with respect to
any reimbursement, indemnification or other amount requested.
(c)    Except as expressly provided in Section 10.05(a) with respect to Other
Taxes, which shall not be duplicative with any amounts paid pursuant to
Section 2.17, this Section 10.05

91

--------------------------------------------------------------------------------




shall not apply to Taxes (other than Taxes that represent losses, claims,
damages, liabilities and related expenses resulting from a non-Tax claim).
(d)    To the fullest extent permitted by applicable law, no Loan Party shall
assert, and each of them hereby waives any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof. No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
(e)    The agreements in this Section 10.05 shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Revolving Facility Commitments and the repayment, satisfaction or discharge of
all the other Loan Obligations and the termination of this Agreement.
Section 10.06    Right of Set-Off. If an Event of Default shall have occurred
and be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final), at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of Holdings or the Borrower against any of and all the
obligations of Holdings or the Borrower now or hereafter existing under this
Agreement or any other Loan Document held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
such other Loan Document and although the obligations may be unmatured. The
rights of each Lender under this Section 10.06 are in addition to other rights
and remedies (including other rights of set off) that such Lender may have.
Section 10.07    APPLICABLE LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR
TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW (OTHER
THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
Section 10.08    Waivers; Amendment.
(a)    No failure or delay of the Administrative Agent, the Collateral Agent or
any Lender in exercising any right or power hereunder or under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or

92

--------------------------------------------------------------------------------




further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by Holdings,
the Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on Holdings, the Borrower or any other Loan
Party in any case shall entitle such person to any other or further notice or
demand in similar or other circumstances.
(b)    Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (x) as provided in
Section 2.23, (y) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by Holdings, the Borrower and the Required
Lenders, and (z) in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by each party thereto and the
Administrative Agent and consented to by the Required Lenders; provided,
however, that, except as expressly set forth in Section 2.23, no such agreement
shall:
(i)    decrease or forgive the principal amount of, or extend the maturity of,
or decrease the rate of interest on, any Loan, beyond the Revolving Facility
Maturity Date, without the prior written consent of each Lender directly
affected thereby;
(ii)    increase or extend the Revolving Facility Commitment of any Lender or
decrease the Commitment Fees or other fees of any Lender without the prior
written consent of each Lender directly affected thereby (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the aggregate Revolving
Facility Commitments shall not constitute an increase of the Revolving Facility
Commitments of any Lender);
(iii)    extend any date on which payment of interest on any Loan or any fees
are due, without the prior written consent of each Lender adversely affected
thereby;
(iv)    (A) amend the provisions of Section 5.02 of the Collateral Agreement, or
any analogous provision of any other Security Document, in a manner that would
by its terms alter the pro rata sharing of payments required thereby, without
the prior written consent of each Lender adversely affected thereby, or (B)
change the order of application of proceeds of Collateral set forth in Section
2.18(b) or modify the ratable sharing or payments required thereby without the
prior written consent of each Lender directly adversely affected thereby;
(v)    amend or modify the provisions of this Section 10.08 or the definition of
the term “Required Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to waive, amend or modify any rights hereunder
or make any determination or grant any consent hereunder, without the prior
written consent of each Lender adversely affected thereby;

93

--------------------------------------------------------------------------------




(vi)    release all or substantially all the Collateral or release Holdings from
its Guarantees under the applicable Security Document (unless, in each case, any
assets are sold or otherwise disposed of in a transaction permitted by this
Agreement) without the prior written consent of each Lender; or
(vii)    effect any waiver, amendment or modification that by its terms
adversely affects the rights in respect of payments or collateral of Lenders
participating in any Facility differently from those of Lenders participating in
another Facility, without the consent of the Required Lenders participating in
the adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment or Commitment reduction required by
Section 2.11 so long as the application of any prepayment or Commitment
reduction still required to be made is not changed);
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Collateral Agent
hereunder without the prior written consent of such Agent acting as such at the
effective date of such agreement. Each Lender shall be bound by any waiver,
amendment or modification authorized by this Section 10.08 and any consent by
any Lender pursuant to this Section 10.08 shall bind any assignee of such
Lender.
(c)    Without the consent of any Lender, the Loan Parties and the Agents may
(in their respective sole discretion, or shall, to the extent required by any
Loan Document) enter into any amendment, modification or waiver of any Loan
Document, or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, or as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable law.
(d)    Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that (1) the Revolving Facility Commitment of such Lender may
not be increased or extended without the consent of such Lender, (2) the date on
which payment of interest on any Loan or any fees are due may not be extended
without the prior written consent of such Lender, and (3) this Section 10.08 may
not be amended or modified without the prior written consent of such Lender to
the extent such Lender is adversely affected thereby.
(e)    The Administrative Agent and Collateral Agent may, with the consent of
the Borrower only, amend, modify or supplement this Agreement to cure any
ambiguity, omission, defect or inconsistency, so long as such amendment,
modification or supplement does not adversely affect the rights of any Lender.
Section 10.09    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the applicable interest rate, together with all
fees and charges that are treated as interest under applicable law
(collectively, the “Charges”), as provided for herein or in any other document
executed in connection herewith, or otherwise contracted for, charged, received,
taken or reserved by any Lender, shall exceed the maximum lawful rate (the
“Maximum Rate”) that may be contracted for, charged, taken, received or reserved
by such

94

--------------------------------------------------------------------------------




Lender in accordance with applicable law, the rate of interest payable
hereunder, together with all Charges payable to such Lender, shall be limited to
the Maximum Rate; provided that such excess amount shall be paid to such Lender
on subsequent payment dates to the extent not exceeding the legal limitation.
Section 10.10    Entire Agreement. This Agreement, the other Loan Documents and
the agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.
Section 10.11    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.11.
Section 10.12    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
Section 10.13    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 10.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission (e.g., a “pdf” or
“tif”) pursuant to procedures approved by the Administrative Agent) shall be as
effective as delivery of a manually signed original.
Section 10.14    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

95

--------------------------------------------------------------------------------




Section 10.15    Jurisdiction; Consent to Service of Process.
(a)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York County, and any appellate court from any thereof (collectively,
“New York Courts”), in any action or proceeding arising out of or relating to
this Agreement or the other Loan Documents, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State court or, to the
extent permitted by law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or any of the other Loan Documents in the courts of
any jurisdiction, except that each of the Loan Parties agrees that (i) it will
not bring any such action or proceeding in any court other than New York Courts
(it being acknowledged and agreed by the parties hereto that any other forum
would be inconvenient and inappropriate in view of the fact that more of the
Lenders who would be affected by any such action or proceeding have contacts
with the State of New York than any other jurisdiction), and (ii) in any such
action or proceeding brought against any Loan Party in any other court, it will
not assert any cross-claim, counterclaim or setoff, or seek any other
affirmative relief, except to the extent that the failure to assert the same
will preclude such Loan Party from asserting or seeking the same in the New York
Courts.
(b)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
Section 10.16    Confidentiality. Each of the Lenders and each of the Agents
agrees that it shall maintain in confidence any information relating to Holdings
and the Borrower furnished to it by or on behalf of Holdings or the Borrower
(other than information that (a) has become generally available to the public
other than as a result of a disclosure by such party, (b) has been independently
developed by such Lender or such Agent without violating this Section 10.16, or
(c) was available to such Lender or such Agent from a third party having, to
such person’s knowledge, no obligations of confidentiality to Holdings or the
Borrower), and shall not reveal the same other than to its directors, trustees,
officers, employees, and to any administration and settlement service providers
and advisors with a need to know or to any person that approves or administers
the Loans on behalf of such Lender (so long as each such person shall have been
instructed to keep the same confidential in accordance with this Section 10.16),
except: (i) to the extent necessary to comply with law or any legal process or
the requirements of any Governmental Authority, the Financial Industry
Regulatory Authority or of any securities exchange on which securities of the
disclosing party or any Affiliate of the disclosing party are listed or traded,
(ii) as part of normal reporting or review procedures to, or examinations by,
Governmental Authorities or self-regulatory authorities, including the Financial
Industry

96

--------------------------------------------------------------------------------




Regulatory Authority, (iii) to its parent companies, Affiliates or auditors (so
long as each such person shall have been instructed to keep the same
confidential in accordance with this Section 10.16), (iv) in order to enforce
its rights under any Loan Document in a legal proceeding, and (v) to any pledgee
under Section 10.04(e) or any other prospective assignee of, or prospective
Participant in, any of its rights under this Agreement (so long as such person
shall have been instructed to keep the same confidential in accordance with this
Section 10.16).
Section 10.17    Platform; Borrower Materials.
(a)    The Borrower hereby acknowledges that (i) the Administrative Agent will
make available to the Lenders materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”), and (ii) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or any of its Affiliates or any of its or their securities)
(each, a “Public Lender”). The Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (iii) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof, (iv) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent and the Lenders to
treat such Borrower Materials as either publicly available information or not
material information (although it may be sensitive and proprietary) with respect
to the Borrower or any of its affiliates or its or their securities for purposes
of United States Federal and state securities laws, (v) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor,” and (vi) the Administrative Agent shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.”
(b)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON‑INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR
ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR
ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT
LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS
FOUND IN A

97

--------------------------------------------------------------------------------




FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
Section 10.18    Release of Liens and Guarantees. The Administrative Agent
and/or the Collateral Agent agrees to take such actions as are reasonably
requested by Holdings or the Borrower and at the Borrower’s expense to terminate
the Liens and security interests created by the Loan Documents when all the Loan
Obligations (other than in respect of contingent indemnification and expense
reimbursement obligations for which no claim has been made) are paid in full and
Revolving Facility Commitments are terminated.
Section 10.19    Currency. All payments hereunder or under any other Loan
Document shall be made in Dollars.
Section 10.20    USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.
Section 10.21    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a)(i) no fiduciary, advisory or agency
relationship between the Borrower and any Agent or any Lender is intended to be
or has been created in respect of the transactions contemplated hereby or by the
other Loan Documents, irrespective of whether any Agent or any Lender has
advised or is advising the Borrower on other matters, (ii) the arranging and
other services regarding this Agreement provided by the Agents and the Lenders
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Agents and the Lenders, on the other hand,
(iii) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent that it has deemed appropriate and (iv) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; and (b)(i) the Agents and the Lenders each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other person; (ii)
none of the Agents and the Lenders has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Agents and the Lenders and their respective Affiliates may be engaged,
for their own accounts or the accounts of customers, in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and none of the Agents and the Lenders has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against

98

--------------------------------------------------------------------------------




the Agents and the Lenders with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
[Signature Pages Follow]



99

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.


VERSO ANDROSCOGGIN POWER LLC
 
By:
/s/ Robert P. Mundy
 
Name: Robert P. Mundy
Title: Senior Vice President and Chief
              Financial Officer



            
VERSO MAINE POWER HOLDINGS LLC
 
By:
/s/ Robert P. Mundy
 
Name: Robert P. Mundy
Title: Senior Vice President and Chief
              Financial Officer



[Signature Page – Credit Agreement]





--------------------------------------------------------------------------------






BARCLAYS BANK PLC, as Administrative Agent, Collateral Agent and as a Lender


 
By:
/s/ Craig J. Malloy
 
Name: Craig J. Malloy
Title: Director



            

[Signature Page – Credit Agreement]





--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
 
By:
/s/ Robert Hetu
 
Name: Robert Hetu
Title: Authorized Signatory



 
By:
/s/ Michael Spaight
 
Name: Michael Spaight
Title: Authorized Signatory








[Signature Page – Credit Agreement]





--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT A
FORM OF ASSIGNMENT AND ACCEPTANCE
Reference is made to the Credit Agreement dated as of May 5, 2014, by and among
VERSO MAINE POWER HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), VERSO ANDROSCOGGIN POWER LLC, a Delaware limited liability company
(the “Borrower”), the Lenders party thereto from time to time (“Lenders”), and
BARCLAYS BANK PLC, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties, and BARCLAYS BANK PLC and CREDIT
SUISSE SECURITIES (USA) LLC, as joint lead arrangers and joint book runners
(each in such capacity, a “Joint Lead Arranger”) (as the same may be amended,
restated, amended and restated, supplemented, waived or otherwise modified from
time to time, the "Credit Agreement"). Terms defined in the Credit Agreement are
used herein with the same meanings.
1. The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse, from the Assignor,
effective as of the Effective Date set forth below (the “Effective Date”) (but
not prior to the registration of the information contained herein in the
Register pursuant to Section 10.04(b)(iv) of the Credit Agreement), the
interests set forth below (the “Assigned Interest”) in the Assignor’s rights and
obligations under the Credit Agreement and the other Loan Documents, including,
without limitation, the amounts and percentages set forth below of (i) the
Revolving Facility Commitments of the Assignor on the Effective Date set forth
below and (ii) the Loans owing to the Assignor which are outstanding on the
Effective Date. Each of the Assignor and the Assignee hereby makes and agrees to
be bound by all the representations, warranties and agreements set forth in
Section 10.04(c) of the Credit Agreement, a copy of which has been received by
each such party. From and after the Effective Date (i) the Assignee shall be a
party to and be bound by the provisions of the Credit Agreement and, to the
extent of the interests assigned by this Assignment and Acceptance, have the
rights and obligations of a Lender thereunder and under the Loan Documents and
(ii) the Assignor shall, to the extent of the interests assigned by this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.
2. Pursuant to Section 10.04(b)(ii)(B) of the Credit Agreement, this Assignment
and Acceptance is being delivered to the Administrative Agent together with (i)
if required by Section 10.04(b)(ii)(B) of the Credit Agreement, a processing and
recordation fee of $3,500 and (ii) if the Assignee is not already a Lender under
the Credit Agreement, a completed Administrative Questionnaire and any tax forms
required to be delivered pursuant to Section 2.17 of the Credit Agreement.
3. This Assignment and Acceptance shall be construed in accordance with and
governed by the laws of the State of New York, without regard to any principle
of conflicts of law that could require the application of any other law (other
than Sections 5-1401 and 5-1402 of the New York General Obligations Law).






--------------------------------------------------------------------------------




Date of Assignment:     
Legal Name of Assignor (“Assignor”):     
Legal Name of Assignee (“Assignee”):     
Assignee’s Address for Notices:     
    
Effective Date of Assignment (“Effective Date”):     


Facility/Commitment
Principal Amount Assigned1
Percentage Assigned of Revolving Facility Commitment2
Revolving Facility Loans/Commitments
$[-]
[-]%



    
[Remainder of page intentionally left blank]








































______________________
1Minimum amount of Commitments and/or Loans assigned is governed by Section
10.04(b)(ii) of the
  Credit Agreement.
2Set forth to at least 8 decimals, as a percentage of the Revolving Facility and
the aggregate Revolving
  Facility Commitments of all Lenders thereunder.





--------------------------------------------------------------------------------






The terms set forth above are hereby agreed to:
Accepted:
_______________, as Assignor
BARCLAYS BANK PLC,
as Administrative Agent
by: _________________________
Name:
Title:
by: _________________________
Name:
Title:
_______________, as Assignee
by: _________________________
Name:
Title:
by: _________________________
Name:
Title:
VERSO ANDROSCOGGIN POWER LLC,
as a Borrower3 
 
by: _________________________
Name:
Title:





















































______________________
3 
Consent of the Borrower shall not be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or an Event of Default under Sections
8.01(b), (c), (h) or (i) of the Credit Agreement has occurred and is continuing.


 


[Signature Page to Assignment and Acceptance]



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT B
FORM OF BORROWING REQUEST
Date: 1________________, __________
To:
BARCLAYS BANK PLC, as administrative agent and as collateral agent (in such
capacities, the “Administrative Agent”) under that certain Credit Agreement
dated as of May 5, 2014 (as the same may be amended, restated, amended and
restated, supplemented, waived or otherwise modified from time to time, the
"Credit Agreement"), by and among VERSO MAINE POWER HOLDINGS LLC, a Delaware
limited liability company (“Holdings”), VERSO ANDROSCOGGIN POWER LLC, a Delaware
limited liability company (the “Borrower”), the LENDERS party thereto from time
to time (“Lenders”), the Administrative Agent, and BARCLAYS BANK PLC and CREDIT
SUISSE SECURITIES (USA) LLC, as joint lead arrangers and joint book runners
(each in such capacity, a “Joint Lead Arranger”).

Ladies and Gentlemen:
Reference is made to the above-described Credit Agreement. Terms defined in the
Credit Agreement, wherever used herein, unless otherwise defined herein, shall
have the same meanings herein as are prescribed by the Credit Agreement. The
undersigned hereby irrevocably notifies you, pursuant to Section 2.03 of the
Credit Agreement of the Borrowing specified below:
1.
The Business Day of the proposed Borrowing is:____________________.

2.
The aggregate amount of the proposed Borrowing is: $ _______________ .

3.
The Borrowing is a _______________ Borrowing.2 

4.
The duration of the Interest Period for the Eurocurrency Loans, if any, included
in the Borrowing shall be _________ months.

5.
The location and number of the account to which the proceeds of such Borrowing
are to be deposited is _________________________.











______________________
1The Borrower must notify the Administrative Agent by telephone (a) in the case
of an Eurocurrency Borrowing, not later than 1:00 P.M., Local Time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, no later than 10:00 am, Local Time, on the date of the proposed
Borrowing. Each telephonic Borrowing Request must be confirmed by hand delivery
or facsimile or other electronic transmission of this form to the Administrative
Agent.


2ABR Borrowing or Eurocurrency Borrowing.







--------------------------------------------------------------------------------






The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds thereof:
(A) The representations and warranties set forth in the Credit Agreement and the
other Loan Documents are true and correct in all material respects, in each case
as of the date hereof, with the same effect as though made on and as of the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
were true and correct in all material respects as of such earlier date);
(B) No Event of Default or Default has occurred and is continuing, or would
result from the proposed borrowing; and
(C)    The Borrower has entered into the Power Purchasing Agreement and the
UOOMA, and such Power Purchasing Agreement and UOOMA remain in full force and
effect.






[Signature Page Follows]






--------------------------------------------------------------------------------




This Borrowing Request is issued pursuant to and is subject to the Credit
Agreement, executed as of the date set forth above.
VERSO ANDROSCOGGIN POWER LLC




By:_________________________
Name:
Title:




--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT C
FORM OF INTEREST ELECTION REQUEST
Date:1 ___________________, _____


To:
BARCLAYS BANK PLC, as administrative agent and as collateral agent (in such
capacities, the “Administrative Agent”) under that certain Credit Agreement
dated as of May 5, 2014 (as the same may be amended, restated, amended and
restated, supplemented, waived or otherwise modified from time to time, the
"Credit Agreement"), by and among VERSO MAINE POWER HOLDINGS LLC, a Delaware
limited liability company (“Holdings”), VERSO ANDROSCOGGIN POWER LLC, a Delaware
limited liability company (the “Borrower”), the LENDERS party thereto from time
to time (“Lenders”), the Administrative Agent, and BARCLAYS BANK PLC and CREDIT
SUISSE SECURITIES (USA) LLC, as joint lead arrangers and joint book runners
(each in such capacity, a “Joint Lead Arranger”).

Ladies and Gentlemen:
Reference is made to the above-described Credit Agreement. Terms defined in the
Credit Agreement, wherever used herein, unless otherwise defined herein, shall
have the same meanings herein as are prescribed by the Credit Agreement. This
notice constitutes an Interest Election Request and the undersigned Borrower
hereby makes an election with respect to Loans under the Credit Agreement, and
in that connection such Borrower specifies the following information with
respect to such election:
1.    Borrowing to which this request applies (including principal amount and
Type of Loans subject to election): ______________________________________.2 
2. Effective date of election (which shall be a Business Day): ______________ .
3. After the conversion or continuation of the Loans, the resulting Borrowing in
respect of the Loans will be [an ABR] [a Eurocurrency] Borrowing.

4.    The duration of the Interest Period for the Eurocurrency Loans, if any,
included in
the election shall be ______________ months.3 






______________________
1The Borrower must notify the Administrative Agent by telephone (a) in the case
of an Eurocurrency Borrowing, not later than 1:00 P.M., Local Time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, no later than 10:00 am, Local Time, on the date of the proposed
Borrowing. Each telephonic Borrowing Request must be confirmed by hand delivery
or facsimile or other electronic transmission of this form to the Administrative
Agent.


2If different options are being elected with respect to different portions of
the Borrowing, Borrower must specify the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to paragraphs 3 and 4 shall be specified for each resulting Borrowing).
 3If Interest Period not specified, then deemed to have selected an Interest
period of one month’s duration.







--------------------------------------------------------------------------------




This Interest Election Request is issued pursuant to and is subject to the
Credit
Agreement, executed as of the date set forth above.


VERSO ANDROSCOGGIN POWER LLC



By: _________________________
Name:
Title:












--------------------------------------------------------------------------------

EXECUTION VERSION


EXHIBIT D



FIRST LIEN MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND
FIXTURE FILING

by and from

VERSO ANDROSCOGGIN POWER LLC,

“Mortgagor”

to


BARCLAYS BANK PLC, in its capacity as Trustee, “Mortgagee”

Dated as of ________ ___, 2014
Location:
[_______________]
Municipality:
[_______________]
County:
[_______________]
State:
[_______________]
 
 



Prepared by and when recorded mail to:
 
Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York 10005
Attn: Real Estate Department









--------------------------------------------------------------------------------




FIRST LIEN MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND
FIXTURE FILING
THIS FIRST LIEN MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND
FIXTURE FILING (this “Mortgage”) is dated as of May ___, 2014 by and from VERSO
ANDROSCOGGIN POWER LLC, a Delaware limited liability company, as mortgagor,
assignor and debtor (in such capacities and, together with any successors and
assigns in such capacities, “Mortgagor”), whose address is c/o Verso Paper
Holding, LLC, 6775 Lenox Center Court, Suite 400, Memphis, TN 38115-4436, to
BARCLAYS BANK PLC (“Barclays”), in its capacity as Trustee under that certain
Collateral Trust Indenture between Mortgagor and Barclays, dated the date hereof
and recorded immediately prior hereto(the “Trust Indenture”), for benefit of the
Secured Parties (in such capacities and, together with its successors and
assigns in such capacities, “Mortgagee”), having an address at
[_______________________], [___________], [________________] [____________],
Attn: Agency Manager.
WHEREAS, reference is made to (a) that certain Credit Agreement dated as of May
[ ], 2014, by and among VERSO MAINE POWER HOLDINGS LLC, a Delaware limited
liability company (“Holdings”), VERSO ANDROSCOGGIN POWER LLC, a Delaware limited
liability company (“the “Borrower”), the LENDERS party thereto from time to time
(“Lenders”), and BARCLAYS BANK PLC, as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”) and as Collateral Agent for the
Lenders (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the "Credit Agreement") and (b) that certain
Guarantee and Collateral Agreement dated as of May [__], 2014 (as amended,
renewed, extended, restated, supplemented or otherwise modified from time to
time, the “Collateral Agreement”), among Holdings, the Borrower and Collateral
Agent;
WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to extend
credit to Borrower in the form of Revolving Facility Loans in the original
principal amount of up to Forty Million Dollars ($40,000,000.00), subject to the
terms and conditions set forth in the Credit Agreement. The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Mortgage.
Accordingly, the parties hereto agree as follows:


ARTICLE 1 DEFINITIONS
Section 1.1    Definitions. All capitalized terms used herein without definition
shall have the respective meanings ascribed to them in the Credit Agreement. The
rules of construction specified in Section 1.02 of the Credit Agreement also
apply to this Mortgage. As used herein, the following terms shall have the
following meanings:
(a)     “Bankruptcy Code” has the meaning assigned to such term in Section 6.2.
(b)    “Borrower” has the meaning assigned to such term in the recitals of this
Mortgage.




--------------------------------------------------------------------------------




(c)    “Charges” means any and all present and future real estate, property and
other taxes, assessments and special assessments, levies, fees, all water and
sewer rents and charges and all other governmental charges imposed upon or
assessed against, and all claims (including, without limitation, claims for
landlords’, carriers’, mechanics’, workmen’s, repairmen’s, laborer’s,
materialmen’s, suppliers’ and warehousemen’s liens and other claims arising by
operation of law), judgments or demands against, all or any portion of the
Mortgaged Property or other amounts of any nature which, if unpaid, might result
in or permit the creation of, a Lien on the Mortgaged Property or which might
result in foreclosure of all or any portion of the Mortgaged Property except, in
each case, Permitted Liens and Permitted Encumbrances.
(d)     “Collateral Agent” means Barclays acting as the collateral agent for the
Secured Parties, together with its successors in such capacity.
(e)    “Collateral Agreement” has the meaning assigned to such term in the
recitals of this Mortgage.
(f)    “Credit Agreement” has the meaning assigned to such term in the recitals
of this Mortgage.
(g)    “Credit Documents” means (a) the “Loan Documents” as defined in the
Credit Agreement and (b) any other related documents or instruments executed and
delivered pursuant to the documents referred to in the foregoing clause (a), in
each case, as such documents or instruments may be amended, restated,
supplemented or otherwise modified from time to time.
(h)    “Holdings” has the meaning assigned to such term in the recitals of this
Mortgage.
(i)    “Mortgage” has the meaning assigned to such term in the preamble hereof.
(j)    “Mortgaged Property” means the fee interest in the real property
described in Exhibit A attached hereto and incorporated herein by this reference
and all of Mortgagor’s right, title and interest in, to and under all rights,
privileges, tenements, hereditaments, rights-of-way, easements, appendages and
appurtenances appertaining to the foregoing in each case whether now owned or
hereafter acquired, including without limitation all water rights, mineral, oil
and gas rights, easements and rights of way (collectively, the “Land”), and all
of Mortgagor’s right, title and interest now or hereafter acquired in, to and
under (1) all buildings, structures and other improvements now owned or
hereafter acquired by Mortgagor, now or at any time situated, placed or
constructed upon the Land (the “Improvements”; the Land and Improvements are
collectively referred to as the “Premises”), (2) all materials, supplies,
equipment, apparatus and other items of personal property now owned or hereafter
acquired by Mortgagor and now or hereafter attached to, installed in or used in
connection with any of the Improvements or the Land, and water, gas, electrical,
telephone, storm and sanitary sewer facilities and all other utilities whether
or not situated in easements, and all equipment, inventory and other goods in
which Mortgagor now has or hereafter acquires any rights or any power to
transfer rights and (in each case in this clause (2)) that are or are to become
fixtures (as defined in the UCC, defined below) related to the Land (the
“Fixtures”), (3) all goods, accounts, inventory, general intangibles,
instruments, documents, contract rights and chattel paper,

2



--------------------------------------------------------------------------------




including all such items as defined in the UCC, now owned or hereafter acquired
by Mortgagor and now or hereafter affixed to, placed upon, used in connection
with, arising from or otherwise related to the Premises (the “Personalty”),
(4) all reserves, escrows or impounds required under the Credit Agreement or any
of the other Credit Documents and all of Mortgagor’s right, title and interest
in all reserves, deferred payments, deposits, refunds and claims of any nature
that (in each case in this clause (4)) are specifically related to the Mortgaged
Property (the “Deposit Accounts”), (5) all leases, licenses, concessions,
occupancy agreements or other agreements (written or oral, now or at any time in
effect) which grant to any person a possessory interest in, or the right to use,
all or any part of the Mortgaged Property, together with all related security
and other deposits (the “Leases”), (6) all of the rents, revenues, royalties,
income, proceeds, profits, accounts receivable, security and other types of
deposits, and other benefits paid or payable by parties to the Leases for using,
leasing, licensing, possessing, operating from, residing in, selling or
otherwise enjoying the Mortgaged Property (the “Rents”), (7) all other
agreements, such as construction contracts, architects’ agreements, engineers’
contracts, utility contracts, maintenance agreements, management agreements,
service contracts, listing agreements, guaranties, indemnities, warranties,
permits, licenses, certificates and entitlements in any way relating
specifically to the construction, use, occupancy, operation, maintenance,
enjoyment or ownership of the Mortgaged Property (the “Property Agreements”),
(8) all property tax refunds payable with respect to the Mortgaged Property (the
“Tax Refunds”), (9) all accessions, replacements and substitutions for any of
the foregoing and all proceeds thereof (the “Proceeds”), (10) all insurance
policies, unearned premiums therefor and proceeds from such policies covering
any of the above property now or hereafter acquired by Mortgagor (the
“Insurance”), (11) all awards, damages, remunerations, reimbursements,
settlements or compensation heretofore made or hereafter to be made by any
Governmental Authority pertaining to any condemnation or other taking (or any
purchase in lieu thereof) of all or any portion of the Land, Improvements,
Fixtures or Personalty (the “Condemnation Awards”) and (12) any and all right,
title and interest of Mortgagor in and to any and all drawings, plans,
specifications, file materials, operating and maintenance records, catalogues,
tenant lists, correspondence, advertising materials, operating manuals,
warranties, guarantees, appraisals, studies and data relating specifically to
the Mortgaged Property or the construction of any alteration relating to the
Premises or the maintenance of any Property Agreement (the “Records”). As used
in this Mortgage, the term “Mortgaged Property” shall mean all or, where the
context permits or requires, any portion of the above or any interest therein.
(k)    “Mortgagee” has the meaning assigned to such term in the preamble
hereof.
(l)    “Mortgagor” has the meaning assigned to such term in the preamble
hereof.
(m)    “Permitted Encumbrances” has the meaning assigned to such term in Section
2.1.
(n)    “Permitted Liens” means Liens of the type permitted by the definition of
“Permitted Liens” as set forth in Section 6.02 of the Credit Agreement.

3



--------------------------------------------------------------------------------




(o)    “Revolving Facility Maturity Date” has the meaning set forth in the
Credit Agreement.
(p)    “Secured Obligations” means the “Loan Obligations” as defined in the
Credit Agreement, which includes, without limitation the due and punctual
payment by Mortgagor of the unpaid principal and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans made to the Borrower under the Credit Agreement, which
Loans are in the original principal amount of up to Forty Million Dollars
($40,000,000.00), when and as due, whether at maturity, by acceleration, upon
one or more dates set for prepayment or otherwise, and (ii) all other monetary
obligations of the Borrower owed under or pursuant to the Credit Agreement, this
Mortgage and each other Loan Document, including obligations to pay fees,
expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), and (b) the due and punctual payment of all
obligations of each other Loan Party under or pursuant to each of the Loan
Documents.
(q)     “Secured Parties” means the persons holding any Secured Obligations and
in any event including all “Secured Parties” as defined in the Collateral
Agreement.
(r)     “UCC” means the Uniform Commercial Code of the State of Maine or, if the
creation, perfection and enforcement of any security interest herein granted is
governed by the laws of a state other than Maine, then, as to the matter in
question, the Uniform Commercial Code in effect in that state.
 
ARTICLE II     GRANT
Section 2.1    Grant. To secure the payment or performance, as the case may be,
in full of the Secured Obligations, Mortgagor MORTGAGES, GRANTS, BARGAINS,
ASSIGNS, SELLS, CONVEYS and CONFIRMS, to Mortgagee, for the benefit of the
Secured Parties, and hereby grants to Mortgagee, for the benefit of the Secured
Parties, a mortgage lien upon and a security interest in all of Mortgagor’s
estate, right, title and interest in and to the Mortgaged Property, subject,
however, to the matters that are set forth on Exhibit B attached hereto (the
“Permitted Encumbrances”) and to Permitted Liens, TO HAVE AND TO HOLD the
Mortgaged Property to Mortgagee, for the benefit of the Secured Parties, and
Mortgagor does hereby bind itself, its successors and assigns to WARRANT AND
FOREVER DEFEND the title to the Mortgaged Property unto Mortgagee.
Section 2.2    Secured Obligations. This Mortgage secures, and the Mortgaged
Property is collateral security for, the payment and performance in full when
due of the Secured Obligations.
Section 2.3    No Release. Nothing set forth in this Mortgage shall impose any
liability on Mortgagee or any other Secured Party for any act or omission on the
part of Mortgagor

4



--------------------------------------------------------------------------------




relating thereto or for any breach of any representation or warranty on the part
of Mortgagor contained in this Mortgage or any Credit Document, or under or in
respect of the Mortgaged Property or made in connection herewith or therewith.
The obligations of Mortgagor contained in this Section 2.3 shall survive the
termination hereof and the discharge of Mortgagor’s other obligations under this
Mortgage or the other Credit Documents.
ARTICLE III     WARRANTIES, REPRESENTATIONS AND COVENANTS
Mortgagor warrants, represents and covenants to Mortgagee as follows:
Section 3.1    Title to Mortgaged Property and Lien of this Instrument.
Mortgagor has valid fee simple title to the Mortgaged Property free and clear of
any liens, claims or interests, except the Permitted Encumbrances and the
Permitted Liens. Upon recordation in the official real estate records in the
county (or other applicable jurisdiction) in which the Premises are located,
this Mortgage will constitute a valid and enforceable first priority mortgage
lien, with record notice to third parties, on the Mortgaged Property in favor of
Mortgagee for the benefit of the Secured Parties subject only to Permitted
Encumbrances and Permitted Liens.
Section 3.2    Priority. Mortgagor shall preserve and protect the priority of
the lien and security interest of this Mortgage. If any lien or security
interest other than a Permitted Encumbrance or a Permitted Lien is asserted
against the Mortgaged Property, Mortgagor shall promptly, and at its expense,
pay the underlying claim in full or take such other commercially reasonable
action so as to cause it to be released or contest the same in compliance with
the requirements of the Credit Agreement.
Section 3.3    Replacement of Fixtures and Personalty. Mortgagor shall not,
without the prior written consent of Mortgagee, permit any of the Fixtures or
Personalty owned or leased by Mortgagor to be removed at any time from the Land
or Improvements, unless the removed item is (a) removed temporarily for its
protection, maintenance or repair, (b) replaced by an item of similar
functionality and quality, (c) obsolete or unnecessary for the then-current
operation of the Premises, or (d) not prohibited from being removed by the
Credit Agreement or the Collateral Agreement without being replaced as described
in clause (b) above.
Section 3.4    Inspection. Mortgagor shall permit Mortgagee and its agents,
representatives and employees, upon five Business Days’ notice to Mortgagor and
at reasonable times during regular business hours, to inspect the Mortgaged
Property and all books and records of Mortgagor located thereon, and to conduct
such environmental and engineering studies as Mortgagee may reasonably require,
provided that such inspections and studies shall not materially or unreasonably
interfere with the use and operation of the Mortgaged Property. The expense of
any inspection shall be borne by Mortgagor and Mortgagor shall pay, or reimburse
the Mortgagee for, such expense in accordance with Section 5.07 of the Credit
Agreement.
Section 3.5    Insurance; Condemnation Awards and Insurance Proceeds.
(a)    Insurance. Mortgagor shall maintain or cause to be maintained the
insurance required by Section 5.02 of the Credit Agreement.

5



--------------------------------------------------------------------------------




(b)    Condemnation Awards. Mortgagor shall cause all condemnation awards that
constitute Net Proceeds (or any equivalent term) in accordance with the Credit
Agreement to be applied in accordance with Section 2.10(b) of the Credit
Agreement.
(c)    Insurance Proceeds. Mortgagor shall cause all proceeds of any insurance
policies insuring against loss or damage to the Mortgaged Property that
constitute Net Proceeds (or equivalent term) in accordance with the Credit
Agreement to be applied in accordance with Section 2.10(b) of the Credit
Agreement.
(d)    Payment of Charges. Unless and to the extent not prohibited by the terms
of the Credit Agreement, Mortgagor shall pay and discharge, or cause to be paid
and discharged, from time to time prior to same becoming delinquent, all
Charges. Mortgagor shall deliver to Mortgagee, upon Mortgagee’s reasonable
written request, to the extent reasonably available to Mortgagor, receipts
evidencing the payment of all such Charges.
Section 3.6    Liens; Transfers.
(a)    Except as otherwise set forth in the Credit Agreement and the other
Credit Documents, the Mortgagor may not, without the prior written consent of
the Mortgagee, permit to exist or grant any Lien on all or any part of the
Mortgaged Property or suffer or allow any of the foregoing to occur by operation
of law or otherwise.
(b)    Except as set forth in the Credit Agreement and the other Credit
Documents, the Mortgagor may not, without the prior written consent of the
Mortgagee, sell, convey, assign, lease or otherwise transfer all or any part of
the Mortgaged Property.
ARTICLE IV EVENTS OF DEFAULT
Section 4.1.    For purposes of this Mortgage, an “Event of Default” shall have
the meaning given to such term in the Credit Agreement.


ARTICLE V DEFAULT AND FORECLOSURE
Section 5.1    Remedies. Upon the occurrence and during the continuance of an
Event of Default, Mortgagee may, at Mortgagee’s election, exercise any or all of
the following rights, remedies and recourses:
(a)    Entry on Mortgaged Property. Enter the Mortgaged Property and take
exclusive possession thereof and of all books, records and accounts relating
thereto or located thereon. If Mortgagor remains in possession of the Mortgaged
Property following the occurrence and during the continuance of an Event of
Default and without Mortgagee’s prior written consent, Mortgagee may invoke any
legal remedies available in the State of Maine to dispossess Mortgagor.
(b)    Operation of Mortgaged Property. Hold, lease, develop, manage, operate,
carry on the business thereof or otherwise use the Mortgaged Property upon such
terms and

6



--------------------------------------------------------------------------------




conditions as Mortgagee may deem reasonable under the circumstances (making such
repairs, alterations, additions and improvements and taking other actions, from
time to time, as Mortgagee deems necessary or desirable), and apply all Rents
and other amounts collected by Mortgagee in connection therewith in accordance
with the provisions of Section 5.7.
(c)    Foreclosure and Sale. Institute proceedings for the complete foreclosure
of this Mortgage by judicial action or by power of sale in accordance with
applicable law, in which case the Mortgaged Property may be sold for cash or
credit in one or more parcels. With respect to any notices required or permitted
under the UCC, Mortgagor agrees that ten (10) Business Days’ prior written
notice shall be deemed commercially reasonable. At any such sale by virtue of
any judicial proceedings, power of sale, or any other legal right, remedy or
recourse, the title to and right of possession of any such property shall pass
to the purchaser thereof, and to the fullest extent permitted by law, Mortgagor
shall be completely and irrevocably divested of all of its right, title,
interest, claim, equity, equity of redemption, and demand whatsoever, either at
law or in equity, in and to the property sold and such sale shall be a perpetual
bar both at law and in equity against Mortgagor, and against all other persons
claiming or to claim the property sold or any part thereof, by, through or under
Mortgagor. Mortgagee or any of the other Secured Parties may be a purchaser at
such sale. If Mortgagee or such other Secured Party is the highest bidder,
Mortgagee or such other Secured Party may credit the portion of the purchase
price that would be distributed to Mortgagee or such other Secured Party against
the Secured Obligations in lieu of paying cash. In the event this Mortgage is
foreclosed by judicial action, appraisement of the Mortgaged Property is waived.
Mortgagee may adjourn from time to time any sale by it to be made under or by
virtue hereof by announcement at the time and place appointed for such sale or
for such adjourned sale or sales, and Mortgagee, without further notice or
publication, may make such sale at the time and place to which the same shall be
so adjourned.
(d)    Receiver. Make application to a court of competent jurisdiction for, and
obtain from such court as a matter of strict right and without notice to
Mortgagor or regard to the adequacy of the Mortgaged Property for the repayment
of the Secured Obligations, the appointment of a receiver of the Mortgaged
Property, and Mortgagor irrevocably consents to such appointment. Any such
receiver shall have all the usual powers and duties of receivers in similar
cases, including the full power to rent, maintain and otherwise operate the
Mortgaged Property upon such terms as may be approved by the court, and shall
apply such Rents in accordance with the provisions of Section 5.7; provided,
however, notwithstanding the appointment of any receiver, Mortgagee shall be
entitled as pledgee to the possession and control of any cash, deposits or
instruments at the time held by or payable or deliverable under the terms of the
Credit Agreement to Mortgagee.
(e)    Other. Exercise all other rights, remedies and recourses granted under
the Credit Documents or otherwise available at law or in equity in the State of
Maine.
Section 5.2    Separate Sales. To the extent permitted by applicable law, the
Mortgaged Property may be sold in one or more parcels and in such manner and
order as Mortgagee in its sole discretion may elect. The right of sale arising
out of any Event of Default shall not be exhausted by any one or more sales.

7



--------------------------------------------------------------------------------




Section 5.3    Remedies Cumulative, Concurrent and Nonexclusive. Mortgagee and
the other Secured Parties shall have all rights, remedies and recourses granted
in the Credit Documents and available at law or equity (including the UCC),
which rights (a) shall be cumulative and concurrent, (b) may be pursued
separately, successively or concurrently against Mortgagor or others obligated
under the Credit Documents, or against the Mortgaged Property, or against any
one or more of them, at the sole discretion of Mortgagee or such other Secured
Party, as the case may be, (c) may be exercised as often as occasion therefor
shall arise, and the exercise or failure to exercise any of them shall not be
construed as a waiver or release thereof or of any other right, remedy or
recourse, and (d) are intended to be, and shall be, nonexclusive. No action by
Mortgagee or any other Secured Party in the enforcement of any rights, remedies
or recourses under the Credit Documents or otherwise at law or equity shall be
deemed to cure any Event of Default.
Section 5.4    Release of and Resort to Collateral. Mortgagee may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interest
created in or evidenced by the Credit Documents or the lien priority and
security interest in and to the Mortgaged Property. For payment of the Secured
Obligations, Mortgagee may resort to any other security in such order and manner
as Mortgagee may elect.
Section 5.5    Appearance, Waivers, Notice and Marshalling of Assets. After the
occurrence and during the continuance of any Event of Default and immediately
upon the commencement of any action, suit or legal proceedings to obtain
judgment for the payment or performance of the Secured Obligations or any part
thereof, or of any proceedings to foreclose the lien and security interest
created and evidenced hereby or otherwise enforce the provisions hereof or of
any other proceedings in aid of the enforcement hereof, Mortgagor shall enter
its voluntary appearance in such action, suit or proceeding. To the fullest
extent permitted by law, Mortgagor hereby irrevocably and unconditionally waives
and releases (a) all benefit that might accrue to Mortgagor by virtue of any
present or future statute of limitations or law or judicial decision exempting
the Mortgaged Property from attachment, levy or sale on execution or providing
for any stay of execution, exemption from civil process, redemption or extension
of time for payment, (b) all notices of any Event of Default or of Mortgagee’s
election to exercise or the actual exercise of any right, remedy or recourse
provided for under the Credit Documents, and (c) any right to a marshalling of
assets or a sale in inverse order of alienation. Mortgagor shall not claim, take
or insist on any benefit or advantage of any law now or hereafter in force
providing for the valuation or appraisal of the Mortgaged Property, or any part
thereof, prior to any sale or sales of the Mortgaged Property which may be made
pursuant to this Mortgage, or pursuant to any decree, judgment or order of any
court of competent jurisdiction. Mortgagor covenants not to hinder, delay or
impede the execution of any power granted or delegated to Mortgagee by this
Mortgage but to suffer and permit the execution of every such power as though no
such law or laws had been made or enacted.
Section 5.6    Discontinuance of Proceedings. If Mortgagee or any other Secured
Party shall have proceeded to invoke any right, remedy or recourse permitted
under the Credit Documents and shall thereafter elect to discontinue or abandon
it for any reason, Mortgagee or such other Secured Party, as the case may be,
shall have the unqualified right to do so and, in such an

8



--------------------------------------------------------------------------------




event, Mortgagor, Mortgagee and the other Secured Parties shall be restored to
their former positions with respect to the Secured Obligations, the Credit
Documents, the Mortgaged Property and otherwise, and the rights, remedies,
recourses and powers of Mortgagee and the other Secured Parties shall continue
as if the right, remedy or recourse had never been invoked, but no such
discontinuance or abandonment shall waive any Event of Default which may then
exist or the right of Mortgagee or any other Secured Party thereafter to
exercise any right, remedy or recourse under the Credit Documents for such Event
of Default.
Section 5.7    Application of Proceeds. Upon the occurrence and during the
continuance of an Event of Default, Mortgagee shall promptly apply the proceeds
of any sale of, and the Rents and other amounts generated by the holding,
leasing, managing, operating or other use of, the Mortgaged Property, in
accordance with Section 5.02 of the Collateral Agreement.
Mortgagee shall have absolute discretion as to the time of application of any
such proceeds, moneys or balances in accordance with this Mortgage. Upon any
sale of Mortgaged Property by Mortgagee (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the purchase
money by Mortgagee or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Mortgaged Property so sold and
such purchaser or purchasers shall not be obligated to see to the application of
any part of the purchase money paid over to Mortgagee or such officer or be
answerable in any way for the misapplication thereof.
Section 5.8    Occupancy After Foreclosure. Any sale of the Mortgaged Property
or any part thereof in accordance with Section 5.1(c) will divest all right,
title and interest of Mortgagor in and to the property sold. Subject to
applicable law, any purchaser at a foreclosure sale will receive immediate
possession of the property purchased. If Mortgagor retains possession of such
property or any part thereof subsequent to such sale, Mortgagor will be
considered a tenant at sufferance of the purchaser, and will, if Mortgagor
remains in possession after demand to remove, be subject to eviction and
removal, forcible or otherwise, with or without process of law.
Section 5.9    Additional Advances and Disbursements; Costs of Enforcement.
(a)    Subject to applicable provisions of the Credit Agreement, upon the
occurrence and during the continuance of any Event of Default, Mortgagee and
each of the other Secured Parties shall have the right, but not the obligation,
to cure such Event of Default in the name and on behalf of Mortgagor. All
reasonable sums advanced and reasonable documented out-of-pocket expenses
incurred at any time by Mortgagee or any other Secured Party under this Section
5.9, or otherwise under this Mortgage or applicable law, that is payable under
Section 5.9(b) shall, if not paid when due, bear interest at the rate provided
thereof in Section 2.13(c) of the Credit Agreement and all such sums, together
with interest thereon, shall be secured by this Mortgage.
(b)    Subject to applicable provisions of the Credit Agreement, Mortgagor shall
pay all reasonable documented out-of-pocket expenses (including reasonable
attorneys’ fees and expenses) of or incidental to the perfection and enforcement
of this Mortgage or the enforcement, compromise or settlement of the Secured
Obligations or any claim under this Mortgage, and for

9



--------------------------------------------------------------------------------




the curing thereof, or for defending or asserting the rights and claims of
Mortgagee in respect thereof, by litigation or otherwise.
Section 5.10    No Mortgagee in Possession. Except as provided under applicable
law, neither the enforcement of any of the remedies under this Article 5, the
assignment of the Rents and Leases under Article 6, the security interests under
Article 7, nor any other remedies afforded to Mortgagee under the Credit
Documents, at law or in equity shall cause Mortgagee or any other Secured Party
to be deemed or construed to be a mortgagee in possession of the Mortgaged
Property, to obligate Mortgagee or any other Secured Party to lease the
Mortgaged Property or attempt to do so, or to take any action, incur any
expense, or perform or discharge any obligation, duty or liability whatsoever
under any of the Leases or otherwise.
ARTICLE VI ASSIGNMENT OF RENTS AND LEASES
Section 6.1    Assignment. In furtherance of and in addition to the assignment
made by Mortgagor in Section 2.1 of this Mortgage, Mortgagor hereby absolutely
and unconditionally assigns, sells, transfers and conveys to Mortgagee all of
its right, title and interest in and to all Leases (but only to the extent
permitted under the existing Leases), whether now existing or hereafter entered
into, and all of its right, title and interest in and to all Rents. This
assignment is an absolute assignment and not an assignment for additional
security only. So long as no Event of Default shall have occurred and be
continuing and Mortgagee shall not have made the election below, Mortgagor shall
have a revocable license from Mortgagee to exercise all rights extended to the
landlord under the Leases, including the right to receive and collect all Rents
and to otherwise use the same in accordance with the terms of the Credit
Agreement and other Credit Documents. The foregoing license is granted subject
to the conditional limitation that no Event of Default shall have occurred and
be continuing. Upon the occurrence and during the continuance of an Event of
Default, whether or not legal proceedings have commenced, and without regard to
waste, adequacy of security for the Secured Obligations or solvency of
Mortgagor, the license herein granted shall, at the election of Mortgagee,
expire and terminate, upon written notice to Mortgagor by Mortgagee.
Section 6.2    Perfection Upon Recordation. Mortgagor acknowledges that upon
recordation of this Mortgage Mortgagee shall have, to the extent permitted under
applicable law and by the terms of the Leases, a valid and fully perfected,
present assignment of the Rents arising out of the Leases and all security for
such Leases. Mortgagor acknowledges and agrees that upon recordation of this
Mortgage, Mortgagee’s interest in the Rents shall be deemed to be fully
perfected, “choate” and enforced as to Mortgagor and to the extent permitted
under applicable law, all third parties, including, without limitation, any
subsequently appointed trustee in any case under Title 11 of the United States
Code (the “Bankruptcy Code”), without the necessity of commencing a foreclosure
action with respect to this Mortgage, making formal demand for the Rents,
obtaining the appointment of a receiver or taking any other affirmative action.
Section 6.3    Bankruptcy Provisions. Without limitation of the absolute nature
of the assignment of the Rents hereunder, Mortgagor and Mortgagee agree that (a)
this Mortgage shall constitute a “security agreement” for purposes of Section
552(b) of the Bankruptcy Code, (b)

10



--------------------------------------------------------------------------------




the security interest created by this Mortgage extends to property of Mortgagor
acquired before the commencement of a case in bankruptcy and to all amounts paid
as Rents and (c) such security interest shall extend to all Rents acquired by
the estate after the commencement of any case in bankruptcy.
ARTICLE VII SECURITY AGREEMENT
Section 7.1    Security Interest. This Mortgage constitutes a “security
agreement” on personal property within the meaning of the UCC and other
applicable law and with respect to the Personalty, Fixtures, Leases, Rents,
Deposit Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance,
Condemnation Awards and Records. To this end, Mortgagor grants to Mortgagee a
security interest in the Personalty, Fixtures, Leases, Rents, Deposit Accounts,
Property Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards,
Records and all other Mortgaged Property which is personal property to secure
the payment and performance of the Secured Obligations, and agrees that
Mortgagee shall have all the rights and remedies of a secured party under the
UCC with respect to such property. Any notice of sale, disposition or other
intended action by Mortgagee with respect to the Personalty, Fixtures, Leases,
Rents, Deposit Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance,
Condemnation Awards and Records sent to Mortgagor at least ten (10) Business
Days prior to any action under the UCC shall constitute reasonable notice to
Mortgagor. In the event of any conflict or inconsistency whatsoever between the
terms of this Mortgage and the terms of the Collateral Agreement with respect to
Personalty, Fixtures, Leases, Rents, Deposit Accounts, Property Agreements, Tax
Refunds, Proceeds, Insurance, Condemnation Awards, Records and all other
Mortgaged Property which is personal property to secure the payment and
performance of the Secured Obligations, including, but not limited to, with
respect to whether any such Mortgaged Property is to be subject to a security
interest, the exercise of any remedies against such Mortgaged Property, the
scope of any covenants as the same relate to such Mortgaged Property, or the
use, maintenance or transfer of any such Mortgaged Property, or the exercise or
applicability of any remedies in respect thereof, the Collateral Agreement shall
control, govern, and prevail, to the extent of any such conflict or
inconsistency. For the avoidance of doubt, no personal property of Mortgagor
that constitutes Excluded Property under the Collateral Agreement shall be
subject to any security interest of Mortgagee or any Secured Party or constitute
collateral hereunder.
Section 7.2    Financing Statements. Mortgagor shall prepare and deliver to
Mortgagee such financing statements, and shall execute and deliver to Mortgagee
such other documents, instruments and further assurances, in each case in form
and substance reasonably satisfactory to Mortgagee, as Mortgagee may, from time
to time, reasonably consider necessary to create, perfect and preserve
Mortgagee’s security interest hereunder. Mortgagor hereby irrevocably authorizes
Mortgagee to cause financing statements (and amendments thereto and
continuations thereof) and any such documents, instruments and assurances to be
recorded and filed, at such times and places as may be required or permitted by
law to so create, perfect and preserve such security interest. Mortgagor
represents and warrants to Mortgagee that Mortgagor’s jurisdiction of
organization is the State of Delaware.
Section 7.3    Intentionally Deleted.

11



--------------------------------------------------------------------------------




ARTICLE VIII MISCELLANEOUS
Section 8.1    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 10.01 of the Credit Agreement, as such address may be changed by written
notice to the Mortgagee and Borrower. All communications and notices hereunder
to Mortgagor shall be given to it in care of Borrower, with such notice to be
given as provided in Section 10.01 of the Credit Agreement.
Section 8.2    Attorney-in-Fact. Mortgagor hereby irrevocably appoints Mortgagee
as its attorney-in-fact, which agency is coupled with an interest and with full
power of substitution, with full authority in the place and stead of Mortgagor
and in the name of Mortgagor or otherwise (a) to execute and/or record any
notices of completion, cessation of labor or any other notices that Mortgagee
reasonably deems appropriate to protect Mortgagee’s interest, if Mortgagor shall
fail to do so within ten (10) days (or such longer period as Mortgagee may agree
in its reasonable discretion) after written request by Mortgagee, (b) upon the
issuance of a deed pursuant to the foreclosure of this Mortgage or the delivery
of a deed in lieu of foreclosure, to execute all instruments of assignment,
conveyance or further assurance with respect to the Leases, Rents, Deposit
Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance, Condemnation
Awards and Records in favor of the grantee of any such deed and as may be
necessary or desirable for such purpose, (c) to prepare and file or record
financing statements and continuation statements, and to prepare, execute and
file or record applications for registration and like papers necessary to
create, perfect or preserve Mortgagee’s security interests and rights in or to
any of the Mortgaged Property, and (d) after the occurrence and during the
continuance of any Event of Default, to perform any obligation of Mortgagor
hereunder; provided, however, that (1) Mortgagee shall not under any
circumstances be obligated to perform any obligation of Mortgagor; (2) any sums
advanced by Mortgagee in such performance, subject to the applicable provisions
of the Credit Agreement, shall be added to and included in the Secured
Obligations and shall, if not paid when due, bear interest at the rate provided
thereof in Section 2.13(c) of the Credit Agreement; (3) Mortgagee as such
attorney-in-fact shall only be accountable for such funds as are actually
received by Mortgagee; and (4) Mortgagee shall not be liable to Mortgagor or any
other person or entity for any failure to take any action which it is empowered
to take under this Section 8.3. Mortgagor hereby ratifies all that such attorney
shall lawfully do or cause to be done by virtue hereof.
Section 8.3    Successors and Assigns. Whenever in this Mortgage any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of Mortgagor or Mortgagee that are contained in this
Mortgage shall bind and inure to the benefit of their respective permitted
successors and assigns. Mortgagee hereunder shall at all times be the same
person that is the “Collateral Agent” under the Collateral Agreement. Written
notice of resignation by the “Collateral Agent” pursuant to the Collateral
Agreement shall also constitute notice of resignation as Mortgagee under this
Mortgage. Upon the acceptance of any appointment as the “Collateral Agent” under
the Collateral Agreement by a successor “Collateral Agent”, that successor
“Collateral Agent” shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Mortgagee pursuant hereto.
Section 8.4    Waivers; Amendment.

12



--------------------------------------------------------------------------------




(a)    No failure or delay by Mortgagee or any other Secured Party in exercising
any right, power or remedy hereunder or under any other Credit Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy, or any abandonment or discontinuance of steps to
enforce such a right, power or remedy, preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The rights, powers
and remedies of Mortgagee or any other Secured Party hereunder and under the
other Credit Documents are cumulative and are not exclusive of any rights,
powers or remedies that they would otherwise have. No waiver of any provision of
this Mortgage or consent to any departure by Mortgagor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 8.5, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
Mortgagor in any case shall entitle any Loan Party to any other or further
notice or demand in similar or other circumstances.
(b)    Neither this Mortgage nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by Mortgagee and Mortgagor, subject to any consent required in accordance with
Section 10.08 of the Credit Agreement. Mortgagee may conclusively rely on a
certificate of an officer of Mortgagor as to whether any amendment contemplated
by this Section 8.5(b) is permitted.
(c)    Notwithstanding anything to the contrary contained herein, Mortgagee may
grant extensions of time or waivers of the requirement for creation of
perfection of security interests in or the obtaining of insurance (including
title insurance) or surveys with respect to particular assets (including
extensions beyond the date hereof for the perfection of security interests in
the assets of Mortgagor on such date) where it reasonably determines, in
consultation with the Borrower, that perfection or obtaining of such items
cannot be accomplished by the time or times at which it would otherwise be
required by this Mortgage or the other Credit Documents.
Section 8.5    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS MORTGAGE (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS MORTGAGE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 8.6.
Section 8.6    Termination or Release.
(a)    Upon Mortgagor’s full satisfaction of the Secured Obligations Mortgagee
shall, in accordance with Title 33 M.R.S. §551, execute and deliver to Mortgagor
to record a discharge or release of the this Mortgage and termination statements
as to any Uniform Commercial Code financing statements filed by Mortgagee in
respect of the Mortgaged Property. Mortgagor

13



--------------------------------------------------------------------------------




shall be responsible for the recordation and filing of such release and
termination statements, and the cost thereof.
(b)    The security interests in the Mortgaged Property shall automatically be
released or discharged (i) upon any sale or other transfer thereof by Mortgagor
that is not prohibited by the Credit Agreement to any person that is not a Loan
Party, or (ii) upon the effectiveness of any written consent to the release of
the security interest granted hereby in such Mortgaged Property pursuant to
Section 10.18 of the Credit Agreement (to the extent required).
(c)    Mortgagor shall automatically be released from its obligations hereunder
and/or the Liens on the Mortgaged Property securing the Secured Obligations will
be released in whole or in part, as provided in Section 10.18 of the Credit
Agreement without delivery of any instrument or performance of any act by any
party, and all rights to the Mortgaged Property shall revert to Mortgagor.
(d)    In connection with any termination or release pursuant to this
Section 8.6, Mortgagee shall execute and deliver to Mortgagor all discharges,
releases or other such documents that Mortgagor shall reasonably request to
evidence such termination, discharge or release of this Mortgage and of the
security interest created thereby (including, without limitation, mortgagee
releases or UCC termination statements), and will duly assign and transfer to
Mortgagor, such of the Mortgaged Property that may be in the possession of
Mortgagee and has not theretofore been sold or otherwise applied or released
pursuant to this Mortgage. In connection with any release pursuant to this
Section 8.6, Mortgagor shall be permitted to take any action in connection
therewith consistent with such release including, without limitation, the filing
of mortgage releases or UCC termination statements. Upon the receipt of any
necessary or proper instruments of termination, satisfaction or release prepared
by Mortgagor, Mortgagee shall execute, deliver or acknowledge such instruments
or releases to evidence the release of any Mortgaged Property permitted to be
released pursuant to this Mortgage. Mortgagor agrees to pay all reasonable and
documented out-of-pocket expenses incurred by Mortgagee (and its representatives
and counsel) in connection with the execution and delivery of such release
documents or instruments.
Section 8.7    Waiver of Stay, Moratorium and Similar Rights. Mortgagor agrees,
to the full extent that it may lawfully do so, that it will not at any time
insist upon or plead or in any way take advantage of any stay, marshalling of
assets, extension, redemption or moratorium law now or hereafter in force and
effect so as to prevent or hinder the enforcement of the provisions of this
Mortgage or the Secured Obligations secured hereby, or any agreement between
Mortgagor and Mortgagee or any rights or remedies of Mortgagee or any other
Secured Party.
Section 8.8    [Intentionally omitted]
Section 8.9    Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Mortgage and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Mortgage.

14



--------------------------------------------------------------------------------




Section 8.10    Severability. In the event any one or more of the provisions
contained in this Mortgage should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
Section 8.11    Entire Agreement. This Mortgage and the other Credit Documents
embody the entire agreement and understanding between Mortgagor and Mortgagee
relating to the subject matter hereof and thereof and supersede all prior
agreements and understandings between such parties relating to the subject
matter hereof and thereof. Accordingly, the Credit Documents may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties.
Section 8.12    Mortgagee as Agent. Mortgagee has been appointed to act as
Administrative Agent and Collateral Agent by the other Secured Parties pursuant
to the Credit Agreement. Mortgagee shall have the right hereunder to make
demands, to give notices, to exercise or refrain from exercising any rights, and
to take or refrain from taking any action (including, without limitation, the
release or substitution of the Mortgaged Property) in accordance with the terms
of the Credit Agreement and this Mortgage. Mortgagor and all other persons shall
be entitled to rely on releases, waivers, consents, approvals, notifications and
other acts of Mortgagee, without inquiry into the existence of required consents
or approvals of the Secured Parties therefor.
Section 8.13    Recording Documentation To Assure Security. Mortgagor shall
promptly from time to time, cause this Mortgage and any financing statement,
continuation statement or similar instrument relating to any of the Mortgaged
Property or to any property intended to be subject to the lien hereof or the
security interests created hereby to be filed, registered and recorded in such
manner and in such places as may be required by any present or future law and
shall take such actions as Mortgagee shall reasonably deem necessary in order to
publish notice of and fully to protect the validity and priority of the liens,
assignment, and security interests purported to be created upon the Mortgaged
Property and the interest and rights of Mortgagee therein. Mortgagor shall pay
or cause to be paid all taxes and fees incident to such filing, registration and
recording, and all expenses incident to the preparation, execution and
acknowledgment thereof, and of any instrument of further assurance, and all
Federal or state stamp taxes or other taxes, duties and charges arising out of
or in connection with the execution and delivery of such instruments. In the
event Mortgagee advances any sums to pay the amounts set forth in the preceding
sentence, such advances shall be secured by this Mortgage.
Section 8.14    Further Acts. Mortgagor shall, at the sole cost and expense of
Mortgagor, do, execute, acknowledge and deliver all and every such further acts,
deeds, conveyances, mortgages, assignments, notices of assignment, transfers,
financing statements, continuation statements, instruments and assurances as
Mortgagee shall from time to time reasonably request, which may be necessary in
the reasonable judgment of Mortgagee from time to time to assure, perfect,
convey, assign, mortgage, transfer and confirm unto Mortgagee, the property and
rights hereby conveyed or assigned or which Mortgagor may be or may hereafter

15



--------------------------------------------------------------------------------




become bound to convey or assign to Mortgagee or for carrying out the intention
or facilitating the performance of the terms hereof or the filing, registering
or recording hereof. In the event Mortgagor shall fail after written demand to
execute any instrument or take any action required to be executed or taken by
Mortgagor under this Section 8.14, Mortgagee may execute or take the same as the
attorney-in-fact for Mortgagor, such power of attorney being coupled with an
interest and is irrevocable. Mortgagor shall pay or cause to be paid all taxes
and fees incident to such filing, registration and recording, and all expenses
incident to the preparation, execution and acknowledgment thereof, and of any
instrument of further assurance, and all Federal or state stamp taxes or other
taxes, duties and charges arising out of or in connection with the execution and
delivery of such instruments. In the event Mortgagee advances any sums to pay
the amounts set forth in the preceding sentence, such advances shall be secured
by this Mortgage.
Section 8.15    Additions to Mortgaged Property. All right, title and interest
of Mortgagor in and to all extensions, amendments, relocations, restakings,
improvements, betterments, renewals, substitutes and replacements of, and all
additions and appurtenances to, the Mortgaged Property hereafter acquired by or
released to Mortgagor or constructed, assembled or placed by Mortgagor upon the
Land, and all conversions of the security constituted thereby, immediately upon
such acquisition, release, construction, assembling, placement or conversion, as
the case may be, and in each such case without any further mortgage, conveyance,
assignment or other act by Mortgagor, shall become subject to the Lien and
security interest of this Mortgage as fully and completely and with the same
effect as though now owned by Mortgagor and specifically described in the grant
of the Mortgaged Property above, but at any and all times Mortgagor will execute
and deliver to Mortgagee any and all such further assurances, mortgages,
conveyances or assignments thereof as Mortgagee may reasonably require for the
purpose of expressly and specifically subjecting the same to the Lien and
security interest of this Mortgage.
Section 8.16    Relationship. The relationship of Mortgagee to Mortgagor
hereunder is strictly and solely that of lender and borrower and mortgagor and
mortgagee and nothing contained in the Credit Agreement, this Mortgage or any
other document or instrument now existing and delivered in connection therewith
or otherwise in connection with the Secured Obligations is intended to create,
or shall in any event or under any circumstance be construed as creating a
partnership, joint venture, tenancy-in-common, joint tenancy or other
relationship of any nature whatsoever between Mortgagee and Mortgagor other than
as lender and borrower and mortgagor and mortgagee.
Section 8.17    No Claims Against Mortgagee. Nothing contained in this Mortgage
shall constitute any consent or request by Mortgagee, express or implied, for
the performance of any labor or services or the furnishing of any materials or
other property in respect of the Mortgaged Property or any part thereof, nor as
giving Mortgagor any right, power or authority to contract for or permit the
performance of any labor or services or the furnishing of any materials or other
property in such fashion as would permit the making of any claim against
Mortgagee in respect thereof or any claim that any lien based on the performance
of such labor or services or the furnishing of any such materials or other
property is prior to the lien hereof, provided that nothing contained in this
section 8.17 shall prevent Mortgagor from incurring any Permitted Liens or
Permitted Encumbrances.

16



--------------------------------------------------------------------------------




Section 8.18    Mortgagee’s Fees and Expenses; Indemnification.
(a)    Mortgagor agrees that Mortgagee shall be entitled to reimbursement of its
expenses incurred hereunder by the Mortgagor and Mortgagee and other indemnitees
shall be indemnified by the Mortgagor, in each case of this clause (a), mutatis
mutandis, as provided in Section 10.05 of the Credit Agreement.
(b)    Any such amounts payable as provided hereunder shall be additional
Secured Obligations secured hereby. The provisions of this Section 8.18 shall
remain operative and in full force and effect regardless of the termination of
this Mortgage or any other Credit Document, the consummation of the transactions
contemplated hereby, the repayment of any of the Secured Obligations, the
invalidity or unenforceability of any term or provision of this Mortgage or any
other Credit Document, or any investigation made by or on behalf of Mortgagee or
any other Secured Party. All amounts due under this Section 8.18 shall be
payable within fifteen days (or such longer period as Mortgagee may reasonably
agree to) on written demand therefor.
Section 8.19    Jurisdiction; Consent to Service of Process.
(a)    Mortgagor irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Mortgagee, any Secured Party, or any Affiliate of the foregoing, in any way
relating to this Mortgage or any other Credit Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York sitting in New York County, and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Mortgage or in any other Credit Document shall affect any
right that Mortgagee or any Secured Party may otherwise have to bring any action
or proceeding relating to this Mortgage or any other Credit Document against
Mortgagor or its properties in the courts of any jurisdiction.
(b)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Mortgage or the other Credit
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(c)    Each party to this Mortgage irrevocably consents to service of process in
the manner provided for notices in Section 8.1. Nothing in this Mortgage will
affect the right of any party to this Mortgage or any other Credit Document to
serve process in any other manner permitted by law.

17



--------------------------------------------------------------------------------




Section 8.1    Conflicts; Credit Agreement.
(a)    Notwithstanding anything herein to the contrary, (i) the Liens and
security interests granted to the Mortgagee for the benefit of the Secured
Parties pursuant to this Mortgage and (ii) the exercise of any right or remedy
by the Mortgagee hereunder or the application of proceeds (including insurance
proceeds and condemnation proceeds) of any Mortgaged Property are, to the extent
provided therein, subject to the provisions of the Credit Agreement. In the
event of any conflict between the terms of the Credit Agreement and this
Mortgage, the terms of the Credit Agreement shall govern and control.
ARTICLE IX LOCAL LAW PROVISIONS
Section 9.1    Local Law Provisions. Notwithstanding anything to the contrary
contained in this Mortgage, including without limitation the provisions of
Section 7.1 and Section 8.20, in the event of any conflict or inconsistency
between the provisions of this Article IX and the other provisions of this
Mortgage, the provisions of this Article IX will govern and being binding.
Section 9.2    Statutory Condition. This Mortgage is given upon the STATUTORY
CONDITION, which is incorporated herein by reference. To the extent that the
provisions of this Mortgage and the provisions set forth in the Statutory
Conditions conflict, the provisions of this Mortgage shall control to the extent
permitted by applicable law.
Section 9.3    Statutory Power of Sale. If any Event of Default shall occur, the
Mortgagee shall have the right to foreclose this Mortgage under any legal method
of foreclosure in existence at the time or now existing, or under any other
applicable law, including, without limitation, the STATUTORY POWER OF SALE,
which is expressly incorporated herein by reference, to the extent authorized or
allowed by any present or future law of the State of Maine. In connection
therewith, Mortgagor acknowledges that this Mortgage secures a loan or loans for
business and commercial purposes and that this Mortgage is given primarily for a
business, commercial or agricultural purpose.
Section 9.4    Fixture Filing. This Mortgage shall also constitute a financing
statement under Article 9A of the UCC covering all types and items of collateral
of the Mortgaged Property which are or are to become fixtures on the Mortgaged
Property or as-extracted collateral meeting the criteria set forth in Article
9A. The information provided in this Section 9.4 is provided so that this
Mortgage shall comply with the requirements of the UCC for a mortgage instrument
to be filed as a fixture filing financing statement. Mortgagor is the “Debtor”
and its name and mailing address are set forth in the preamble of this Mortgage.
Mortgagee is the “Secured Party” and its name and mailing address from which
information concerning the security interest granted herein may be obtained are
also set forth in the preamble of this Mortgage. A statement describing the
portion of the Mortgaged Property comprising the fixtures hereby secured is set
forth in the definition of “Mortgaged Property” in Section 1.1 of this Mortgage.
Mortgagor represents and warrants to Mortgagee that Mortgagor is the record
owner of the Mortgaged Property and the employer identification number of
Mortgagor is [______________] and the organizational number of Mortgagor is
[__________________].

18



--------------------------------------------------------------------------------




Section 9.5    Open-ended Mortgage; Future Advances; Limitations. This Mortgage
is an open-end mortgage that secures existing indebtedness, “Future Advances”
and “Protective Advances” as such terms are defined in 33 M.R.S.A. § 505. This
Mortgage also secures “Contingent Obligations” as such term is defined in 33
M.R.S.A. § 505. The maximum aggregate amount of all debts or obligations secured
by this Mortgage, including Future Advances, but excluding Protective Advances
and Contingent Obligations, shall not at any time exceed the total amount of
$[60,400,000.00] (the “Secured Amount”) The full amount of the Contingent
Obligations secured by this Mortgage is $[60,400,000.00]. The Future Advances
secured hereby shall be made to or for the account of Mortgagor and may be made
under the Credit Agreement or any of the other Loan Documents, as the same may
be amended, or may be made pursuant to promissory notes, line of credit
agreements or other instruments evidencing such future advances which may be
hereafter executed and delivered by Mortgagor to Mortgagee.
Section 9.6    Non-Waiver. Mortgagor agrees for itself, its successors and
assigns, that the acceptance, before the expiration of the right of redemption
and after the commencement of foreclosure proceedings of this Mortgage, of
insurance proceeds, eminent domain awards, rents or anything else of value to be
applied on or to the secured obligations by the Mortgagee or any person or party
holding under the Mortgagee shall not constitute a waiver of such foreclosure by
the Mortgagee or waiver of the failure of performance by the Mortgagor of any
covenants or agreements contained herein or in the other security documents.
This agreement by Mortgagor shall be that agreement referred to in 14. M.R.S.A.
§ 6321 as amended, as necessary to prevent such waiver of foreclosure. This
agreement by Mortgagor is intended to apply to the acceptance and such
applications of any such insurance proceeds, eminent domain awards, rents and
other sums or anything else of value, whether the same shall be accepted from,
or for the account of, Mortgagor or from any other sources whatsoever by the
Mortgagee or by any person or party holding under the Mortgagee at any time or
times in the future while any portion of the secured obligations shall remain
outstanding.
Section 9.7    Notice to Mortgagor. Mortgagor is hereby notified and hereby
confirms and acknowledges that, pursuant to 10 M.R.S.A. § 1146(2), to the extent
applicable, in order to maintain an action against the Mortgagee with respect to
a promise, contract or agreement to lend money, extend credit, forbear from
collection of a debt or make any other accommodation for the repayment of a debt
for more than $250,000, such promise, contract or agreement (or some memorandum
or note thereof) must be both (a) in writing and (b) signed by Mortgagee.
Section 9.8    Applicable Law. The provisions of this Mortgage shall be governed
by and construed under the laws of the state in which the Mortgaged Property is
located, which for purposes of this Mortgage is the State of Maine.




[remainder of this page intentionally left blank; signature pages follow]



19



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.
 


MORTGAGOR:


VERSO ANDROSCOGGIN POWER LLC,
 
a Delaware Limited Liability Company
 
 
 
 
 
By: _____________________________
 
   Name:
 
   Title:



STATE OF __________________________
COUNTY OF ________________________
On this ____ day of ____________________ 2014, then personally appeared the
above named
_______________________, ___________________________ of Verso Androscoggin
Power, LLC and
acknowledged that he/she executed the foregoing instrument as his/her free act
and deed in such capacity
and the free act and deed of said limited liability company.
______________________________    
Notary Public
Print Name:
Commission expires:

Signature Page to Verso Androscoggin Form of Mortgage



--------------------------------------------------------------------------------




EXHIBIT A
LEGAL DESCRIPTION
Legal Description of premises commonly known as [COMMON NAME, IF ANY] and
located at [INSERT ADDRESS]:
[to come from title policy]



Exh. A-1



--------------------------------------------------------------------------------




EXHIBIT B
PERMITTED ENCUMBRANCES
All matters set forth in Schedule B of the [Commitment/Pro Forma Policy] issued
by First American Title Insurance Corporation to Mortgagee, dated
_____________________, bearing reference number BTC6139/TF6581 relating to the
real property described in Exhibit A attached hereto.

















Exh. B-1
 



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT E

FORM OF NOTE

                                        New York, New York
[DATE]


FOR VALUE RECEIVED, VERSO ANDROSCOGGIN POWER LLC, a Delaware limited liability
company (the “Borrower”), hereby promises to pay to the order of
__________________ or its registered assigns (the “Lender”), in lawful money of
the United States of America in immediately available funds the unpaid principal
amount of all Loans made by the Lender pursuant to the Credit Agreement (as
defined below), payable at such times and in such amounts as are specified in
the Credit Agreement. Capitalized terms used herein and not otherwise defined
herein have the meanings specified in the Credit Agreement.


The Borrower promises to also pay interest on the unpaid principal amount of
each Loan made by the Lender in like money from the date such Loan is made until
paid at the rates and times provided in Section 2.13 of the Credit Agreement.


This Note, dated as of the date hereof (this “Note”), is one of the Notes
referred to in the Credit Agreement dated as of May 5, 2014, by and among VERSO
MAINE POWER HOLDINGS LLC, a Delaware limited liability company (“Holdings”), the
Borrower, the LENDERS party thereto from time to time (“Lenders”), and BARCLAYS
BANK PLC (“Barclays”), as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) and Barclays as collateral agent for the
Secured Parties, and Barclays and CREDIT SUISSE SECURITIES (USA) LLC, as joint
lead arrangers and joint book runners (each in such capacity, a “Joint Lead
Arranger”) (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the "Credit Agreement") and is entitled to
the benefits thereof and of the other Loan Documents. This Note is secured by
the Security Documents and is entitled to the benefits of the guaranties
thereunder. This Note is subject to voluntary prepayment and mandatory repayment
prior to the Revolving Facility Maturity Date, in whole or in part, as provided
in the Credit Agreement, and Revolving Facility Loans may be converted from one
Type into another Type to the extent provided in the Credit Agreement. Each
Revolving Facility Loan owing to the Lender by the Borrower, and all payments
made on account of principal thereof, shall be recorded by the Lender and, prior
to any transfer hereof, endorsed on the grid attached hereto, which is part of
this Note; provided, however, that the failure of the Lender to make any such
recordation or endorsement shall not affect the Obligations of the Borrower
under this Note.


In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.


The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.




--------------------------------------------------------------------------------




EXHIBIT E
Page 2




THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.






VERSO ANDROSCOGGIN POWER LLC

By: _________________________    
Name:
                         Title:







[Signature Page to Note]

--------------------------------------------------------------------------------




REVOLVING FACILITY LOANS AND PAYMENTS OF PRINCIPAL


Date
Amount of
Loan
Amount of
Principal
Repaid
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 













--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT F

FORM OF
COMPLIANCE CERTIFICATE

for the month ended _________________ (“the fiscal period”)

I, the undersigned, as a Financial Officer1 of VERSO ANDROSCOGGIN POWER LLC, a
Delaware limited liability company (the “Borrower”), in that capacity only and
not in my individual capacity, do hereby certify as of the date hereof that, as
required by Section 5.04(d) of the Credit Agreement dated as of May 5, 2014, by
and among VERSO MAINE POWER HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), the Borrower, the Secured Parties party thereto from time to time
(“Lenders”), and BARCLAYS BANK PLC, as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”) and as collateral agent for the
Secured Parties, and BARCLAYS BANK PLC and CREDIT SUISSE SECURITIES (USA) LLC,
as joint lead arrangers and joint book runners (each in such capacity, a “Joint
Lead Arranger”) (as the same may be amended, restated, amended and restated,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined herein have
the meanings specified in the Credit Agreement.


(i.)
[No Default or Event of Default has occurred] [A Default or Event of Default has
occurred, and a description of (a) the nature and extent thereof and (b) any
corrective action taken or proposed to be taken with respect thereto is set
forth on Annex 1 attached hereto];

(ii.)
The cash balance maintained in the Interest Reserve Account as of the end of the
fiscal period is $[];

(iii.)
Annex 2 hereto demonstrates the calculation of Debt Service and Available Cash
as of the end of the fiscal period;

(iv.)
The Borrower is in compliance with Section 6.15 of the Credit Agreement as
demonstrated in the calculations set forth on Annex 2 attached hereto


This certificate is being delivered by the undersigned officer only in his
capacity as a Financial Officer of the Borrower and not individually and the
undersigned shall have no personal liability to the Administrative Agent or any
of the Lenders with respect thereto.
[Signature Page Follows]








______________________
1Certificate to be delivered by a “Financial Officer.” “Financial Officer” means
the Chief Financial Officer,
   principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person
 





--------------------------------------------------------------------------------





In WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed as of __________, 20__.

VERSO ANDROSCOGGIN POWER LLC


By: _________________________
Name:
Title:







[Signature Page to Compliance Certificate]

--------------------------------------------------------------------------------




Annex 1

[EVENT OF DEFAULT – CORRECTIVE ACTIONS]





    

--------------------------------------------------------------------------------




Annex 2

COMPLIANCE WITH FINANCIAL COVENANT,
CALCULATION OF DEBT SERVICE AND AVAILABLE CASH




1.
Calculation of Debt Service and Available Cash:2 



2.
Compliance with Section 6.15 of the Credit Agreement:3  



































______________________
2The Borrower must maintain a Debt Service Coverage Ratio for the most recently
ended Debt Service Coverage
    Period of not less than 2.0 to1.0.
3The Borrower must maintain a Debt Service Coverage Ratio for the most recently
ended Debt Service Coverage
    Period of not less than 2.0 to1.0.





--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT G-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Treated As Partnerships For
U.S. Federal Income Tax Purposes)
Reference is made to the Credit Agreement dated as of May 5, 2014, by and among
VERSO MAINE POWER HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), VERSO ANDROSCOGGIN POWER LLC, a Delaware limited liability company
(the “Borrower”), the Lenders party thereto from time to time (“Lenders”), and
BARCLAYS BANK PLC, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties, and BARCLAYS BANK PLC and CREDIT
SUISSE SECURITIES (USA) LLC, as joint lead arrangers and joint book runners
(each in such capacity, a “Joint Lead Arranger”) (as the same may be amended,
restated, amended and restated, supplemented, waived or otherwise modified from
time to time, the "Credit Agreement"). Terms defined in the Credit Agreement are
used herein with the same meanings.
Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not
a “10‑percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Borrower and the Administrative Agent with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent in writing and (2) the undersigned shall have at all
times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made by the Borrower or the Administrative Agent to
the undersigned, or in either of the two calendar years preceding each such
payment.
[Signature Page Follows]



    



--------------------------------------------------------------------------------




[Foreign Lender]
By:
        
Name:    
Title:    

[Address]
Dated:    ______________________, 20[ ]





    



--------------------------------------------------------------------------------




EXHIBIT G-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Treated As Partnerships For
U.S. Federal Income Tax Purposes)
Reference is made to the Credit Agreement dated as of May 5, 2014, by and among
VERSO MAINE POWER HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), VERSO ANDROSCOGGIN POWER LLC, a Delaware limited liability company
(the “Borrower”), the Lenders party thereto from time to time (“Lenders”), and
BARCLAYS BANK PLC, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties, and BARCLAYS BANK PLC and CREDIT
SUISSE SECURITIES (USA) LLC, as joint lead arrangers and joint book runners
(each in such capacity, a “Joint Lead Arranger”) (as the same may be amended,
restated, amended and restated, supplemented, waived or otherwise modified from
time to time, the "Credit Agreement"). Terms defined in the Credit Agreement are
used herein with the same meanings.
Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “10‑percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, and (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Borrower and the Administrative Agent with an
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent in writing
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment.
[Signature Page Follows]



    



--------------------------------------------------------------------------------




[Foreign Lender]
By:
        
Name:    
Title:    

[Address]
Dated:    ______________________, 20[ ]





    



--------------------------------------------------------------------------------




EXHIBIT G-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Treated As Partnerships For
U.S. Federal Income Tax Purposes)
Reference is made to the Credit Agreement dated as of May 5, 2014, by and among
VERSO MAINE POWER HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), VERSO ANDROSCOGGIN POWER LLC, a Delaware limited liability company
(the “Borrower”), the Lenders party thereto from time to time (“Lenders”), and
BARCLAYS BANK PLC, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties, and BARCLAYS BANK PLC and CREDIT
SUISSE SECURITIES (USA) LLC, as joint lead arrangers and joint book runners
(each in such capacity, a “Joint Lead Arranger”) (as the same may be amended,
restated, amended and restated, supplemented, waived or otherwise modified from
time to time, the "Credit Agreement"). Terms defined in the Credit Agreement are
used herein with the same meanings.
Pursuant to the provisions of Section 2.17(e) and Section 10.04(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) with respect to such participation, it is not a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a “10‑percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and (2)
the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding each such payment.
[Signature Page Follows]



    



--------------------------------------------------------------------------------




[Foreign Participant]
By:
        
Name:    
Title:    

[Address]
Dated:    ______________________, 20[ ]







    



--------------------------------------------------------------------------------




EXHIBIT G-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Treated As Partnerships For
U.S. Federal Income Tax Purposes)
Reference is made to the Credit Agreement dated as of May 5, 2014, by and among
VERSO MAINE POWER HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), VERSO ANDROSCOGGIN POWER LLC, a Delaware limited liability company
(the “Borrower”), the Lenders party thereto from time to time (“Lenders”), and
BARCLAYS BANK PLC, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties, and BARCLAYS BANK PLC and CREDIT
SUISSE SECURITIES (USA) LLC, as joint lead arrangers and joint book runners
(each in such capacity, a “Joint Lead Arranger”) (as the same may be amended,
restated, amended and restated, supplemented, waived or otherwise modified from
time to time, the "Credit Agreement"). Terms defined in the Credit Agreement are
used herein with the same meanings.
Pursuant to the provisions of Section 2.17(e) and Section 10.04(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10‑percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with an IRS Form W‑8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W‑8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment.
[Signature Page Follows]



    



--------------------------------------------------------------------------------




[Foreign Participant]
By:
        
Name:    
Title:    

[Address]
Dated:    ______________________, 20[ ]









    



--------------------------------------------------------------------------------




EXHIBIT H


COLLATERAL ASSIGNMENT OF CONTRACTS


This COLLATERAL ASSIGNMENT OF CONTRACTS (this “Assignment”) is made and entered
into as of ______________ ____, 2014 by and between VERSO ANDROSCOGGIN POWER
LLC, a Delaware limited liability company (“Assignor”), and BARCLAYS BANK PLC as
Collateral Agent under the Credit Agreement described below (in such capacity,
“Collateral Agent”).


W I T N E S S E T H:


WHEREAS, pursuant to that certain Credit Agreement, dated as of May 5, 2014 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, “Credit Agreement”; all capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed to such terms in the Credit
Agreement), by and among Assignor, the other Loan Parties party thereto from
time to time, the Lenders party thereto from time to time and the Agents party
thereto from time to time, the Lenders have agreed to make Loans to Assignor;
and


WHEREAS, in order to induce Collateral Agent and Lenders to enter into the
Credit Agreement and the other Loan Documents and to induce Lenders to make the
Loans provided for in the Credit Agreement, Assignor has agreed to collaterally
assign to, and grant, Collateral Agent, for the benefit of the Secured Parties,
a security interest in and Lien upon all of Assignor’s rights and remedies with
respect to each Material Contracts (as defined in the Credit Agreement) of the
Assignor, including without, limitation, those set forth on Exhibit A attached
hereto;
 
NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, Assignor covenants and agrees with Collateral Agent,
for the benefit of the Secured Parties, as follows:
  
1.As security for the Obligations, Assignor hereby collaterally assigns and
transfers to, and grants, Collateral Agent, for the benefit of the Secured
Parties, a security interest in and Lien upon all of Assignor’s rights and
remedies with respect to and under the Material Contracts.
  
2.The Assignor shall use its commercially reasonable efforts to have each party
to any Material Contract execute a consent to assignment substantially in the
form of Exhibit B hereto with such changes as may be acceptable to the
Collateral Agent and the Assignor within 30 days of entering into any Material
Contract or such later date as may be agreed to by the Collateral Agent.
  
3.Unless an Event of Default under the Credit Agreement or any other Loan
Document shall have occurred and be continuing, insofar as Assignor may have any
right, privilege or claim under the Material Contracts, Assignor (a) will use
prudent business judgment concerning its




--------------------------------------------------------------------------------




enforcement of such rights, (b) will enforce such rights diligently and in good
faith, and (c) will have the sole right to exercise any such right, privilege or
claim.


4.After the occurrence, and during the continuation, of an Event of Default,
Assignor hereby irrevocably: (a) authorizes and empowers Collateral Agent (or
its agent), for the benefit of the Secured Parties, in Collateral Agent’s (or
its agent’s) sole discretion, to assert, either directly or on behalf of
Assignor, any right, privilege or claim Assignor may, from time to time, have
under the Material Contracts that Collateral Agent may deem proper and to
receive and collect any and all monies resulting therefrom and to apply the same
on account of any of the Obligations; and (b) makes, constitutes and appoints
Collateral Agent (and all officers, employees and agents designated by
Collateral Agent), for the benefit of the Secured Parties, as Assignor’s true
and lawful attorney and agent-in-fact for the purposes of enabling Collateral
Agent (or its agent) to assert any such right, privilege or claim and to
receive, collect and apply such monies in the manner set forth above.


5.Assignor shall not waive, amend, alter or modify any of its rights or remedies
under the Material Contracts in any respect except as permitted under the Credit
Agreement.


6.Notwithstanding anything herein to the contrary, Assignor expressly
acknowledges and agrees that it shall remain liable under the Material Contracts
to observe and perform all of the conditions and obligations therein contained
to be observed and performed by it, and that neither this Assignment, nor any
action taken pursuant hereto, shall cause Collateral Agent or any Secured Party
to have any obligation or liability in any respect whatsoever to any party to
the Material Contracts for the observance or performance of any of the
representations, warranties, conditions, covenants, agreement or terms therein
contained.


7.This Assignment shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York without regard to conflict of laws
principles (other than Section 5-1401 of the New York General Obligations Law)
thereof.


8.This Assignment shall be binding upon Assignor and its successors and assigns;
provided, however, that Assignor shall not assign, sell, hypothecate or
otherwise transfer any interest in or obligation under this Assignment without
the prior written consent of Collateral Agent.


9.This Assignment may be executed in multiple counterparts (any of which may be
delivered via facsimile or other electronic transmission), each of which shall
collectively and separately constitute one and the same Assignment.


10.At such time as the Obligations are paid in full in cash, all the Revolving
Facility Commitments are terminated in writing and the Credit Agreement is
terminated in writing, this Assignment and all of Collateral Agent’s right,
title and interest hereunder with respect to the Material Contracts and related
contracts shall automatically terminate and the Collateral Agent shall take such
actions as are reasonably requested by Holdings or the Borrower and at the
Borrower’s expense to terminate the security interests created by the Loan
Documents in respect of such Material Contracts.



    



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Assignor and Collateral Agent have caused this Assignment to
be executed and delivered by their respective duly authorized representatives as
of the date first set forth above.


ASSIGNOR:


VERSO ANDROSCOGGIN POWER LLC


By:________________________________
Name:
Title:






COLLATERAL AGENT:


BARCLAYS BANK PLC


By:________________________________
Name:
Title:









    



--------------------------------------------------------------------------------




Exhibit A


Material Contracts












--------------------------------------------------------------------------------




Exhibit B
FORM OF CONSENT TO ASSIGNMENT
THIS CONSENT TO ASSIGNMENT (this “Consent”) is made as of [    ], by and among [
] (the “Consenting Party”), Verso Maine Power Holdings LLC (“Holdings”) and
Verso Androscoggin Power LLC (the “Borrower” and together with Holdings, the
“Pledgors Group”), and Barclays Bank PLC, in its capacity as collateral agent
(in such capacity together with any successor in such capacity, the “Collateral
Agent”) under the Credit Agreement dated as of May [ ], 2014 (as amended,
extended, renewed, restated, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among Holdings, the Borrower, each of the
Subsidiaries party thereto, the several banks and other financial institutions
or entities from time to time parties thereto as Lenders and Barclays Bank PLC
as Administrative Agent and Collateral Agent.
RECITALS
WHEREAS, the Consenting Party and the Pledgors Group are parties to the [ ]
dated as of [        ] (the “Agreement”), and
WHEREAS, the Pledgors Group and the Collateral Agent are parties to a Guarantee
and Collateral Agreement dated as of April [ ], 2014 (the “Guarantee and
Collateral Agreement”) pursuant to which the Pledgors Group has agreed to grant
a security interest to the Collateral Agent for the benefit of the Secured
Parties (as such term is defined in the Guarantee and Collateral Agreement) in
all of the Pledgors Group’s right, title and interest under the Agreement and
all equity interests in the Borrower (“Pledged Equity”), upon the terms and
conditions set forth therein (the “Security Interest”).
AGREEMENT
NOW, THEREFORE, for value received and intending to be legally bound, the
parties hereto agree as follows;
1.The Consenting Party hereby consents to (i) the grant of the Security Interest
by the Pledgors Group to the Collateral Agent for the benefit of the Secured
Parties, and (ii) the exercise of the rights and remedies by the Collateral
Agent with respect to the Agreement and the Pledged Equity pursuant to the
Guarantee and Collateral Agreement and applicable law. The Consenting Party
agrees that, if the Collateral Agent exercises any of its rights or remedies
under the Guarantee and Collateral Agreement or applicable law such that the
Collateral Agent or its assignee or transferee becomes the owner of the Pledged
Equity or becomes an assignee of the Pledgors Group under the Agreement, the
Agreement shall continue in full force and effect as a direct Agreement between
the Consenting Party and the Collateral Agent or its assignee or transferee. So
long as any Obligations (as such term is defined in the Credit Agreement) are
outstanding, the Consenting Party hereby covenants not to amend, restate,
supplement or otherwise modify the Agreement without Collateral Agent’s prior
written consent (such consent not to be unreasonably withheld or delayed). The
Consenting Party hereby covenants to deliver to the Collateral Agent a copy of
each material notice delivered to the Pledgors Group pursuant to the Agreement,
including any notice relating to regulatory filings/approvals.




--------------------------------------------------------------------------------




2.The Consenting Party certifies that as of the date hereof (i)  the Agreement
is in full force and effect, (ii) to its knowledge, there is no defense, offset,
claim or counterclaim by or in favor of the Consenting Party against the
Pledgors Group under the Agreement or against the obligations of the Consenting
Party under the Agreement, and (iii) no notice of default has been given under
or in connection with the Agreement which has not been cured, and the Consenting
Party has no knowledge of any occurrence of any other default under or in
connection with the Agreement.
3.Notwithstanding anything to the contrary contained in this Consent or the
Agreement, in the event of a default by the Pledgors Group under the Agreement,
the Consenting Party agrees that (i) it shall provide to the Collateral Agent at
the address set forth herein a copy of any notice of default delivered to the
Pledgors Group under the Agreement and (ii) it shall not exercise any of its
remedies against the Pledgors Group under the Agreement or at law or in equity
until, in the case of a monetary default, the date which is 45 days after the
date the Consenting Party delivers written notice of such monetary default to
the Collateral Agent, and in the case of a non-monetary default, the date which
is 60 days after the date the Consenting Party delivers written notice of such
non-monetary default to the Collateral Agent (such 45 day period for monetary
defaults and such 60 day period for non-monetary defaults, as applicable, each
being referred to as a “Standstill Period”), provided, however, if such
non-monetary default by its nature cannot reasonably be cured by Collateral
Agent within such Standstill Period, the Collateral Agent shall have such
additional period of time as may be reasonably necessary to cure such
non-monetary default, so long as the Collateral Agent commences such curative
measures within such Standstill Period and thereafter proceeds diligently to
complete such curative measures and provides notice to the Pledgors Group and
the Consenting Party that it intends to commence such curative measure. In the
event that any such non-monetary default by its nature cannot reasonably be
cured by the Collateral Agent, the Consenting Party shall, provided the
Collateral Agent has theretofore cured all monetary defaults (if any), upon the
request of the Collateral Agent, enter into a new agreement with the Collateral
Agent (or its nominee or transferee) on substantially the same terms and
conditions as the Agreement (it being understood that the Term (as defined in
the Agreement) shall be the same as that in the Agreement subject to any
extension rights provided in the Agreement, which extension rights can be
exercised by the Collateral Agent (or its nominee or transferee) instead of the
Pledgors Group and be deemed to have begun on the date of the Agreement). The
Collateral Agent shall have the right, but not the obligation, during the
Standstill Period, to cure any such default and the Consenting Party shall
accept any such cure by the Collateral Agent or the Pledgors Group. If, during
the Standstill Period, the Collateral Agent or the Pledgors Group or any other
person cures any such default, then the Consenting Party shall rescind the
notice of default.
4.In the event of a termination, disaffirmance or rejection of the Agreement for
any reason, including, without limitation, pursuant to any laws (including any
bankruptcy or other insolvency laws) by the Pledgors Group or the termination of
the Agreement for any reason by the Consenting Party, the Consenting Party will
give the Collateral Agent the right, within 60 days of such event, provided all
monetary defaults under the Agreement have been cured, to enter into a new
Agreement, in the name of the Collateral Agent (or a designee to be named by the
Collateral Agent at the time), and upon all of the terms and conditions thereof
(it being understood that the Term (as defined in the Agreement) shall be the
same as that in the

-2-

--------------------------------------------------------------------------------




Agreement subject to any extension rights provided in the Agreement, which
extension rights can be exercised by the Collateral Agent (or its nominee or
transferee) instead of the Pledgors Group and be deemed to have begun on the
date of the Agreement).
5.The Consenting Party hereto covenants and agrees, at the expense of the
Pledgors Group, to execute and deliver, at the written request of the Collateral
Agent, such further instruments or documents and to take such other action as
the Collateral Agent may reasonably request to effect the provisions of this
Consent.
6.This Consent shall be binding upon and inure to the benefit of the parties
hereto and their respective successors, assigns and representatives.
7.This Consent may be executed in one or more counterparts, each of which shall
be deemed an original, and all of which together shall constitute one and the
same instrument, binding upon the parties hereto. Delivery of an executed
counterpart to this Agreement by facsimile transmission or other electronic
transmission shall be as effective as delivery of a manually signed original,
unless an original is required by applicable law.
8.None of the provisions of this Consent may be waived, changed or altered
except in a writing by all of the parties hereto.
9.WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.
10.All notices and other communications provided for herein shall be in writing
(including telecopy or e-mail communication) and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy or e-mail, as follows:
(a)
if to the Collateral Agent, to it at Barclays Bank PLC, 745 Seventh Avenue, New
York, NY 10019, Attention: Marguerite Sutton, E-mail Address:
marguerite.sutton@barclays.com.

(b)
if to the Consenting Party, to it at [ ], Attention: [ ], Facsimile: [ ]; and

(c)
if to the Pledgors Group, to it at Verso Androscoggin Power LLC, 6775 Lenox
Center Court, Suite 400, Memphis, TN 38115-4436 Attention: Robert P. Mundy,
E-mail Address: robert.mundy@versopaper.com


-3-

--------------------------------------------------------------------------------




Any party hereto may change its address, telecopy number or e-mail address for
notices and other communications hereunder by notice to the other parties hereto
(and for this purpose a notice to the Borrower shall be deemed to be a notice to
each member of the Pledgors Group). All notices and other communications given
to any party hereto in accordance with the provisions of this Consent shall be
deemed to have been given on the date of receipt if delivered by hand or
overnight courier service or sent by telecopy or e-mail or on the date 4
Business Days after dispatch by certified or registered mail if mailed, in each
case delivered, sent or mailed (properly addressed) to such party as provided in
this paragraph 10 or in accordance with the latest unrevoked direction from such
party given in accordance with this paragraph 10.
12.    The terms of Section 9.05 of the Credit Agreement and Sections 4.03(c),
4.03(e), 4.03(f), 5.01, 7.01, 7.02 and 7.06 of the Guarantee and Collateral
Agreement are incorporated by reference, mutatis mutandis, and each of the
parties hereto agrees to such terms.
13.    This Consent shall be governed by and construed in accordance with the
laws of the State of New York, without reference to the choice of law
provisions.
14.    The Consenting Party acknowledges and agrees that the Collateral Agent is
a third party beneficiary under the Agreement, and that, except to the extent
expressly provided hereunder, the Collateral Agent shall have no obligation,
liability or responsibility to perform, under the Agreement.
15.    This Consent shall automatically terminate on the date that there are no
outstanding obligations that are secured by a security interest in the Pledgors
Group’s rights under the Agreement and such security interest is terminated and
released.
[Signature Page Follows]





-4-

--------------------------------------------------------------------------------






IN WITNESS HEREOF, the undersigned have executed this Assignment as of the day
and year first above written.
[CONSENTING PARTY]


By:________________________________
Name:______________________________
Title:_______________________________
VERSO MAINE POWER HOLDINGS LLC
By:________________________________
Name:______________________________
Title:_______________________________
VERSO ANDROSCOGGIN POWER LLC
By:________________________________
Name:______________________________
Title:_______________________________




 



-5-

--------------------------------------------------------------------------------




BARCLAYS BANK PLC,
as Collateral Agent
By:______________________________ Name:____________________________
Title:_____________________________














--------------------------------------------------------------------------------

EXHIBIT I



CONTRIBUTION AGREEMENT
dated as of [________] [____], 2014
between
VERSO ANDROSCOGGIN LLC,
as Transferor,
and
VERSO ANDROSCOGGIN POWER LLC
as Transferee





    





--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
Page
ARTICLE I DEFINITIONS
1
 
 
 
 
Section 1.1
Certain Definitions
 
1
Section 1.2
Other Defined Terms
 
4
Section 1.3
Other Terms
 
4
Section 1.4
Computation of Time Periods
 
5
 
 
 
 
ARTICLE II CONTRIBUTION
5
 
 
 
 
Section 2.1
Contribution of Contributed Assets
 
5
Section 2.2
Transfer of Records to the Transferee
 
5
Section 2.3
Intention of the Parties
 
6
Section 2.4
Assumption of Contractual Obligations
 
7
Section 2.5
Consideration
 
7
 
 
 
 
ARTICLE III CONDITION PRECEDENT
7
 
 
 
 
Section 3.1
Condition Precedent to the Agreement
 
7
 
 
 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES
7
Section 4.1
Representations and Warranties of the Transferor
 
7
Section 4.2
Representations and Warranties of the Transferee
 
9
 
 
 
 
ARTICLE V GENERAL COVENANTS OF THE TRANSFEROR
10
 
 
 
 
Section 5.1
Affirmative Covenants of the Transferor
 
10
 
 
 
 
ARTICLE VI ADMINISTRATION
10
 
 
 
 
Section 6.1
Grant of Power of Attorney
 
10
Section 6.2
Further Action Evidencing Contribution
 
10
 
 
 
 
ARTICLE VII MISCELLANEOUS
11
 
 
 
 
Section 7.1
Indemnification
 
11
Section 7.2
Waivers; Amendments
 
12
Section 7.3
Notices, Etc.
 
12
Section 7.4
Effectiveness; Binding Effect; Assignability
 
13
Section 7.5
GOVERNING LAW; WAIVER OF JURY TRIAL
 
13
Section 7.6
Execution in Counterparts; Severability
 
14
Section 7.7
Entire Agreement
 
14
Section 7.8
Limitations on Liability
 
14








1

--------------------------------------------------------------------------------




List of Schedules
Schedule 1.1(a)
List of contracts, agreements and purchase orders necessary for the operation of
the Hydro Facilities

Schedule 1.1(b)
Contributed Real Estate Assets

Schedule 1.1(c)
Permitted Liens

Schedule 2.4
Contractual Obligations

Schedule 4.1(c)
List of Authorization, Approvals, Other Action by, and Notices or Filings with
any Governmental Authority






2

--------------------------------------------------------------------------------




This CONTRIBUTION AGREEMENT (this “Agreement”), dated as of [______________]
[__], 2014 (the “Transfer Date”) is made by and between VERSO ANDROSCOGGIN LLC,
a Delaware limited liability company (as “Transferor”) and VERSO ANDROSCOGGIN
POWER LLC, a Delaware limited liability company (the “Transferee”).
W I T N E S S E T H:
WHEREAS, the Transferor desires to contribute, sell, transfer, bargain, grant,
assign or otherwise convey to Transferee all of the Transferor’s right, title
and interest in and to the Contributed Assets, on the terms and subject to the
conditions provided herein;
WHEREAS, Transferee desires to accept as a capital contribution all of the
Transferor’s right, title and interest in and to the Contributed Assets, on the
terms and subject to the conditions provided herein;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound hereby, agree as follows:
                ARTICLE I                DEFINITIONS
Section 1.1    Certain Definitions. For all purposes of this Agreement, the
following terms shall have the following meanings:
“Contributed Assets” means:
(a)    the Contributed Real Estate Assets;
(b)    all machinery, equipment, tools, furniture, furnishings and other fixed
assets used or held for use exclusively in the operation of the Hydro
Facilities;
(c)    all supplies, stores, parts and materials used or held for use
exclusively in the operation of the Hydro Facilities;
(d)    all rights under the contracts, agreements and purchase orders necessary
for the operation of the Hydro Facilities [described on Schedule 1.1(a) hereto];
 
(e)    all other personal property not otherwise described above that is used or
held for use exclusively in the operation of the Hydro Facilities; and
(f)    (i) an undivided ownership interest in the Undivided Ownership Assets (as
defined in that certain Easement Agreement Related to Undivided Ownership,
Operation and Maintenance Agreement and Bill of Sale between Transferor,
Transferee and Verso Maine Energy LLC dated May __, 2014 (the “UOOMA Easement
and Bill of

1

--------------------------------------------------------------------------------




Sale”) (ii) full ownership of the Solely Owned Assets (as defined in the UOOMA
Easement and Bill of Sale),and (ii) easement rights, in common with the
Transferor, to access, maintain and operate the Undivided Ownership Assets and
the Solely Owned Assets in accordance with the terms of the UOOMA Easement and
Bill of Sale; and
(g)    all books and records pertaining to the above.
Notwithstanding the foregoing, Contributed Assets shall not include any assets
situated on any portion of the Contributed Real Estate Assets that are not used
exclusively in the operation of the Hydro Facilities, which assets shall remain
under ownership of Transferor, including without limitation the following:


1.    Transformers T33-10, T33-12 and T33-13, together with related cabling,
fixtures and appurtenances situated within the existing transformer yard at the
Riley Hydroelectric Facility;
2.    Any portion of the overhead utility line identified as Feeder 6 situated
on the Riley Hydroelectric Facility, together with all associated poles, cables,
fixtures, electrical equipment and appurtenances;
3.    Power Plant Stage Heater Tube Bundle situated within the Riley
Hydroelectric Facility, identified as Tube Bundle Heat EX 70/30 CUNI 5/8, 25 ft
5 in long x 30 in, YUBA Size 30-305
4.    Three (3) turbine rotor forgings situated within the Riley Hydroelectric
Facility, described more particularly as follows:
Shaft closest to Riley hydro station
3107-245
124K788VA1
089-02-347725-1-802     
B50AM2590-S9-3100J99MK0
   
Middle Shaft
72150701001
PO 069C1346011L800
DWG 3100J981 REV A
SPEC B50 AM2590S9
HT 117361

Shaft Closest to the Gate
3109-273
12  1K 094 VA1
089-02-347725-L-800
B50 AM374A-S4-3100J97
 

2

--------------------------------------------------------------------------------




5.    Effluent discharge monitoring equipment situated within the Jay
Hydroelectric Facility.
    
“Contributed Real Estate Assets” means all real property listed on Schedule
1.1(b) hereto1.
“Contributions” has the meaning set forth in Section 2.1.
“Event of Bankruptcy” will be deemed to have occurred with respect to a Person
if:
(a)    a case or other proceeding is commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or any
substantial part of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding continues
undismissed, or unstayed and in effect, for a period of sixty (60) consecutive
days; or an order for relief in respect of such Person is entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or
(b)    such Person commences a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or consents to the appointment
of or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) for such Person or for any substantial
part of its property, or makes any general assignment for the benefit of
creditors; or
(c)    the board of directors or board of managers (or similar body) of such
Person votes to implement any of the actions set forth in clause (b) above.  
“FERC” means Federal Energy Regulatory Commission.
“GAAP” means the United States generally accepted accounting principles as in
effect from time to time.
“Hydro Facility” means each of (a) Otis hydroelectric facility (approximately
10.5 megawatts) (FERC Project No. 8277), (b) Riley hydroelectric facility
(approximately 7.8 megawatts) (FERC Project No. 2375), (c) Jay hydroelectric
facility (approximately 3.1 megawatts) (FERC project No. 2375) and (d) Livermore
hydroelectric facility (approximately 8.8 megawatts) (FERC Project No. 2375).
______________________
 1Schedule to include legal descriptions of the Hydro Facilities and any related
easements.




3

--------------------------------------------------------------------------------






“Lien” means any mortgage, deed of trust, pledge, easement, right-of-way,
covenant, condition or restriction on transfer, right of first refusal, lease,
sublease, hypothecation, assignment, encumbrance, claim, license, charge,
option, lien (statutory or other) or preference or other security interest or
other similar restriction.
“Permitted Liens” means (a) such minor imperfections of title, license,
easements, encumbrances or restrictions which do not, individually or in the
aggregate, materially impair the current use or operation or fair market value
of the applicable asset, (b) materialmen’s, mechanics’, carriers’, workmen’s,
warehousemen’s, repairmen’s and other like Liens arising in the ordinary course
of the business, (c) Liens for taxes not yet due and payable, or being contested
in good faith and for which adequate reserve has been provided on the financial
statements in accordance with GAAP, (d) public roads and highways, (e) matters
which would be disclosed by an inspection or accurate survey of each parcel of
real property, (f) Liens arising under worker’s compensation, unemployment
insurance, social security, retirement and similar legislation and (g) the Liens
listed on Schedule 1.1(c).
“Person” means an individual, corporation (including a business trust),
partnership, limited liability partnership, limited liability company, joint
venture, association, joint stock company, trust (including any beneficiary
thereof), unincorporated association or government or any agency or political
subdivision thereof.
“Pre-Transfer Date Liability” means any liability incurred or arising in
connection with the Contributed Assets resulting from events or occurrences
prior to the date of this Agreement, including for all periods or portions
thereof ending prior to the date of this Agreement.
“Related Documents” means any necessary releases, conveyances, deeds and any
other agreements entered into, or certificates delivered, pursuant to or in
connection with the Contribution (defined below).
Section 1.2    Other Defined Terms.
(a)    Each term defined in the singular form in Section 1.1 hereof or elsewhere
in this Agreement shall mean the plural thereof when the plural form of such
term is used in this Agreement and each term defined in the plural form in
Section 1.1 hereof or elsewhere in this Agreement shall mean the singular
thereof when the singular form of such term is used herein.
(b)    The words “hereof,” “herein,” “hereunder” and similar terms when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and article, section, subsection,
schedule and exhibit references herein are references to articles, sections,
subsections, schedules and exhibits to this Agreement unless otherwise
specified.

4

--------------------------------------------------------------------------------




Section 1.3    Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. All terms used in Articles 8 and 9
of the UCC in the State of New York, and not specifically defined herein, are
used herein as defined in such Articles 8 and 9.
Section 1.4    Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”
ARTICLE II                 CONTRIBUTION
Section 2.1    Contribution of Contributed Assets
(a)    The Transferor hereby (i) irrevocably contributes, sells, transfers,
grants, bargains, assigns, conveys and delivers to the Transferee, absolutely
and not as collateral security, without recourse, except as expressly provided
herein, as a capital contribution to the Transferee, and (ii) vests in the
Transferee all powers and rights of the Transferor under the Contributed Assets,
to have and to hold the same unto the Transferee and its successors and assigns
forever, in each case as of the date hereof (the actions described in the
foregoing clauses (i) and (ii), collectively, the “Contribution”). The
Transferee hereby (i) acquires, accepts and receives all of the Transferor’s
right, title and interest in and to the Contributed Assets, and (ii) assumes
from the Transferor and agrees to perform all obligations (now existing or
hereafter arising) of the Transferor under the Contributed Assets. The
Transferor hereby agrees to protect and defend the Transferee’s interest in the
Contributed Assets against any claim arising as a result of its own prior
ownership thereof.
(b)    The Transferor hereby agrees to contribute, sell, transfer, grant,
bargain, assign, convey and deliver to the Transferee the Contributed Real
Estate Assets, effective as of the date hereof, by delivering simultaneously
herewith executed deeds in appropriate form, in each case reflecting
conveyances, by and between the Transferor and the Transferee.
(c)    At the reasonable request of the Transferee, the Transferor shall execute
and deliver to the Transferee from time to time, such bills of sale, lease
assignments, transfer powers and other documents and instruments evidencing the
transfer of the Contributed Assets as the Transferee may so request.
Section 2.2    Transfer of Records to the Transferee
(a)    In connection with the transfer of the Contributed Assets, the Transferor
hereby irrevocably contributes, sells, transfers, grants, bargains, assigns and
conveys to the Transferee, absolutely and not as collateral security, without
recourse, except as expressly provided herein, as a capital contribution to the
Transferee, and the Transferee hereby acquires, accepts and, as provided herein,
receives all of the

5

--------------------------------------------------------------------------------




Transferor’s right, title and interest in and to all the books, records and
other information relating to the Contributed Assets, without the need for any
further documentation in connection with such contribution.
(b)    The Transferor shall take such action and execute all documents as
requested by the Transferee or its assignees from time to time hereafter that
may be reasonably necessary or appropriate to ensure that the Transferee and its
assignees have an enforceable ownership interest or, solely if Section 2.3(b)
hereof is applicable, an enforceable security interest, in the books, records
and other information (including, without limitation, computer data files,
tapes, discs and other means to store such information) relating to the
Contributed Assets assigned by the Transferor hereunder.
Section 2.3    Intention of the Parties.
(a)    It is the intention of the parties hereto that each of the Contributions
made hereunder shall constitute an absolute assignment or transfer from the
Transferor to the Transferee under applicable state law and federal bankruptcy
law, which transfer is absolute and irrevocable and provides the Transferee with
all rights of ownership of the Contributed Assets, and that the beneficial
interest and title to the Contributed Assets shall not be property of the
Transferor’s estate in the event of the occurrence of an Event of Bankruptcy in
respect of the Transferor. Neither the Transferor nor the Transferee intends the
transactions contemplated hereunder to be, or for any purpose to be
characterized as, loans from the Transferee to the Transferor secured by such
property. The absolute assignment or transfer of the Contributed Assets by the
Transferor to the Transferee is made without recourse to the Transferor;
provided, however, that the Transferor shall be liable to the Transferee for all
representations, warranties, indemnities and covenants made by the Transferor
with respect to the Transferee pursuant to the terms of this Agreement.
(b)    Notwithstanding paragraph (a) above, if a court of competent jurisdiction
were to hold that the contribution of the Contributed Assets hereunder does not
constitute a valid contribution or absolute transfer of the Contributed Assets
set forth above, but instead constitutes a loan, then the Transferor hereby
grants a security interest (within the meaning of Articles 8 and 9 of the UCC as
in effect in all applicable jurisdictions) in favor of the Transferee in all of
the Transferor’s right, title and interest in, to and under, each of the
following, to secure such a loan in the aggregate value of the Contributed
Assets:
(i)    the Contributed Assets now owned or hereafter acquired;
(ii)    all proceeds of any guaranties, indemnities, insurance and other
agreements or arrangements of whatever character from time to time purporting to
secure or otherwise relate to the Contributed Assets; and
(iii)    all products and Proceeds (including, without limitation, insurance
proceeds) of, and additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

6

--------------------------------------------------------------------------------




The Transferee shall have all the rights, powers and privileges of a secured
party under the UCC.
Section 2.4    Assumption of Contractual Obligations. The Transferee hereby
acknowledges and agrees that it is assuming all of the Transferor’s continuing
obligations under all of the contracts and agreements listed in Schedule 2.4
contributed, assigned or otherwise transferred to it hereunder to the extent
permitted by such contracts.
Section 2.5    Consideration. In consideration for the contribution of the
Contributed Assets by the Transferor to the Transferee, the Transferor shall
receive a membership interest equal to 99.99% of the aggregate capital accounts
of all members of the Transferee and an increase in its capital account in the
Transferee equal to the value of the Contributed Assets.
ARTICLE III                    CONDITION PRECEDENT
Section 3.1    Condition Precedent to the Agreement. This Agreement is subject
to the condition precedent that the Transferee shall have received each of the
following, on or before the date hereof, and each in form and substance
satisfactory to the Transferee:
(a)    Financing Statements. Copies of the proper financing statements (Form
UCC-l) that name the Transferor as the assignor and the Transferee as the
assignee of the Contributed Assets, or other similar instruments or documents
(excluding any fixture filings), as may be reasonably necessary or, in the
Transferee’s opinion, desirable under the UCC for all appropriate jurisdictions
or any comparable law of all appropriate jurisdictions to perfect the
Transferee’s interest in all Contributed Assets in the jurisdictions in which
the Transferor currently conducts its business.
ARTICLE IV             REPRESENTATIONS AND WARRANTIES
Section 4.1    Representations and Warranties of the Transferor. The Transferor
hereby represents and warrants that as of the Transfer Date (except for
representations and warranties that relate to another specific date only):
(a)    Organization and Good Standing. The Transferor is a limited liability
company, duly formed and organized, validly existing and in good standing under
the laws of the State of Delaware, and has the power and authority to own its
properties and to conduct its business as such properties are currently owned
and such business is presently conducted, and has the power, authority and legal
right to acquire, own and convey the Contributed Assets.
(b)    Due Authorization; Conflicts. This Agreement and the Related Documents
have been fully and properly executed by the parties hereto. The execution,
delivery and performance by the Transferor of this Agreement and the Related

7

--------------------------------------------------------------------------------




Documents are within the Transferor’s power and authority, have been duly
authorized and do not contravene (i) the Transferor’s organizational documents,
(ii) any applicable law, order, rule or regulation applicable to the Transferor
of any Governmental Authority having jurisdiction over the Transferor or its
properties in the United States or (iii) any contractual restriction binding on
the Transferor, in the case of clause (ii) or (iii) above, the violation of
which could reasonably be expected to have a material adverse effect, and do not
result in the creation of any Lien (other than the Liens created under this
Agreement and other Permitted Liens) upon or with respect to any of its
properties.
(c)    Consents. Except as listed on Schedule 4.1(c) hereto, no authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority is required for the due execution, delivery and performance by the
Transferor of this Agreement and the Related Documents (other than the filing of
UCC financing statements against the Transferor in respect of the transactions
contemplated herein and any other required filings in connection with the
assignment of and security interest in the Contributed Assets).
(d)    Enforceability. This Agreement and the Related Documents are the legal,
valid and binding obligation of the Transferor enforceable against the
Transferor in accordance with its terms, except as such enforceability may be
subject to the effect of any bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally or general
principles of equity (whether such enforcement is considered in a proceeding in
equity or at law).
(e)    No Proceedings. There are no proceedings or investigations pending or, to
the knowledge of the Transferor, threatened, before any Governmental Authority
having jurisdiction over the Transferor or its properties in the United States:
(i) asserting the invalidity of this Agreement or any of the Related Documents
to which the Transferor is a party, (ii) seeking to prevent the consummation of
any of the transactions contemplated by this Agreement or any of the Related
Documents to which the Transferor is a party or (iii) seeking any determination
or ruling that could reasonably be expected to have a material adverse effect.
(f)    Solvency. The Transferor is, and after giving effect to the contribution
of the Contributed Assets hereunder will be, solvent and able to pay its debts
as they come due, and has and will have adequate capital to carry out its
business as now conducted or proposed to be conducted.
(g)    No Fraudulent Transfer. The Transferor is not entering into this
Agreement and the Related Documents with the intent (whether actual or
constructive) to hinder, delay or defraud its present or future creditors and is
receiving reasonably equivalent value and fair consideration for the Contributed
Assets.
(h)    Contributions. With respect to the Contributed Assets, effective as of
the Transfer Date, as follows:

8

--------------------------------------------------------------------------------




(i)    Immediately prior to the contribution of the Contributed Assets, the
Transferor owned full legal and equitable title to the Contributed Assets, free
and clear of any Lien (other than Permitted Liens) and immediately after the
transfer and assignment thereof hereunder, the Transferee will have full legal
and equitable title to or, with respect to leased equipment and computer
hardware and software, the right to use, the Contributed Assets free and clear
of any Lien (other than Permitted Liens);
(ii)    None of the Contributed Assets have been sold, transferred, assigned or
pledged (other than in connection with Permitted Liens), in whole or in part, by
the Transferor to any Person other than to the Transferee, as the case may be;
(iii)    The Transferor holds full fee simple title to the Contributed Real
Estate Assets, free and clear of any Lien (other than Permitted Liens) and the
Transferee will have full fee simple title to the real property comprising each
Contributed Real Estate Asset owned by it, in each case free and clear of any
Lien (other than Permitted Liens);
(iv)     All material certifications, permits, licenses and approvals, including
without limitation, certificates of completion and occupancy permits required to
be obtained by the Transferor for the legal use, occupancy and operation of each
Hydro Facility by the Transferor have been obtained and are in full force and
effect except where, individually or in the aggregate, could not be reasonably
expected to have a material adverse effect.
(i)    Pre-Transfer Date Liabilities. No Pre-Transfer Date Liabilities exist
with respect to any of the Contributed Assets.
Section 4.2    Representations and Warranties of the Transferee. The Transferee
represents and warrants that as of the Transfer Date:
(a)    Organization and Good Standing. The Transferee is a limited liability
company, duly organized, validly existing and in good standing under the laws of
the State of Delaware and has full power and authority to own its properties and
conduct its business as presently owned or conducted and to execute, deliver and
perform its obligations under this Agreement and the Related Documents.
(b)    Due Authorization; Conflicts. The execution, delivery and performance by
the Transferee of this Agreement and the Related Documents are within the
Transferee’s power, have been duly authorized by all necessary action, and do
not contravene (i) the Transferee’s organizational documents or (ii) any
applicable law, order, rule or regulation applicable to the Transferee of any
Governmental Authority having jurisdiction over the Transferee or its properties
in the United States or (iii) any

9

--------------------------------------------------------------------------------




contractual restrictions binding on the Transferee, in the case of clause (ii)
or (iii) above, the violation of which could reasonably be expected to have a
material adverse effect.
(c)    Enforceability. This Agreement and the Related Documents are the legal,
valid and binding obligation of the Transferee enforceable against the
Transferee in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights generally or
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).
ARTICLE V                     GENERAL COVENANTS OF THE TRANSFEROR
Section 5.1    Affirmative Covenants of the Transferor. At all times from the
Transfer Date, unless the Transferee shall otherwise consent in writing:
(a)    UCC Filings. The Transferor shall file and maintain in effect all UCC
filings, and shall take such other actions (except fixture filings) as may be
necessary to perfect or otherwise protect the validity of the Transferee’s
interest in the Contributed Assets. The Transferor will not change its location
(within the meaning of Sections 9-301 and 9-307 of the applicable UCC) or its
legal name without at least thirty (30) days’ prior written notice to the
Transferee. In the event that the Transferor desires to so change its location
or change its legal name, the Transferor will make any required filings and
prior to actually changing its location or its legal name the Transferor will
deliver to the Transferee copies of all such required filings with the filing
information duly noted thereon by the office in which such filings were made.
ARTICLE VI                 ADMINISTRATION
Section 6.1    Grant of Power of Attorney. To the fullest extent permitted by
applicable law, the Transferor hereby authorizes the Transferee and its
assignees, and gives the Transferee and its assignees its irrevocable power of
attorney, with full power of substitution, which authorization shall be coupled
with an interest, to take any and all steps in the Transferor’s name and on
behalf of the Transferor that are necessary or desirable in the reasonable
determination of the Transferee and its assignees to assign, transfer, endorse,
negotiate, deposit or otherwise realize on any Contributed Asset or any writing
of any kind in connection with any Contributed Asset.
Section 6.2    Further Action Evidencing Contribution. The Transferor agrees
that at any time and from time to time, at its expense, it will promptly execute
and deliver all further instruments and documents, and take all further actions,
that may be reasonably necessary to evidence, record, perfect, protect or more
fully evidence the Transferee’s and its assignees’ interests in the Contributed
Assets or to enable the Transferee and/or its assignees (or any agent or
designee of any of the foregoing) to exercise or enforce any of their respective
rights hereunder. The Transferor hereby

10

--------------------------------------------------------------------------------




irrevocably authorizes the filing or recording in any filing office in any
applicable jurisdiction of financing statements (including financing statements
describing the collateral as “all assets” of the debtor or words of similar
effect) and other UCC filing or recording documents or instruments with respect
to the Contributed Assets and the other collateral described in Sections
2.3(b)(i) through (iii).
ARTICLE VII             MISCELLANEOUS
Section 7.1    Indemnification.
(a)    The Transferor agrees to indemnify and hold the Transferee harmless
against all claims, losses, penalties, fines, forfeitures, liabilities,
obligations, damages, actions, suits and related costs and judgments and other
costs, fees and reasonable expenses, including reasonable and documented fees,
out-of-pocket charges and disbursements of counsel (other than the allocated
costs of in-house counsel), that any of them may incur as a result of (i) the
failure of the Transferor to perform or observe its obligations under this
Agreement, (ii) the transfer by the Transferor of any interest in any of the
Contributed Assets to any Person other than the Transferee except for any such
transfer that constitutes a Permitted Lien, (iii) the breach by the Transferor
of any representation or warranty under this Agreement, or (iv) the Transferor’s
bad faith, negligence or willful misconduct in the performance of its duties
under this Agreement; provided, however, that the Transferor shall have no
obligation of indemnity to the Transferee to the extent any such claims, losses,
penalties, fines, forfeitures, liabilities, obligations, damages, actions, suits
and related costs and judgments and other costs, fees and reasonable expenses
are caused by the bad faith, gross negligence, willful misconduct, or material
breach of this Agreement by the Transferee; and provided, further, that in no
event shall the foregoing constitute recourse for the economic performance of
the Contributed Assets except as the same may be affected by any breach of any
representation or warranty of Verso Androscoggin made herein. In the event the
Transferor is required to make an indemnification payment pursuant to this
Section 7.1(a), the Transferor shall promptly pay such indemnification payment
directly to the Transferee.
(b)    If the Transferee proposes to assert the right to be indemnified under
this Section 7.1, it shall promptly, after receipt of notice of the commencement
of any action, suit or proceeding against such party in respect of which a claim
is to be made against the Transferor under such sections, notify the Transferor
of the commencement of such action, suit or proceeding, enclosing a copy of all
papers served. In the event that any action, suit or proceeding shall be brought
against the Transferee, it shall notify the Transferor of the commencement
thereof and the Transferor shall be entitled to participate in, and to the
extent that it shall wish, to assume the defense thereof, with its counsel
reasonably satisfactory to the Transferee, and after notice from the Transferor
to the Transferee of its election to assume the defense thereof, the Transferor
shall not be liable to the Transferee for any legal expenses subsequently
incurred by the Transferee in connection with the defense thereof; provided that
the Transferor shall not enter into any

11

--------------------------------------------------------------------------------




settlement with respect to any claim or proceeding unless such settlement
includes a release of the Transferee from all liability on claims that are the
subject matter of such settlement; and provided, further, that the Transferee
shall have the right to employ its own counsel in any such action the defense of
which is assumed by the Transferor in accordance with this Section 7.1(b), but
the fees and expenses of such counsel shall be at the expense of the Transferee
unless (i) the employment of counsel by the Transferee has been specifically
authorized by the Transferor, (ii) the Transferor is advised in writing by
counsel to the Transferee that joint representation would give rise to a
conflict of interest between the Transferee’s position and the position of the
Transferor in respect of the defense of the claim, (iii) the Transferor shall
have failed within a reasonable period of time to assume the defense of such
action or proceeding and employ counsel reasonably satisfactory to the
Transferee in any such action or proceeding or (iv) the named parties to any
such action or proceeding (including any impleaded parties) include both the
Transferee and the Transferor, and the Transferee shall have been advised by
counsel that there may be one or more legal defenses available to it which are
different from or additional to those available to the Transferor (in which
case, the Transferee notifies the Transferor in writing that it elects to employ
separate counsel at the expense of the Transferor, the reasonable fees and
expenses of the Transferee’s counsel shall be borne by the Transferor and the
Transferor shall not have the right to assume the defense of such action or
proceeding on behalf of the Transferee, it being understood, however, that the
Transferor shall not, in connection with any one such action or proceeding or
separate but substantially similar or related actions or proceedings in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the fees and expenses of more than one separate firm of attorneys at
any time for the Transferee. The provisions of this Section 7.1 shall survive
the termination of this Agreement. Notwithstanding anything in this Section 7.1
to the contrary, any delay or failure by the Transferee in providing the
Transferor with notice of any action shall not relieve the Transferor of its
indemnification obligations except to the extent the Transferor is materially
prejudiced by such delay or failure of notice.
Section 7.2    Waivers; Amendments. No failure or delay on the part of the
Transferee or the Transferor, or any assignee thereof, in exercising any power,
right or remedy under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power, right or remedy preclude
any other further exercise thereof or the exercise of any other power, right or
remedy. The rights and remedies herein provided shall be cumulative and
nonexclusive of any rights or remedies provided by law. Any provision of this
Agreement may be amended or waived only if such amendment or waiver is executed
by the parties hereto in writing.
Section 7.3    Notices, Etc. Any notice herein required or permitted to be given
will be given in writing and may be delivered personally to any officer of the
Transferor or the Transferee, or as appropriate, by express courier, registered
or certified mail (postage and fees prepaid, with return receipt requested), or
by facsimile transmission to the address set forth below. Either party may from
time to time specify or change the address for such notice by giving written
notice thereof to the other party in the manner provided in this Section 7.3. A
notice will be deemed given three (3) days

12

--------------------------------------------------------------------------------




after deposit if by express courier, five (5) days after deposit if by regular
mail or upon transmission (with conformation of receipt) if by telecopier.
   
If to Transferor: VERSO ANDROSCOGGIN LLC, 6775 Lenox Center Court, Suite 400,
Memphis, TN 38115-4436


If to Transferee: VERSO ANDROSCOGGIN POWER LLC, 6775 Lenox Center Court, Suite
400, Memphis, TN 38115-4436




Section 7.4    Effectiveness; Binding Effect; Assignability. This Agreement
shall become effective on the Transfer Date and shall, from and after such date,
be binding upon and inure to the benefit of the Transferor and the Transferee
and their respective successors and assignees. The Transferor may not assign or
delegate any of its duties hereunder without the prior written consent of the
Transferee. No provision of this Agreement shall in any manner restrict the
ability of the Transferee (or any Person claiming by or through the Transferee
as an assignee of the Transferee) to assign, participate, grant security
interests in or otherwise transfer any of its rights or remedies hereunder.
Section 7.5    GOVERNING LAW; WAIVER OF JURY TRIAL.
(A)    THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY,
THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CHOICE OF LAW RULES
(OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
(B)    THE PARTIES HERETO EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER IN CONTRACT, TORT OR OTHERWISE,
ARISING OUT OF, CONNECTED WITH, RELATING TO OR INCIDENTAL TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.
(C)    THE PARTIES HERETO EACH HEREBY IRREVOCABLY SUBMITS (TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW) TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE
OR FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK CITY, STATE OF
NEW YORK, OVER ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY RELATED DOCUMENTS, AND THE PARTIES HERETO HEREBY IRREVOCABLY
AGREE THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR FEDERAL COURT. THE PARTIES HERETO EACH
HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION EACH MAY NOW OR HEREAFTER HAVE, TO REMOVE ANY SUCH ACTION OR

13

--------------------------------------------------------------------------------




PROCEEDING, ONCE COMMENCED, TO ANOTHER COURT ON THE GROUNDS OF FORUM NON
CONVENIENS OR OTHERWISE.
(D)    EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 7.3. NOTHING IN THIS AGREEMENT
SHALL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.
Section 7.6    Execution in Counterparts; Severability. This Agreement may be
executed by the parties hereto in several counterparts (including by facsimile
or other electronic means of communication), each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute but one and the same agreement. If one or more of the provisions of
this Agreement shall be for any reason whatever held invalid or unenforceable,
such provisions shall be deemed severable from the remaining covenants,
agreements and provisions of this Agreement and such invalidity or
unenforceability shall in no way affect the validity or enforceability of such
remaining provisions, or the rights of any parties hereto. To the extent
permitted by law, the parties hereto waive any provision of law that renders any
provision of this Agreement invalid or unenforceable in any respect.
Section 7.7    Entire Agreement. This Agreement, together with the Related
Documents, constitute the entire agreement and understanding among the parties
with respect to the subject matter hereof. Any previous agreement among the
parties with respect to the subject matter hereof is superseded by this
Agreement and the Related Documents.
Section 7.8    Limitations on Liability. None of the officers, employees,
agents, shareholders, members, directors or managers, as applicable, of or in
the Transferee or the Transferor, past, present or future, shall be under any
liability to the Transferor or the Transferee, as applicable, any of their
successors or assignees, or any other Person for any action taken or for
refraining from the taking of any action in such capacities or otherwise
pursuant to this Agreement or for any obligation or covenant under this
Agreement, it being understood that this Agreement and the obligations created
hereunder shall be, to the fullest extent permitted under applicable law, with
respect to the Transferor, solely the limited liability company obligation of
the Transferor and with respect to the Transferee, solely the limited liability
company obligation of the Transferee.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



14

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
VERSO ANDROSCOGGIN LLC,
as Transferor
By:    
Name:
Title:
VERSO ANDROSCOGGIN POWER LLC,
as Transferee
By:    
Name:
Title:



Signature Page to Contribution Agreement

--------------------------------------------------------------------------------




SCHEDULE 1.1(a)


List of contracts, agreements and purchase orders necessary for the operation of
the Hydro Facilities







Schedules to Contribution Agreement



--------------------------------------------------------------------------------




SCHEDULE 1.1(b)


Contributed Real Estate Assets





Schedules to Contribution Agreement



--------------------------------------------------------------------------------




SCHEDULE 1.1(c)


Permitted Liens
None.



Schedules to Contribution Agreement



--------------------------------------------------------------------------------




SCHEDULE 2.4


Contractual Obligations

Schedules to Contribution Agreement



--------------------------------------------------------------------------------




SCHEDULE 4.1(c)


List of Authorization, Approvals, Other Action by, and Notices or Filings with
any Governmental Authority




1.    FERC – Order Approving Transfer of Licenses re Riley-Jay-Livermore Project
and Otis Hydroelectric Project (P-2375, P-8277)
2.    FERC – Order Authorizing Disposition of Jurisdictional Facilities under
Section 203 of the Federal Power Act (EC 14-48)
3.    MEDEP – Notice of Intent (“NOI”) to File Transfer Applications for
Hydropower Projects (Jay, Riley, Livermore & Otis) for the following
permits/certifications/licenses:
A. Maine Waterway Development & Conservation Act Permit(s)
B. Water Quality Certification(s)
C. Maine Pollutant Discharge Elimination System (MEPDES) Permits and Maine Waste
Discharge Licenses (WDL)
4.    Order Approving Transfer of MEDEP Permit(s) and/or Licenses and/or
Certification(s) for Hydropower Projects (Jay, Riley, Livermore & Otis)
5.    Army Corps - Transfer notice letter for Army Corps permits (if applicable)
for Hydropower Projects (Jay, Riley, Livermore & Otis)
6.    Army Corps - Order Approving Transfer of Army Corps Permits for Hydropower
Projects (Jay, Riley, Livermore & Otis)
7.    Notice to FERC - Acknowledgment of Verso Power’s Acceptance of License
Transfer re Riley-Jay-Livermore Project and Otis Hydroelectric Project (P-2375,
P-8277) together with filing of a certified copy of the recorded deed evidencing
transfer of the Hydroelectric Projects
8.    FERC - Notice of Consummation (EC14-48)





Schedules to Contribution Agreement



--------------------------------------------------------------------------------

EXHIBIT J

ASSIGNMENT OF MEMBERSHIP INTERESTS
This ASSIGNMENT OF MEMBERSHIP INTERESTS (the “Assignment”) dated as of , 2014 by
and between VERSO ANDROSCOGGIN LLC (“Assignor”) and VERSO PAPER LLC
(“Assignee”).
WITNESSETH:
WHEREAS, Assignor is the beneficial owner of a membership interest equal to
99.99% of the aggregate capital accounts (“Assigned Ownership Interest”) of all
members of Verso Androscoggin Power LLC, a Delaware limited liability company;
WHEREAS, Assignor desires to assign and transfer to Assignee the Assigned
Ownership Interest; and
WHEREAS, Assignee desires to assume all of Assignor’s rights and obligations in
the Assigned Ownership Interest.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and other good and valuable consideration, the receipt, adequacy and
legal sufficiency of which are hereby acknowledged, the parties do hereby agree
as follows:
1.Assignment and Assumption. Assignor hereby assigns, sells, transfers and sets
over (collectively, the “Assignment”) to Assignee all of Assignor’s right title,
benefit, privileges and interest in and to, and all of Assignor’s burdens,
obligations and liabilities in connection with the Assigned Ownership Interest.
Assignee hereby accepts the Assignment and assumes and agrees to observe and
perform all of the duties, obligations, terms provisions and covenants, and to
pay and discharge all of the obligations and liabilities of Assignor to be
observed, performed, paid or discharged in connection with the Assigned
Ownership Interest.
2.Further Action. Each of the parties hereto covenants and agrees, at its own
expense, to execute and deliver, at the request of the other party hereto, such
further instruments of transfer and assignment and to take such other action as
such other party may reasonably request to more effectively consummate the
transactions contemplated by this Assignment.
3.GOVERNING LAW. THIS ASSIGNMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (EXCLUSIVE OF THE CONFLICTS OF
LAW PROVISIONS THEREOF).


[Signature Page Follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date first above written.


ASSIGNOR:
VERSO ANDROSCOGGIN LLC


By: __________________________
Name:
Title:






ASSIGNEE:
VERSO PAPER LLC


By: __________________________
Name:
Title:






--------------------------------------------------------------------------------






ACKNOWLEDGEMENT AND CONSENT
, 2014
The undersigned hereby acknowledges receipt of a copy of the Assignment of
Membership Interests dated as of , 2014 (the “Assignment”), made by and between
Verso Androscoggin LLC and Verso Paper LLC. The undersigned consents to, agrees
to and acknowledges the Assignment of the Assigned Ownership Interest by Verso
Androscoggin LLC to Verso Paper LLC pursuant to the terms of the Assignment. All
capitalized terms used herein and not otherwise defined shall have the meanings
assigned to them in the Assignment. Delivery of this Acknowledgement and Consent
by facsimile transmission (or other electronic transmission (e.g., a “pdf” or
“tif”) shall be as effective as delivery of a manually signed original.
[Signature on the following page]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed this acknowledgment and
consent as of the date first written above.
VERSO ANDROSCOGGIN POWER LLC


By:     
Name:
Title:
Address for Notices:

    
    











--------------------------------------------------------------------------------

EXHIBIT K



CONTRIBUTION AGREEMENT
THIS CONTRIBUTION AGREEMENT (this “Agreement”) is made and entered into as of ,
2014, by and between Verso Paper LLC, a Delaware limited liability company (the
“Contributor”), and Verso Maine Power Holdings LLC, a Delaware limited liability
company and a wholly-owned subsidiary of the Contributor (the “Company”).
WHEREAS, the Contributor is the beneficial owner of a membership interest equal
to 99.99% of the aggregate capital accounts (the “Contributed Ownership
Interest”) of all members of Verso Androscoggin Power LLC, a Delaware limited
liability company (“VAP”); and
WHEREAS, upon the terms and subject to the conditions of this Agreement, the
Contributor desires to contribute all of its right, title and interest in and to
the Contributed Ownership Interest as a capital contribution to the Company in
return for an increase in the Contributor’s capital account in the Company;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Contributor and the Company hereby agree
as follows:
1.Contribution. The Contributor hereby contributes, assigns, transfers, conveys
and delivers to the Company, as a capital contribution, all of the Contributor’s
right, title and interest in and to the Contributed Ownership Interest
(collectively, the “Transfer”), on an “as is, where is” basis in return for an
increase in the Contributor’s capital account in the Company and the Company
hereby accepts the Contributed Ownership Interest as a capital contribution.
2.Representations and Warranties of the Contributor.
(a)Organization of Contributor. The Contributor is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware.
(b)Authority. The Contributor has all requisite power and authority to execute
and deliver this Agreement, to carry out its obligations hereunder, and to
consummate the transactions contemplated hereby. The Contributor has obtained
all necessary limited liability company approvals for the execution and delivery
of this Agreement, the performance of its obligations hereunder, and the
consummation of the transactions contemplated hereby. This Agreement has been
duly executed and delivered by the Contributor and (assuming due authorization,
execution and delivery by the Company) shall constitute the Contributor's legal,
valid and binding obligation, enforceable against it in accordance with its
terms.
(c)Ownership and Transfer of Assets. Immediately prior to the contribution of
the Contributed Ownership Interest, the Contributor owned valid, good and
marketable title to the Contributed Ownership Interest, free and clear of any
lien and




--------------------------------------------------------------------------------

2

immediately after the transfer and assignment thereof hereunder, the Company
will have valid, good and marketable title to the Contributed Ownership Interest
free and clear of any lien. The Contributor has the unrestricted right to
contribute, sell, transfer, assign, convey and deliver to Company all right,
title and interest in and to the Contributed Ownership Interests without penalty
or other adverse consequences.
3.Representations and Warranties of the Company.
(a)    Organization of the Company. The Company is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware.
(b)    Authority. The Company has all requisite power and authority to execute
and deliver this Agreement, to carry out its obligations hereunder, and to
consummate the transactions contemplated hereby. The Company has obtained all
necessary limited liability company approvals for the execution and delivery of
this Agreement, the performance of its obligations hereunder, and the
consummation of the transactions contemplated hereby. This Agreement has been
duly executed and delivered by the Company and (assuming due authorization,
execution and delivery by the Contributor) shall constitute the Company’s legal,
valid and binding obligation, enforceable against it in accordance with its
terms.
4.No Other Representations and Warranties. Except as otherwise provided for in
Section 2 above, the Company hereby acknowledges and agrees that the Contributor
makes no representation or warranty as to VAP whatsoever, including no warranty
as to merchantability or fitness for any particular purpose with respect to any
of the assets or liabilities thereof, and, in that respect, the Contributed
Ownership Interest is being transferred and assumed on an “as is, where is”
basis.
5.Further Assurances. Each of the parties hereto agrees, without any further
consideration, to execute and deliver such other documents and to take such
other actions as the other may reasonably request in order to effectuate the
purposes of this Agreement and to consummate the actions contemplated hereby.
6.Entire Agreement. This Agreement and any other collateral agreements executed
in connection with the consummation of the transactions contemplated hereby
contain the entire agreement among the parties with respect to the matters
contemplated hereby and supersede all prior agreements, written or oral, with
respect thereto.
7.Binding Effect; Assignment. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
This Agreement is not assignable by either party without the prior written
consent of the other party.
8.No Third Party Beneficiaries. No provision of this Agreement is intended to,
or shall, confer any third party beneficiary or other rights or remedies upon
any person other than the parties hereto.




--------------------------------------------------------------------------------

3

9.Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the Contributor and the Company or, in the case of a
waiver, by the party waiving compliance. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any such right, power
or privilege, nor any single or partial exercise of any such right, power or
privilege, preclude any further exercise thereof or the exercise of any other
such right, power or privilege.
10.Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be valid, legal and enforceable under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions hereof shall not be affected thereby, and there shall be deemed
substituted for the provision at issue a valid, legal and enforceable provision
as similar as possible to the provision at issue.
11.Waiver of Jury Trial. Each party hereto hereby waives, to the fullest extent
permitted by law, any right to trial by jury of any claim, demand, action, or
cause of action (a) arising under this Agreement or (b) in any way connected
with or related or incidental to the dealings of the parties hereto in respect
of this Agreement or any of the transactions related hereto, in each case,
whether now existing or hereafter arising, and whether in contract, tort,
equity, or otherwise. Each party hereto hereby further agrees and consents that
any such claim, demand, action, or cause of action shall be decided by court
trial without a jury and that the parties hereto may file a copy of this
Agreement with any court as written evidence of the consent of the parties
hereto to the waiver of their right to trial by jury.
12.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without regard to
conflict of law principles thereof.
13.Submission to Jurisdiction; Service. Each party hereto (on behalf of itself
and its affiliates) (a) irrevocably and unconditionally submits to the personal
jurisdiction of the state and federal courts located in the State of New York,
(b) agrees that it will not attempt to deny or defeat such personal jurisdiction
by motion or other request for leave from any such court, (c) agrees that any
actions or proceedings arising in connection with this Agreement or the
transactions contemplated by this Agreement shall be brought, tried and
determined only in the state or federal courts located in the State of New York,
(d) waives any claim of improper venue or any claim that those courts are an
inconvenient forum and (e) agrees that it will not (and will not permit any of
its affiliates to) bring any action relating to this Agreement or the
transactions contemplated by this Agreement in any court other than the
aforesaid courts. Notwithstanding the foregoing, nothing herein shall prevent or
limit either party hereto from seeking to enforce any judgment of the foregoing
courts in any court of competent jurisdiction.
14.Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original,




--------------------------------------------------------------------------------

4

but all such counterparts together shall constitute one and the same instrument.
Each counterpart may consist of a number of copies hereof each signed by less
than all, but together signed by all, of the parties hereto.
[Remainder of page intentionally left blank]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Contributor and the Company have executed this Agreement
as of the day and year first above written.


CONTRIBUTOR:
VERSO PAPER LLC




By: __________________________
Name:
Title:


COMPANY:
VERSO MAINE POWER HOLDINGS LLC




By: ___________________________
Name:
Title:



[Signature Page to Contribution Agreement – VP to VMPH]

--------------------------------------------------------------------------------






ACKNOWLEDGEMENT AND CONSENT
, 2014
The undersigned hereby acknowledges receipt of a copy of the Contribution
Agreement dated as of , 2014 (the “Contribution Agreement”), made by and between
Verso Paper LLC and Verso Maine Power Holdings LLC. The undersigned consents to,
agrees to and acknowledges the Transfer of the Contributed Ownership Interest by
Verso Paper LLC to Verso Maine Power Holdings LLC pursuant to the terms of the
Contribution Agreement. All capitalized terms used herein and not otherwise
defined shall have the meanings assigned to them in the Contribution Agreement.
Delivery of this Acknowledgement and Consent by facsimile transmission (or other
electronic transmission (e.g., a “pdf” or “tif”) shall be as effective as
delivery of a manually signed original.
[Signature on the following page]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed this acknowledgement and
consent as of the date first written above.
VERSO ANDROSCOGGIN POWER LLC


By:     
Name:
Title:
Address for Notices:

    
    








[Signature Page to Acknowledgment of Contribution Agreement – VP to VMPH]



--------------------------------------------------------------------------------

EXECUTION VERSION



SCHEDULES TO


$40,000,000


CREDIT AGREEMENT
Dated as of May 5, 2014,


Among


VERSO MAINE POWER HOLDINGS LLC,
as Holdings,


VERSO ANDROSCOGGIN POWER LLC


and


BARCLAYS BANK PLC
as Administrative Agent and as Collateral Agent










NOTE: ALL CAPITALIZED TERMS USED BUT NOT DEFINED HEREIN HAVE THE MEANINGS
ASCRIBED THERETO IN THE CREDIT AGREEMENT.










--------------------------------------------------------------------------------




SCHEDULE 1.01A
MORTGAGED PROPERTIES
No.
Property Description
State
Town or City / County
Owner
1
2


3
4
   Hydroelectric Facility – Jay
   Hydroelectric Facility – Livermore


   Hydroelectric Facility – Otis
   Hydroelectric Facility – Riley


Maine
Maine


Maine
Maine
Jay
Livermore and
Livermore Falls
Jay
Jay
Verso Androscoggin Power LLC









--------------------------------------------------------------------------------




SCHEDULE 2.01
COMMITMENTS
 


Lender Name
Revolving Facility  
Commitments
Barclays Bank PLC
$20,000,000
Credit Suisse AG, Cayman Islands Branch
$20,000,000
Total
$40,000,000









--------------------------------------------------------------------------------




SCHEDULE 3.04
GOVERNMENTAL APPROVALS
1.    Verso Androscoggin LLC, et al., Docket No. EC14-48-000, 146 FERC ¶ 62,189
(2014) (FERC order granting authorization under Federal Power Act section 203):
2.    Verso Androscoggin LLC, et al., Docket No. P-2375-101, et al., 146 FERC ¶
62,156 (2014) (FERC order approving transfer of Verso Androscoggin hydroelectric
licenses);
3.    Verso Androscoggin Power LLC, Docket No. ER14-1153-000 (Mar. 13, 2014)
(unpublished letter order) (FERC order accepting Verso Androscoggin Power’s
market-based rate tariff);
4.    Verso Androscoggin Power LLC, FERC Form 556, Docket No. QF84-492-002
(filed May 5, 2014); and
5.    Verso Androscoggin Power LLC, FERC Form 556, Docket No. QF83-195-002
(filed May 5, 2014).










--------------------------------------------------------------------------------




SCHEDULE 3.07(b)
POSSESSION UNDER LEASES

None. 






--------------------------------------------------------------------------------




SCHEDULE 3.08(a)
SUBSIDIARIES


Subsidiary
Jurisdiction of Organization
Percentage of Equity Interest
VERSO ANDROSCOGGIN POWER LLC
Delaware (LLC)
100% owned by Holdings
VERSO BUCKSPORT POWER LLC
Delaware (LLC)
100% owned by Holdings





--------------------------------------------------------------------------------




SCHEDULE 3.18
REAL PROPERTY


Owned Real Property
No.
Property Description
State
Town or City / County
Owner
1
2


3
4
   Hydroelectric Facility – Jay
   Hydroelectric Facility – Livermore


   Hydroelectric Facility – Otis
   Hydroelectric Facility – Riley


Maine
Maine


Maine
Maine
Jay
Livermore and
Livermore Falls
Jay
Jay
Verso Androscoggin Power LLC



Leased Real Property
None.




--------------------------------------------------------------------------------




SCHEDULE 3.21
INSURANCE
Coverage
Policy Number
Carrier
Expiration Date
Worker's Compensation
WC015630567
WC015630568
WC015630569
Chartis
August 1, 2014
Commercial General Liability
GL5302645
Chartis
August 1, 2014
Commercial General Liability - Time Element Pollution
GL5302646
Chartis
August 1, 2014
Commercial Automobile Liability
CA6403873
CA6403874
Chartis
August 1, 2014
Umbrella Liability (Lead)
20562218
Chartis
August 1, 2014
Excess Liability 25M xs 50M
ZUP11P3888113
Travelers
August 1, 2014
Excess Liability 25M xs 75M
EXC4647567
Great American
August 1, 2014
Excess Liability 50M xs 100M
MAXA3C3000008/NY13EXR7597
Alterra and Navigators
August 1, 2014
Property
XH210
Factory Mutual Insurance Company
August 1, 2015
Directors & Officers Liability
DOC9327077-00
Zurich
October 1, 2014
Excess Directors & Officers Liability
14236489
National Union Fire Insurance Company of Pittsburgh
October 1, 2014
Excess Directors & Officers Liability
MNN776850/01/2013
Axis
October 1, 2014
Excess Directors & Officers Liability
106000744
Travelers
October 1, 2014
Excess Directors & Officers Liability
0307-5372
Allied World National Assurance
October 1, 2014
Side A DIC Directors & Officers Liability
ACX10004244500
Endurance
October 1, 2014
Fiduciary Liability
01-425-07-80
National Union Fire Insurance Company of Pittsburgh
October 1, 2014
Commercial Crime
45053734
National Union Fire Insurance Company of Pittsburgh
October 1, 2014
Kidnap/Ransom
21419923
National Union Fire Insurance Company of Pittsburgh
October 1, 2014
Employment Practice Liability
14250995
National Union Fire Insurance Company of Pittsburgh
October 1, 2014
Excess Employment Practice Liability
MNN776862/01/2013
Axis
October 1, 2014







--------------------------------------------------------------------------------




SCHEDULE 6.01
EXISTING INDEBTEDNESS

None.  








--------------------------------------------------------------------------------




SCHEDULE 6.02(a)
EXISTING LIENS


None.






--------------------------------------------------------------------------------




SCHEDULE 6.07
TRANSACTIONS WITH AFFILIATES

None.






--------------------------------------------------------------------------------




SCHEDULE 10.01
NOTICE INFORMATION


Administrative Agent and Collateral Agent:

If to the Administrative Agent (for compliance matters):
Barclays Bank PLC
745 Seventh Avenue
New York, NY 10019
Attention: Marguerite Sutton
Facsimile: (212) 526-5115
Telephone: (212) 320-0152
Email: marguerite.sutton@barclays.com


If to the Administrative Agent (for operational notices, borrowings, interest
election, etc.):
Barclays Bank PLC
1301 Sixth Avenue
New York, NY 10019
Attention: Edward Pan
Facsimile: (917) 522-0569
Telephone: (212) 320-0152
Email: xraUSLoanOps5@barclays.com / ed.pan@barclays.com


Borrower:
Verso Androscoggin Power LLC
6775 Lenox Center Court
Suite 400
Memphis, TN 38115-4436
Attention: Robert P. Mundy
Telephone: (901) 369-4185
Facsimile: (901) 369-4197

With copies to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Attention: Gregory Ezring, Esq.
Telephone: (212) 373-3458
Facsimile: (212) 492-0458




